Exhibit 10.1

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 1, 2007
among

COMMUNICATIONS & POWER INDUSTRIES, INC.,
as Borrower,

CPI INTERNATIONAL, INC.,
as a Guarantor,

THE OTHER GUARANTORS PARTY HERETO,

THE LENDERS PARTY HERETO,

and

UBS SECURITIES LLC and
BEAR, STEARNS & CO. INC.,
as Joint Lead Arrangers and Bookrunners,

and

UBS AG, STAMFORD BRANCH,
as Administrative Agent, Collateral Agent, Issuing Bank,

and

UBS LOAN FINANCE LLC,
as Swingline Lender,

BEAR STEARNS CORPORATE LENDING INC.,
as Syndication Agent,

THE ROYAL BANK OF SCOTLAND PLC
as Documentation Agent,

and

RBS SECURITIES CORP.
as Co-Arranger and Bookrunner

Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY 10005

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

 

ARTICLE I

 

 

 

 

DEFINITIONS

 

 

 

 

SECTION 1.01.

Defined Terms

2

SECTION 1.02.

Classification of Loans and Borrowings

32

SECTION 1.03.

Terms Generally

32

SECTION 1.04.

Accounting Terms; GAAP

33

 

 

 

ARTICLE II

 

 

 

 

THE CREDITS

 

 

 

 

SECTION 2.01.

Commitments

33

SECTION 2.02.

Loans

33

SECTION 2.03.

Borrowing Procedure

35

SECTION 2.04.

Evidence of Debt; Repayment of Loans

36

SECTION 2.05.

Fees

36

SECTION 2.06.

Interest on Loans

37

SECTION 2.07.

Termination and Reduction of Commitments

38

SECTION 2.08.

Interest Elections

38

SECTION 2.09.

Amortization of Term Borrowings

40

SECTION 2.10.

Optional and Mandatory Prepayments of Loans

40

SECTION 2.11.

Alternate Rate of Interest

43

SECTION 2.12.

Increased Costs

43

SECTION 2.13.

Breakage Payments

44

SECTION 2.14.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

44

SECTION 2.15.

Taxes

46

SECTION 2.16.

Mitigation Obligations; Replacement of Lenders

47

SECTION 2.17.

Swingline Loans

48

SECTION 2.18.

Letters of Credit

49

SECTION 2.19.

Exchange or Prepayment of Term B Loans

54

SECTION 2.20.

Increase in Commitments

55

 

 

 

ARTICLE III

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 3.01.

Organization; Powers

57

SECTION 3.02.

Authorization; Enforceability

57

SECTION 3.03.

Governmental Approvals; No Conflicts

58

SECTION 3.04.

Financial Statements

58

SECTION 3.05.

Properties

58

SECTION 3.06.

Equity Interests and Subsidiaries

59

SECTION 3.07.

Litigation; Compliance with Laws

59

SECTION 3.08.

Agreements

60

SECTION 3.09.

Federal Reserve Regulations

60

 

i


--------------------------------------------------------------------------------


 

 

Page

 

 

 

SECTION 3.10.

Investment Company Act; Public Utility Holding Company Act

60

SECTION 3.11.

Use of Proceeds

60

SECTION 3.12.

Taxes

60

SECTION 3.13.

No Material Misstatements

60

SECTION 3.14.

Labor Matters

61

SECTION 3.15.

Solvency

61

SECTION 3.16.

Employee Benefit Plans

61

SECTION 3.17.

Environmental Matters

62

SECTION 3.18.

Insurance

63

SECTION 3.19.

Security Documents

63

SECTION 3.20.

Subordination of Senior Subordinated Notes

64

SECTION 3.21.

Representations, Warranties and Agreements With Respect to Parent

64

SECTION 3.22.

Anti-Terrorism Law

64

SECTION 3.23.

Bribery

65

 

 

 

ARTICLE IV

 

 

 

 

CONDITIONS OF LENDING

 

 

 

 

SECTION 4.01.

All Credit Events

65

SECTION 4.02.

First Credit Event

66

 

 

 

ARTICLE V

 

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

SECTION 5.01.

Financial Statements, Reports, etc.

70

SECTION 5.02.

Litigation and Other Notices

72

SECTION 5.03.

Existence; Businesses and Properties

72

SECTION 5.04.

Insurance

72

SECTION 5.05.

Obligations and Taxes

73

SECTION 5.06.

Employee Benefits

73

SECTION 5.07.

Maintaining Records; Access to Properties and Inspections

74

SECTION 5.08.

Use of Proceeds

74

SECTION 5.09.

Compliance with Environmental Laws; Environmental Reports

74

SECTION 5.10.

[Reserved]

74

SECTION 5.11.

Additional Collateral; Additional Guarantors

74

SECTION 5.12.

Security Interests; Further Assurances

77

 

 

 

ARTICLE VI

 

 

 

 

NEGATIVE COVENANTS

 

 

 

 

SECTION 6.01.

Indebtedness

77

SECTION 6.02.

Liens

79

SECTION 6.03.

Investment, Loan and Advances

81

SECTION 6.04.

Mergers, Consolidations, Sales of Assets and Acquisitions

82

SECTION 6.05.

Dividends

83

SECTION 6.06.

Transactions with Affiliates

85

SECTION 6.07.

Maximum Senior Secured Leverage Ratio

86

 

ii


--------------------------------------------------------------------------------


 

 

Page

 

 

 

SECTION 6.08.

Prepayments of Other Indebtedness; Modifications of Certificate of
Incorporation, Other Constitutive Documents or By-Laws and Certain Other
Agreements, etc.

86

SECTION 6.09.

Limitation on Certain Restrictions on Subsidiaries

87

SECTION 6.10.

Limitation on Issuance of Capital Stock

87

SECTION 6.11.

Limitation on Creation of Subsidiaries

88

SECTION 6.12.

Business

88

SECTION 6.13.

Limitation on Accounting Changes

88

SECTION 6.14.

Fiscal Year

88

SECTION 6.15.

Sale and Leaseback Transactions

89

SECTION 6.16.

Anti-Terrorism Law; Anti-Money Laundering

89

 

 

 

ARTICLE VII

 

 

 

 

GUARANTEE

 

 

 

 

SECTION 7.01.

The Guarantee

89

SECTION 7.02.

Obligations Unconditional

89

SECTION 7.03.

Reinstatement

91

SECTION 7.04.

Subrogation; Subordination

91

SECTION 7.05.

Remedies

91

SECTION 7.06.

Instrument for the Payment of Money

91

SECTION 7.07.

General Limitation on Guarantee Obligations

92

 

 

 

ARTICLE VIII

 

 

 

 

EVENTS OF DEFAULT

 

 

 

 

SECTION 8.01.

Events of Default

92

 

 

 

ARTICLE IX

 

 

 

 

COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS

 

 

 

 

SECTION 9.01.

Collateral Account

94

SECTION 9.02.

Proceeds of Casualty Events

95

SECTION 9.03.

Application of Proceeds

96

 

 

 

ARTICLE X

 

 

 

 

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

 

 

 

SECTION 10.01.

Appointment

96

SECTION 10.02.

Agent in Its Individual Capacity

97

SECTION 10.03.

Exculpatory Provisions

97

SECTION 10.04.

Reliance by Agent

97

SECTION 10.05.

Delegation of Duties

97

SECTION 10.06.

Successor Agent

98

SECTION 10.07.

Non-Reliance on Agent and Other Lenders

98

SECTION 10.08.

No Other Administrative Agent

98

 

iii


--------------------------------------------------------------------------------


 

 

Page

 

 

 

SECTION 10.09.

Indemnification

99

 

 

 

ARTICLE XI

 

 

 

 

MISCELLANEOUS

 

 

 

 

SECTION 11.01.

Notices

99

SECTION 11.02.

Waivers; Amendment

100

SECTION 11.03.

Expenses; Indemnity

102

SECTION 11.04.

Successors and Assigns

103

SECTION 11.05.

Survival of Agreement

106

SECTION 11.06.

Counterparts; Integration; Effectiveness

106

SECTION 11.07.

Severability

107

SECTION 11.08.

Right of Setoff

107

SECTION 11.09.

Governing Law; Jurisdiction; Consent to Service of Process

107

SECTION 11.10.

WAIVER OF JURY TRIAL

108

SECTION 11.11.

Headings

108

SECTION 11.12.

Confidentiality

108

SECTION 11.13.

Interest Rate Limitation

109

iv


--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

Schedule 1.01(a)

Mortgaged Properties

 

Schedule 1.01(c)

Subsidiary Guarantors

 

Schedule 3.03

Governmental Approvals; No Conflicts

 

Schedule 3.05(c)

Intellectual Property

 

Schedule 3.06(a)

Subsidiaries

 

Schedule 3.08

Material Agreements

 

Schedule 3.18

Insurance

 

Schedule 4.02(l)(vi)

Landlord Access Agreements

 

Schedule 5.10

Post-Closing Obligations

 

Schedule 6.01

Existing Indebtedness

 

Schedule 6.02

Existing Liens

 

Schedule 6.04

Specified Acquisitions

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

Form of Landlord Access Agreement

 

Exhibit B

Form of Administrative Questionnaire

 

Exhibit C

Form of Assignment and Assumption

 

Exhibit D

Form of Borrowing Request

 

Exhibit E

Form of Interest Election Request

 

Exhibit F

Form of Joinder Agreement

 

Exhibit G

Confidential Lender Authorization

 

Exhibit H

Form of Mortgage

 

Exhibit I-1

Form of Term Note

 

Exhibit I-2

Form of Revolving Note

 

Exhibit I-3

Form of Swingline Note

 

Exhibit J-1

Form of Perfection Certificate

 

Exhibit J-2

Form of Perfection Certificate Supplement

 

Exhibit K

Form of Security Agreement

 

Exhibit L

Form of Exemption Certificate

 

Exhibit M

Form of Solvency Certificate

 

Exhibit N

Form of Intercompany Note

 

Exhibit O

Form of Mortgage Amendment

 

 

v


--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT

AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) dated as of August 1,
2007, among COMMUNICATIONS & POWER INDUSTRIES, INC., a Delaware corporation
(“Borrower”), CPI INTERNATIONAL, INC. (formerly known as CPI Holdco, Inc.), a
Delaware corporation (“Parent”), the Subsidiary Guarantors (such term and each
other capitalized term used but not defined herein having the meaning given it
in Article I), the Lenders, UBS SECURITIES LLC and BEAR, STEARNS & CO. INC., as
joint lead arrangers and bookrunners (in such capacity, “Joint Lead Arrangers”),
UBS LOAN FINANCE LLC, as swingline lender (in such capacity, “Swingline
Lender”), UBS AG, STAMFORD BRANCH, as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders, and collateral agent (in such capacity,
“Collateral Agent”) for the Secured Parties and as issuing bank (in such
capacity, “Issuing Bank”), BEAR STEARNS CORPORATE LENDING INC., as Syndication
Agent (in such capacity, “Syndication Agent”), THE ROYAL BANK OF SCOTLAND PLC,
as Documentation Agent (in such capacity, “Documentation Agent”) and RBS
SECURITIES CORP., as co-arranger and bookrunner (in such capacity,
“Co-Arranger”).

W I T N E S S E T H :

WHEREAS, the parties hereto desire to amend and restate the Original Credit
Agreement as herein set forth;

WHEREAS, this Agreement was originally entered into on January 23, 2004 (as
amended, restated, supplemented or otherwise modified from time to time through
the date hereof, the “Original Credit Agreement”);

WHEREAS, under the Original Credit Agreement, $37.5 million of Term B Loans and
$40.0 million of revolving commitments are outstanding;

WHEREAS, Borrower desires to (a) create a new Class of Term Loans under this
Agreement in an aggregate principal amount of $100.0 million and (b) increase
the Revolving Commitments to $60.0 million;

WHEREAS, Borrower requests the Swingline Lender to extend credit, at any time
and from time to time prior to the Revolving Maturity Date, in the form of
Swingline Loans, in an aggregate amount at any time outstanding of up to $5.0
million;

WHEREAS, Borrower requests the Issuing Bank to issue letters of credit, in an
aggregate face amount at any time outstanding not in excess of $15.0 million;

WHEREAS, each Original Lender who holds Term B Loans (other than Reduced Lenders
(as defined below)) and who executes and delivers a counterpart of this
Agreement shall be deemed, on the Closing Date, to have exchanged its Term B
Loans (which Term B Loans shall thereafter be deemed paid in full and
extinguished) for Term Loans in equal outstanding principal amounts;

WHEREAS, each Original Lender who holds outstanding Term B Loans in an amount
greater than its Term Loan Commitment (such Lender, a “Reduced Lender”) and who
executes and delivers a counterpart of this Agreement shall be deemed, on the
Closing Date, upon the funding thereof, to have made Term Loans in amount equal
to its Term Loan Commitment;


--------------------------------------------------------------------------------


WHEREAS, a portion of the proceeds from the Term Loans shall be used on the
Closing Date to repay the entire aggregate principal amount of the Term B Loans
held by Original Lenders who do not execute and deliver a counterpart of this
Agreement and to the Reduced Lenders in accordance with Section 2.19 of this
Agreement, together with accrued and unpaid interest thereon to the Closing
Date;

WHEREAS, the Lenders expressly intend that the Obligations will be structurally
senior to any Permitted Parent Notes and any other obligations of Parent (other
than its Guarantee of the Obligations);

WHEREAS, notwithstanding anything to the contrary, all parties expressly agree
and intend that the liens securing the Term Loans shall be continuously
effective from the Original Closing Date;

NOW, THEREFORE, the Lenders are willing to extend such credit to Borrower and
the Issuing Bank is willing to issue letters of credit for the account of
Borrower on the terms and subject to the conditions set forth herein. 
Accordingly, the parties hereto agree as follows:


ARTICLE I

DEFINITIONS


SECTION 1.01.            DEFINED TERMS

As used in this Agreement, the following terms shall have the meanings specified
below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan.

“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Acquired Indebtedness” shall mean (1) with respect to any person that becomes a
Subsidiary after the Closing Date as a result of a Permitted Acquisition,
Indebtedness of such person and its subsidiaries existing at the time such
person becomes a Subsidiary that was not incurred in connection with, or in
contemplation of, such Permitted Acquisition and (2) with respect to Borrower or
any Subsidiary, any Indebtedness of a person (other than Borrower or a
Subsidiary) existing at the time such person is merged with or into Borrower or
a Subsidiary in connection with a Permitted Acquisition, or Indebtedness
expressly assumed by Borrower or any Subsidiary in connection with a Permitted
Acquisition, which Indebtedness was not, in any case, incurred by such other
person in connection with, or in contemplation of, such Permitted Acquisition.

2


--------------------------------------------------------------------------------


“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments by Borrower or any of its
Subsidiaries in exchange for or as part of any Permitted Acquisition, whether
paid in cash, by assumption of Indebtedness, or by exchange of assets other than
Qualified Capital Stock of Parent and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, and includes Borrower’s reasonable estimate of any and all payments that
will be required to be made and that represent the purchase price and any
assumptions of Indebtedness, “earn-outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business.

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (a) an interest rate per annum (rounded upward, if
necessary, to the next 1/100 of 1%) determined by the Administrative Agent to be
equal to the LIBOR Rate for such Eurodollar Borrowing in effect for such
Interest Period divided by (b) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B, or such other form as may be supplied from time to time by
the Administrative Agent.

“Advisors” shall have the meaning assigned to such term in Section 11.03(a).

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.06, the term “Affiliate”
shall also include any person that directly or indirectly owns more than 10% of
the aggregate voting Equity Interests of the person specified or that is an
executive officer or director of the person specified.

“Agents” shall mean the Arrangers, Syndication Agent, Documentation Agent,
Administrative Agent and Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.22.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the next 1/100 of 1%) equal to the greater of (a) the Prime
Rate in effect on such day and (b) the Federal Funds Effective Rate in effect on
such day plus 0.50%.  If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) of the preceding sentence until
the circumstances giving rise to such inability no longer exist.  Any change in
the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.

3


--------------------------------------------------------------------------------


“Applicable Margin” shall mean, for any day, (a) (i) with respect to any
Eurodollar Term Loan, 2.0% and (ii) with respect to any ABR Term Loan, 1.0%; (b)
with respect to the Revolving Loans, the basis points set forth below:

Borrower’s

 

Revolving Loans

 

Leverage Ratio

 

Eurodollar

 

ABR

 

Level I
>3.0: 1.0

 

200

 

100

 

Level II
<3.0:1.0 and >2.5:1.0

 

175

 

75

 

Level III
<2.5:1.0 and >2.0:1.0

 

150

 

50

 

Level IV
<2.0:1.0

 

125

 

25

 

 

Each change in the Applicable Margin resulting from a change in the Borrower’s
Leverage Ratio shall be effective with respect to all Loans and Letters of
Credit outstanding on and after the date of delivery to the Administrative Agent
of the financial statements and certificates required by Section 5.01(a) or (b)
and Section 5.01(c), respectively, indicating such change until the date
immediately preceding the next date of delivery of such financial statements and
certificates indicating another such change.  Notwithstanding the foregoing,
(a) from the Closing Date to the date of delivery to the Administrative Agent of
the financial statements and certificates required by Section 5.01(a) or (b) and
5.01(c) for the fiscal quarter ended June 29, 2007, the Borrower’s Leverage
Ratio shall be deemed to be in Level I for purposes of determining the
Applicable Margin and (b) at any time during which Borrower has failed to
deliver the financial statements and certificates required by Section 5.01(a) or
(b) and Section 5.01(c), the Borrower’s Leverage Ratio shall be deemed to be in
Level I for purposes of determining the Applicable Margin.

“Arrangers” shall mean the Joint Lead Arrangers and the Co-Arranger.

“Asset Sale” shall mean (a) any conveyance, sale, lease, assignment, transfer or
other disposition (including by way of merger or consolidation and including any
sale and leaseback transaction) of any property (including stock of subsidiaries
by the holder thereof) by any of the Group Companies to any person other than
any Loan Party and (b) any issuance or sale by any Subsidiary of its Equity
Interests to any person (other than to a Loan Party).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit C, or such other form as shall be approved by the Administrative
Agent.

“Available Basket Amount” shall mean, at any time of calculation, (A) the sum of
(i) the Net Cash Proceeds received by Parent after the Closing Date from any
issuance of Qualified Capital Stock of Parent, which are contributed in cash to
Borrower to its common equity capital plus (ii) 50% of Consolidated Net Income
of Borrower for the period (taken as one accounting period) commencing on the
first day of the fiscal quarter in which the Closing Date occurs to and
including the last day of the fiscal quarter ended immediately prior to the date
of such calculation for which consolidated financial statements are available
(or, if such Consolidated Net Income shall be a deficit, minus 100% of such
aggregate deficit) plus Five Million Dollars ($5,000,000) minus (B) the
aggregate amount of Investments, Permitted Acquisitions, Dividends and
prepayments, repurchases or redemptions of Senior Subordinated Notes to

4


--------------------------------------------------------------------------------


the extent made after the Closing Date (in whole or in part) in reliance on the
Available Basket Amount; provided that Investments, Permitted Acquisitions,
Dividends and prepayments, repurchases or redemptions of Senior Subordinated
Notes may be made (in whole or in part) in reliance on the Available Basket
Amount only to the extent that, at the time of such Investment, Permitted
Acquisition, Dividend, prepayment, repurchase or redemption (i) on a Pro Forma
Basis, Borrower shall be in compliance with the covenants set forth in
Section 6.07 and no Default shall exist and (ii) Borrower could incur an
additional $1.00 of Indebtedness pursuant to Section 6.01(i).

“Bailee Letter” shall have the meaning assigned to such term in the Security
Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as now
constituted or hereafter amended.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, with respect to any person, the board of
directors (or similar governing body) of such person.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D, or such other
form as shall be approved by the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City or Stamford, CT are authorized or required by law to
close; provided, however, that when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” shall mean, with respect to any person, for any period,
the aggregate cash expenditures made during that period for property, plant or
equipment as reflected in the consolidated balance sheet of such person and its
Consolidated Subsidiaries, in conformity with GAAP, but excluding expenditures
made in connection with the replacement, substitution or restoration of property
(a) to the extent financed from insurance proceeds paid on account of the loss
of or damage to the property being replaced or restored, (b) with awards of
compensation arising from the taking by eminent domain or condemnation of the
property being replaced or (c) with regard to equipment that is purchased
simultaneously with the trade-in of existing equipment, fixed assets or
improvements, the credit granted by the seller of such equipment for the
trade-in of such equipment, fixed assets or improvements; provided that Capital
Expenditures shall not in any event include the Acquisition Consideration paid
in connection with Permitted Acquisitions or up to $20.0 million of expenditures
in connection with the sale, remediation or restoration work concerning the San
Carlos Facility.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for

5


--------------------------------------------------------------------------------


as capital leases on a balance sheet of such person under GAAP, and the amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Cash Equivalents” shall mean, as to any person:  (a) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than
thirteen (13) months from the date of acquisition by such person; (b) time
deposits and certificates of deposit of any Lender or any commercial bank
having, or which is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any State thereof or the District
of Columbia having, capital and surplus aggregating in excess of $1.0 billion
with maturities of not more than one year from the date of acquisition by such
person; (c) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (b) above;
(d) commercial paper issued by any person incorporated in the United States
rated at least A-1 or the equivalent thereof by Standard & Poor’s Rating Service
or at least P-1 or the equivalent thereof by Moody’s Investors Service, Inc.,
and in each case maturing not more than thirteen (13) months after the date of
acquisition by such person; (e) investments in money market funds substantially
all of whose assets are comprised of securities of the types described in
clauses (a) through (d) above; and (f) demand deposit accounts maintained in the
ordinary course of business.

“Casualty Event” shall mean, with respect to any property (including Real
Property) of any person, any loss of title with respect to such property or any
loss of or damage to or destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, such property for which such
person or any of its subsidiaries receives insurance proceeds or proceeds of a
condemnation award or other compensation; provided, however, no such event shall
constitute a Casualty Event if such proceeds or other compensation in respect
thereof is less than $500,000.  “Casualty Event” shall include but not be
limited to any taking of all or any part of any Real Property of any person or
any part thereof, in or by condemnation or other eminent domain proceedings
pursuant to any law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any person or any part
thereof by any Governmental Authority, civil or military.

“CERCLA” shall have the meaning assigned thereto in the definition of
“Environmental Law”.

A “Change in Control” shall be deemed to have occurred if:  (a) Parent shall at
any time cease to own 100% of the capital stock of Borrower; (b) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act), other than one or more Permitted Holders, is or becomes the beneficial
owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
for purposes of this clause such person or group shall be deemed to have
“beneficial ownership” of all securities that any such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of Voting Stock representing more
than 30% of the voting power of the total outstanding Voting Stock of Parent; or
(c) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors of Parent (together with any
new directors whose election to such Board of Directors or whose nomination for
election by the stockholder of Parent was approved by a vote of at least 51% of
the directors of Parent then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of Parent.

6


--------------------------------------------------------------------------------


“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date.

“Charges” shall have the meaning assigned to such term in Section 11.13.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
Swingline Loans or a new Class of Loans created pursuant to Section 2.20 and,
when used in reference to any Commitment, refers to whether such Commitment is a
Revolving Commitment or Swingline Commitment and any Commitment to make Loans of
a new Class extended by any such Lender as provided in Section 2.20.

“Closing Date” shall mean August 1, 2007, the date of initial borrowings under
this Agreement.

“Co-Arranger” shall have the meaning assigned to such term in the preamble
hereto.

“Collateral” shall mean all of the Security Agreement Collateral, the Mortgaged
Real Property and all other property of whatever kind and nature pledged as
collateral under any Security Document.

“Collateral Account” shall mean a collateral account or sub-account in the form
of a deposit account established and maintained by the Collateral Agent for the
benefit of the Secured Parties, in accordance with the provisions of
Section 9.01.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Collateral Documents” shall mean the Security Documents, the Perfection
Certificate and all UCC or other financing statements or instruments of
perfection required by this Agreement or any Security Document to be filed with
respect to the security interests in property and fixtures created pursuant to
the Security Documents.

“Commercial Letter of Credit” means any letter of credit issued for the account
of Borrower for the benefit of Borrower or any of its Subsidiaries, for the
purpose of providing the primary payment mechanism in connection with the
purchase of any materials, goods or services by Borrower or any of its
Subsidiaries.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, Term Loan Commitment, Swingline Commitment and any Commitment to
make Loans of a new Class extended by any such Lender as provided in Section
2.20.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

7


--------------------------------------------------------------------------------


“Commitment Fee Percentage” shall mean the basis points set forth below:

Borrower’s
Leverage Ratio

 


Commitment Fee Percentage

 

Level I
>3.0: 1.0

 

50

 

Level II
<3.0:1.0 and >2.0:1.0

 

37.5

 

Level III
<2.0:1.0

 

25

 

 

Each change in the Commitment Fee Percentage resulting from a change in
Borrower’s Leverage Ratio shall be effective on and after the date of delivery
to the Administrative Agent of the financial statements and certificates
required by Section 5.01(a) or (b) and Section 5.01(c), respectively, indicating
such change until the date immediately preceding the next date of delivery of
such financial statements and certificates indicating another such change. 
Notwithstanding the foregoing, (a) from the Closing Date to the date of delivery
to the Administrative Agent of the financial statements and certificates
required by Section 5.01(a) or (b) and 5.01(c) for the fiscal quarter ending
June 29, 2007, the Borrower’s Leverage Ratio shall be deemed to be in Level I
for purposes of determining the Commitment Fee Percentage and (b) at any time
during which Borrower has failed to deliver the financial statements and
certificates required by Section 5.01(a) or (b) and Section 5.01(c), the
Borrower’s Leverage Ratio shall be deemed to be in Level I for purposes of
determining the Commitment Fee Percentage.

“Companies” shall mean Borrower and the Subsidiaries; and “Company” shall mean
any one of them.

“Confidential Information Memorandum” shall mean that certain confidential
information memorandum dated as of July 2007.

“Confidential Lender Authorization” shall mean a Confidential Lender
Authorization in the form of Exhibit G.

“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of Borrower and its Consolidated Subsidiaries which may properly be
classified as current assets on a consolidated balance sheet of Borrower and its
Consolidated Subsidiaries in accordance with GAAP, excluding cash and Cash
Equivalents.

“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of Borrower and its Consolidated Subsidiaries which may
properly be classified as current liabilities (other than (a) the current
portion of any Loans and Capital Lease Obligations and (b) without duplication
of clause (a) above, all Indebtedness consisting of Revolving Loans to the
extent otherwise included therein) on a consolidated balance sheet of Borrower
and its Consolidated Subsidiaries in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any person, for any period, Consolidated
Net Income of such person for such period, adjusted, without duplication and in
each case only to the extent included in determining Consolidated Net Income
(and with respect to the portion of Consolidated Net Income attributable to any
Subsidiary that is not a Guarantor only if a corresponding amount would be
permitted at the date of determination to be distributed to such person by such
Subsidiary without prior approval (that has not been obtained), pursuant to the
terms of its charter and all agreements, instruments, judgments, decrees,
orders, statutes, rules and governmental regulations applicable to such
Subsidiary or

8


--------------------------------------------------------------------------------


its stockholders), by (x) adding thereto (i) the amount of Consolidated Interest
Expense, (ii) provision for taxes, (iii) amortization, (iv) depreciation,
(v) extraordinary losses, (vi) fees and expenses incurred in connection with the
Transactions, the sale, remediation or relocation work concerning the San Carlos
Facility or any Permitted Acquisition, (vii) all other non-cash charges reducing
Consolidated Net Income (excluding any non-cash charge that results in an
accrual of a reserve for cash charges in any future period) for such period,
including non-cash compensation expense and non-cash impairment charges, (viii)
the portion of the cost of goods sold expense which is attributable to non-cash
step-ups of inventory pursuant to purchase accounting adjustments associated
with Permitted Acquisitions and (ix) the aggregate amount of all other
non-recurring items reducing the Consolidated Net Income for such period, in
each of clauses (i) through (ix), of such person and its Consolidated
Subsidiaries; provided that the aggregate amount of all non-recurring cash items
added back for such period pursuant to this clause (ix) shall not exceed $10.0
million; provided, further, that an item will not be considered “non-recurring”
if the nature of such item is such that it is reasonably likely to recur within
two years or there was a similar item within the prior two years, and
(y) subtracting (i) dividends paid by such person pursuant to Section 6.05(c),
(ii) extraordinary gains, (iii) all non-cash items increasing Consolidated Net
Income (other than the accrual of revenue or recording of receivables in the
ordinary course of business) for such period and (iv) the aggregate amount of
all non-recurring cash items increasing the Consolidated Net Income for such
period, in each of clauses (i) through (iv), of such person and its Consolidated
Subsidiaries.  To the extent that any Asset Sale or any Permitted Acquisition
(or any similar transaction or transactions which require a waiver or a consent
of the Required Lenders pursuant to Section 6.04) or, solely with respect to
determining the Consolidated EBITDA of Parent, the incurrence of the Permitted
Parent Notes by Parent has occurred during the relevant period, Consolidated
EBITDA shall be determined for the respective period on a Pro Forma Basis for
such occurrence (other than for the purposes of calculating Excess Cash Flow).

“Consolidated Indebtedness” shall mean, for any person, as at any date of
determination, the aggregate stated balance sheet amount of all Indebtedness
(but including in any event the then outstanding principal amount of all Loans,
all Capital Lease Obligations and all drawn letters of credit) of such person
and its Consolidated Subsidiaries on a consolidated basis as determined in
accordance with GAAP minus the aggregate stated balance sheet amount of
unrestricted cash and Cash Equivalents held by such person and its Consolidated
Subsidiaries on a consolidated basis as determined in accordance with GAAP.

“Consolidated Interest Coverage Ratio” shall mean, for any person, for any Test
Period, the ratio of (x) Consolidated EBITDA of such person for such Test Period
to (y) Consolidated Interest Expense of such person for such Test Period.  To
the extent that any Asset Sale or any Permitted Acquisition (or any similar
transaction or transactions which require a waiver or a consent of the Required
Lenders pursuant to Section 6.04) or, solely with respect to determining the
Consolidated Interest Coverage Ratio of Parent, the incurrence of the Permitted
Parent Notes by Parent and the payment of cash interest thereon has occurred
during the relevant Test Period, the Consolidated Interest Coverage Ratio shall
be determined for the respective Test Period on a Pro Forma Basis for such
occurrence.

“Consolidated Interest Expense” shall mean, for any person, for any period, the
excess of (a) the sum, without duplication, of (i) the total consolidated cash
interest expense of such person and its Consolidated Subsidiaries for such
period determined in accordance with GAAP, (ii) the portion of Capital Lease
Obligations of such person and its Consolidated Subsidiaries representing the
interest factor for such period, (iii) all interest paid with respect to
discontinued operations, and (iv) all accrued but unpaid interest on any
Indebtedness of any other person guaranteed by such person or any of its
Subsidiaries, minus (b) the total consolidated interest income of such person
and its Consolidated Subsidiaries for such period determined in accordance with
GAAP; provided that Consolidated Interest Expense shall be

9


--------------------------------------------------------------------------------


calculated after giving effect to Hedging Agreements (including associated
costs), but excluding unrealized gains and losses with respect to Hedging
Agreements.

“Consolidated Net Income” shall mean, for any person, for any period, the
consolidated net after tax income of such person and its Consolidated
Subsidiaries determined in accordance with GAAP, but (i) excluding in any event
net earnings or loss of any other person (other than a Subsidiary of such
person) in which such person or any Consolidated Subsidiary has an ownership
interest, except (in the case of any such net earnings) to the extent such net
earnings shall have actually been received by such person or such Consolidated
Subsidiary in the form of cash distributions, (ii) in the case of Consolidated
Net Income of Borrower, reduced by Dividends paid to Parent pursuant to Section
6.05(c) and (iii) excluding, to the extent reducing such consolidated net
income, purchase accounting adjustments attributable to acquisitions, including
write-offs of acquired in-process research and development, amortization of
inventory write-ups and amortization of acquisition-related intangibles.

“Consolidated Secured Indebtedness” shall mean, for any person, as at any date
of determination, the aggregate stated balance sheet amount of all Indebtedness
(but including in any event the then outstanding principal amount of all Loans,
all Capital Lease Obligations and all drawn letters of credit) of such person
and its Consolidated Subsidiaries on a consolidated basis as determined in
accordance with GAAP (but only to the extent such Indebtedness is secured by any
Lien on any asset of such person or any of its subsidiaries) minus the aggregate
stated balance sheet amount of unrestricted cash and Cash Equivalents held by
such person and its Consolidated Subsidiaries on a consolidated basis as
determined in accordance with GAAP.

“Consolidated Subsidiaries” shall mean, as to any person, all subsidiaries of
such person which are consolidated with such person for financial reporting
purposes in accordance with GAAP.

“Contested Collateral Lien Conditions” shall mean, with respect to any Permitted
Lien of the type described in clauses (a) and (b) of Section 6.02, the following
conditions:

(a)           any proceeding instituted contesting such Lien shall conclusively
operate to stay the sale or forfeiture of any material portion of the Collateral
on account of such Lien;

(b)           the appropriate Credit Party shall maintain, to the extent it
deems necessary, cash reserves in an amount sufficient to pay and discharge such
Lien and the reasonable estimate of all interest and penalties related thereto;
and

(c)           such Lien shall in all respects be subject and subordinate in
priority to the Lien and security interest created and evidenced by the Security
Documents, except if and to the extent that the law or regulation creating,
permitting or authorizing such Lien provides that such Lien is or must be
superior to the Lien and security interest created and evidenced by the Security
Documents.

“Contingent Obligation” shall mean, as to any person, any obligation of such
person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other person (the “primary
obligor”) in any manner, whether directly or indirectly, including without
limitation, any obligation of such person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor; (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor; (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary

10


--------------------------------------------------------------------------------


obligation; or (d) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business and any product
warranties for deposit or collection in the ordinary course of business.  The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreement” shall have the meaning assigned to such term in the Security
Agreement.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Credit Parties” shall mean Borrower and the Guarantors.

“Debt Issuance” shall mean the incurrence by Parent, Borrower or any Subsidiary
of any Indebtedness after the Closing Date (other than the issuance of the
Permitted Parent Notes, the entry into any Permitted Parent Hedge and as
permitted by Section 6.01).

“Default” shall mean any event or condition which is, or upon notice, lapse of
time or both would constitute, an Event of Default.

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to 90 days following the Term Loan Maturity Date, (b) is convertible into
or exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interests referred to in (a) above, in each case
at any time on or prior to 90 days following the Term Loan Maturity Date, or
(c) contains any repurchase obligation which comes into effect prior to payment
in full of all amounts hereunder.

“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to its stockholders or made
any other distribution, payment or delivery of property (other than common stock
of such person) or cash to its stockholders as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for consideration any
shares of any class of its capital stock outstanding on or after the Closing
Date (or any options or warrants issued by such person with respect to its
capital stock), or set aside any funds for any of the foregoing purposes, or
shall have permitted any of its subsidiaries to purchase or otherwise acquire
for a consideration any shares of any class of the capital stock of such person
outstanding on or after the Closing Date (or any options or warrants issued by
such person with respect to its capital stock).

11


--------------------------------------------------------------------------------


“Documentation Agent” shall have the meaning assigned to such term in the
preamble hereto.

“dollars” or “$” shall mean lawful money of the United States of America.

“ECF Optional Prepayments” shall have the meaning assigned to such term in
Section 2.10(f).

“ECF Percentage” shall mean, with respect to any fiscal year, the applicable
percentage set forth below across from the applicable Leverage Ratio of the
Borrower as of the last day of such fiscal year:

Borrower’s Leverage Ratio

 

Applicable Percentage

 

> 3.5:1.0

 

50

%

≤ 3.5:1.0

 

0

%

 

“environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources such as flora and fauna or as otherwise defined in any
Environmental Law.

“Environmental Claim” shall mean any written accusation, allegation, notice of
violation, investigation or potential liability claim, demand, order, directive,
cost recovery action or other cause of action by any Governmental Authority or
any person for damages, injunctive or equitable relief, personal injury
(including sickness, disease or death), Response action costs, property damage,
natural resource damages, nuisance, pollution, any adverse effect on the
environment caused by any Hazardous Material, or for fines, penalties,
restrictions or modification of operations or equipment, resulting from or based
upon (a) the existence, or the continuation of the existence, of a Release
(including sudden or non-sudden, accidental or non-accidental Releases),
(b) exposure to any Hazardous Material, (c) the presence, use, handling,
transportation, storage, treatment or disposal of any Hazardous Material or
(d) the violation or alleged violation of any Environmental Law or Environmental
Permit.

“Environmental Law” shall mean any and all applicable present and future
treaties, laws, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions, notices or binding agreements issued, promulgated or
entered into by any Governmental Authority, or the common law relating in any
way to the environment (including, without limitation preservation or
reclamation of natural resources), the management, Release or threatened Release
of any Hazardous Material or to public or occupational health and safety matters
to the extent involving exposure to Hazardous Materials, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended by the Superfund Amendments and Reauthorization Act of
1986, 42 U.S.C. §§ 9601 et seq. (collectively “CERCLA”), the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
and Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq., the
Federal Water Pollution Control Act, as amended by the Clean Water Act of 1977,
33 U.S.C. §§ 1251 et seq., the Clean Air Act of 1970, as amended, 42 U.S.C.
§§ 7401 et seq., the Toxic Substances Control Act of 1976, 15 U.S.C. §§ 2601 et
seq., the Occupational Safety and Health Act of 1970, as amended, 29 U.S.C.
§§ 651 et seq., the Emergency Planning and Community Right-to-Know Act of 1986,
42 U.S.C. §§ 11001 et seq., the Safe Drinking Water Act of 1974, as amended, 42
U.S.C. §§ 300(f) et seq., the Hazardous Materials Transportation Act, 49 U.S.C.
§§ 5101 et seq., and any similar or implementing state, local or foreign law,
and all amendments to or regulations promulgated under, any of the foregoing.

12


--------------------------------------------------------------------------------


“Environmental Permit” shall mean any permit, approval, authorization,
certificate, license, variance, filing or permission required by or from any
Governmental Authority pursuant to any Environmental Law.

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of capital of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the Closing
Date or issued after the Closing Date.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Borrower, is treated as a single employer under
Section 414(b) or (c) of the Tax Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Tax Code, is treated as a single employer under
Section 414(m) or (o) of the Tax Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Tax Code or Section 302 of ERISA),
whether or not waived, the failure to make by its due date a required
installment under Section 412(m) of the Tax Code with respect to any Plan or the
failure to make any required contribution to a Multiemployer Plan; (c) the
filing pursuant to Section 412(d) of the Tax Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Company or any of its ERISA Affiliates from the PBGC or a
plan administrator of any notice relating to the intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan, or the occurrence of
any event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (f) the incurrence by any Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by any Company or its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (h) the making of any
amendment to any Plan which could result in the imposition of a lien or the
posting of a bond or other security; and (i) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Tax Code or
Section 406 of ERISA) which could result in liability to any Company.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Eurodollar Revolving Loan or Eurodollar Term
Loan.

“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

“Eurodollar Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

13


--------------------------------------------------------------------------------


“Event of Default” shall have the meaning assigned to such term in Article VIII.

“Excess Cash Flow” shall mean, for any fiscal year of Borrower, the sum, without
duplication, of

(a)           Borrower’s Consolidated EBITDA for such fiscal year; provided
that, to the extent otherwise included in such calculation, such calculation
shall exclude all unrealized gains and unrealized losses; plus

(b)           the difference, if positive, of the amount of Net Working Capital
at the end of the prior fiscal year over the amount of Net Working Capital at
the end of such fiscal year; minus

(c)           the absolute value of the difference, if negative, of the amount
of Net Working Capital at the end of the prior fiscal year over the amount of
Net Working Capital at the end of such fiscal year; minus

(d)           the amount of non-recurring cash items reducing Borrower’s
Consolidated Net Income; minus

(e)           without duplication of any amount that reduced Excess Cash Flow in
any preceding year (including under the Original Credit Agreement), the amount
of any cash income taxes and related interest and penalties paid by Borrower and
its Consolidated Subsidiaries in such fiscal year; minus

(f)            cash interest (excluding any accrued interest included in clause
(j) of this definition in the prior fiscal year), commitment fees, Letter of
Credit fees and other fees associated with or paid pursuant to any Loan Document
or any other Indebtedness paid by Borrower and its Consolidated Subsidiaries
during such fiscal year and fees and expenses incurred in connection with (x)
the Transactions, (y) any Permitted Acquisition or (z) the sale, remediation or
relocation work concerning the San Carlos Facility; minus

(g)           Capital Expenditures made in cash in compliance with Section
6.07(b), cash payments in respect of Acquisition Consideration and cash
Investments made in accordance with Section 6.03, in each case, during such
fiscal year and to the extent funded by Borrower or any of its Consolidated
Subsidiaries from Internally Generated Funds; minus

(h)           permanent repayments of Indebtedness (other than any optional
prepayment of the Loans) made by Borrower and its Consolidated Subsidiaries
during such fiscal year but only to the extent such repayments do not occur in
connection with a refinancing of all or any portion of the Loans; minus

(i)            extraordinary cash losses from the sale of assets during such
fiscal year and not included in Borrower’s Consolidated EBITDA; minus

(j)            interest associated with or pursuant to any Loan Document or any
other Indebtedness owed by Borrower and its Consolidated Subsidiaries accrued
during such fiscal year but to be paid in the subsequent fiscal year; minus

(k)           dividends made by Borrower to Parent during such fiscal year in
accordance with Section 6.05(c), (d), (f), (g), (h) and, only to the extent such
dividends are used by Parent to prepay, redeem or repurchase any Parent Floating
Rate Notes, (j); plus

14


--------------------------------------------------------------------------------


(l)            any amount received by Borrower from Parent pursuant to clause
(i)(B)(y) of the proviso in Section 6.05(g);

provided that, to the extent otherwise included therein, the Net Cash Proceeds
of Asset Sales and Casualty Events shall be excluded from the calculation of
Excess Cash Flow.

“Excess Cash Flow Shortfall” shall have the meaning assigned to such term in
Section 2.10(f).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Borrower hereunder, (a) income, branch profits
or franchise taxes imposed on (or measured by) its net income by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office or applicable lending office is located and (b) in the case of
a Foreign Lender (other than an assignee pursuant to a request by Borrower under
Section 2.16), any U.S. withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.15(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from Borrower with respect to such withholding tax pursuant to
Section 2.15(a) (it being understood and agreed, for the avoidance of doubt,
that any U.S. withholding tax imposed on a Foreign Lender as a result of a
Change in Law or regulation or interpretation thereof occurring after the time
such Foreign Lender became a party to this Agreement shall not be an Excluded
Tax).

“Executive Order” shall have the meaning assigned to such term in Section 3.22.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

“Fee Letter” shall mean the confidential Fee Letter, dated July 11, 2007, among
the Borrower, Parent, UBS Loan Finance LLC, UBS Securities LLC, UBS AG, Stamford
Branch, Bear Stearns Corporate Lending Inc., Bear, Stearns & Co. Inc., the Royal
Bank of Scotland plc and RBS Securities Corp.

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees and the Fronting Fees.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, Treasurer or Controller of such person.

“Foreign Lender” shall mean any Lender that is not a United States person within
the meaning of Section 7701(a)(30) of the Tax Code.

15


--------------------------------------------------------------------------------


“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees employed outside the United States.

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
mortgagee or assignee of Real Property, or notification, registration or filing
to or with any Governmental Authority, prior to the sale, mortgage or assignment
of any Real Property or transfer of control of an establishment, of the actual
or threatened presence or release into the environment, or the use, disposal or
handling of Hazardous Material on, at, under or near the Real Property to be
sold, mortgaged or assigned or the establishment for which control is to be
transferred.

“Gross Excess Cash Flow” shall have the meaning assigned to such term in Section
2.10(f).

“Group Companies” shall mean Parent and the Companies; and “Group Company” shall
mean any one of them.

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

“Guarantees” shall mean the guarantees issued pursuant to Article VII by the
Guarantors.

“Guarantors” shall mean Parent and the Subsidiary Guarantors.

“Hazardous Materials” shall mean all pollutants, contaminants, chemicals,
wastes, substances and constituents including without limitation petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls (“PCBs”) or PCB-containing materials or equipment,
radon gas, infectious or medical wastes which are regulated pursuant to, or can
give rise to liability under, any Environmental Law.

“Hedging Agreement” means any Interest Rate Protection Agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.20(a).

“Increase Joinder” shall have the meaning assigned to such term in Section
2.20(c).

16


--------------------------------------------------------------------------------


“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money; (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of such person upon which interest charges are customarily paid or
accrued; (d) all obligations of such person under conditional sale or other
title retention agreements relating to property purchased by such person;
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding trade accounts payable incurred in the
ordinary course of business); (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
person in an amount not to exceed the fair market value of such property,
whether or not the obligations secured thereby have been assumed; (g) all
Capital Lease Obligations, Purchase Money Obligations and synthetic lease
obligations of such person; (h) all obligations of such person in respect of
Hedging Agreements; provided that, for the purpose of the definitions of
Consolidated Indebtedness and Consolidated Secured Indebtedness, the amount of
Indebtedness of the type referred to in this clause (h) of any person shall be
zero unless and until such Indebtedness shall be terminated, in which case the
amount of such Indebtedness shall be the then termination payment due thereunder
by such person; (i) all obligations of such person as an account party in
respect of drawn letters of credit, letters of guaranty and bankers’
acceptances; and (j) all Contingent Obligations of such person in respect of
Indebtedness or obligations of others of the kinds referred to in clauses (a)
through (i) above.  The Indebtedness of any person shall include the
Indebtedness of any other entity (including any partnership in which such person
is a general partner) to the extent such person is liable therefor as a result
of such person’s ownership interest in or other relationship with such entity,
except to the extent that the terms of such Indebtedness provide that such
person is not liable therefor.  For the avoidance of doubt, indemnification,
adjustment of purchase price, earn-out or similar obligations, in each case,
incurred or assumed in connection with the acquisition or disposition of any
business or assets of Borrower or any Subsidiary or Equity Interests of a
Subsidiary shall not be deemed Indebtedness, other than (i) guarantees of
Indebtedness incurred by any person acquiring all or any portion of such
business, assets or Equity Interests for the purpose of financing or in
contemplation of any such acquisition, (ii) to the extent of any amount of such
obligations included on the face of the balance sheet of Borrower or any
Subsidiary as a long-term liability and (iii) in the case of a disposition, the
maximum aggregate liability in respect of all such obligations in excess of the
gross proceeds actually received by Borrower and the Subsidiaries in connection
with such disposition.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 11.03(b).

“Intellectual Property” shall have the meaning assigned to such term in
Section 3.05(c).

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit N.

“Interest Election Request” means a request by Borrower to convert or continue a
Revolving Borrowing, Term Borrowing or any Borrowing of a new Class of Loans
created pursuant to Section 2.20 in accordance with Section 2.08(b),
substantially in the form of Exhibit E.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (other than
a Swingline Loan), the last day of each March, June, September and December to
occur during the period that such Loan is outstanding and the final maturity
date of such Loan, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day

17


--------------------------------------------------------------------------------


of such Interest Period, and (c) with respect to any Swingline Loan, the day
that such Loan is required to be repaid.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
and, if available to all relevant Lenders, nine or twelve months thereafter, as
Borrower may elect; provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes of this definition, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing; provided, however, that an Interest Period shall be limited to seven
days to the extent required under Section 2.03(e) hereof.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement or
similar agreement or arrangement designed to protect Borrower or the
Subsidiaries against fluctuations in interest rates and not entered into for
speculation.

“Internally Generated Funds” shall mean funds not constituting the proceeds of
any Loan (other than Revolving Loans), Debt Issuance (other than Revolving
Loans), issuance of equity securities, Asset Sale, insurance recovery or
Indebtedness (other than Revolving Loans), in each case without regard to the
exclusions from the definition thereof.

“Investments” shall have the meaning assigned to such term in Section 6.03.

“Issuing Bank” shall mean, as the context may require, (a) UBS AG, Stamford
Branch, with respect to Letters of Credit issued by it; (b) any other Lender
that may become an Issuing Bank pursuant to Section 2.18(i), with respect to
Letters of Credit issued by such Lender; or (c) collectively, all of the
foregoing.

“Joinder Agreement” shall mean that certain joinder agreement substantially in
the form of Exhibit F.

“Joint Lead Arrangers” shall have the meaning assigned to such term in the
preamble hereto.

“Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit A, or such other form as may reasonably be
acceptable to the Collateral Agent.

 “LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.18.

“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all LC Disbursements

18


--------------------------------------------------------------------------------


that have not yet been reimbursed at such time.  The LC Exposure of any
Revolving Lender at any time shall mean its Pro Rata Percentage of the aggregate
LC Exposure at such time.

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“LC Sub-Account” shall have the meaning assigned to such term in
Section 9.01(d).

“Lender Affiliate” means with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in commercial loans and is managed or
advised by (i) the same investment advisor as such Lender or by an Affiliate of
such advisor or (ii) any Lender or an Affiliate of any Lender.

“Lenders” shall mean (a) the financial institutions that are signatory hereto
(pursuant to the provisions of Section 11.06) and (b) any financial institution
that has become a party hereto pursuant to an Assignment and Acceptance, in each
case, other than any such financial institution that has ceased to be a party
hereto pursuant to another Assignment and Acceptance.  Unless the context
clearly indicates otherwise, the term “Lenders” shall include the Swingline
Lender.

“Letter of Credit” shall means any (i) Standby Letter of Credit and
(ii) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of Borrower pursuant to Section 2.18.

“Leverage Ratio” shall mean, for any person, at any date of determination, the
ratio of Consolidated Indebtedness on such date to Consolidated EBITDA of such
person for the Test Period then most recently ended.

“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period therefor, the rate per annum determined by the Administrative
Agent to be the arithmetic mean (rounded to the nearest 1/100th of 1%) of the
offered rates for deposits in dollars with a term comparable to such Interest
Period that appears on the Telerate British Bankers Assoc. Interest Settlement
Rates Page (as defined below) at approximately 11:00 a.m., London, England time,
on the second full Business Day preceding the first day of such Interest Period;
provided, however, that (i) if no comparable term for an Interest Period is
available, the LIBOR Rate shall be determined using the weighted average of the
offered rates for the two terms most nearly corresponding to such Interest
Period and (ii) if there shall at any time no longer exist a Telerate British
Bankers Assoc. Interest Settlement Rates Page, “LIBOR Rate” shall mean, with
respect to each day during each Interest Period pertaining to Eurodollar
Borrowings comprising part of the same Borrowing, the rate per annum equal to
the rate at which the Administrative Agent is offered deposits in dollars at
approximately 11:00 a.m., London, England time, two Business Days prior to the
first day of such Interest Period in the London interbank market for delivery on
the first day of such Interest Period for the number of days comprised therein
and in an amount comparable to the amount of such Eurodollar Borrowing to be
outstanding during such Interest Period.  “Telerate British Bankers Assoc.
Interest Settlement Rates Page” shall mean the display designated as Page 3750
on the Telerate System Incorporated Service (or such other page as may replace
such page on such service for the purpose of displaying the rates at which
dollar deposits are offered by leading banks in the London interbank deposit
market).

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, charge, assignment, hypothecation or security
interest, in each of the foregoing cases whether voluntary or imposed by law,
and any agreement to give any of the foregoing; (b) the interest of a vendor or
a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to

19


--------------------------------------------------------------------------------


such property; and (c) in the case of securities (other than securities
representing an interest in a joint venture), any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” shall mean this Agreement, the Notes (if any) and the Security
Documents.

“Loan Parties” shall mean Borrower and the Subsidiary Guarantors.

“Loans” shall mean the loans made (or deemed made pursuant to Section 2.19) by
the Lenders to Borrower pursuant to this Agreement.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations or condition, financial or otherwise,
of Borrower and the Subsidiaries, taken as a whole; (b) material impairment of
the ability of the Loan Parties to perform any of their obligations under any
Loan Document; or (c) material impairment of the rights of or benefits or
remedies available to the Lenders or the Collateral Agent under any Loan
Document.

“Maturity Extension Event” shall mean the Senior Subordinated Notes have been
repurchased, redeemed and/or refinanced in full and if such repurchase,
redemption or refinancing is funded with proceeds of Indebtedness such
Indebtedness shall have a final maturity not earlier than the eighth anniversary
of the Closing Date.

 “Maximum Rate” shall have the meaning assigned to such term in Section 11.13.

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a Lien on a
Mortgaged Real Property, which shall be in substantially the form of Exhibit H,
with such schedules and including such provisions as shall be necessary to
conform such document to applicable or local law or as shall be customary under
local law, as the same may at any time be amended in accordance with the terms
thereof and hereof.

“Mortgage Amendment” shall have the meaning assigned to such term in Section
4.02(o).

“Mortgage Policy” shall have the meaning assigned to such term in Section
4.02(o).

“Mortgaged Real Property” shall mean (a) each Real Property identified on
Schedule 1.01(a) hereto and (b) each Real Property, if any, which shall be
subject to a Mortgage delivered after the Closing Date pursuant to
Section 5.11(c) or 4.02.

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (a) to which any Company or any ERISA Affiliate is
then making or has an obligation to make contributions; (b) to which any Company
or any ERISA Affiliate has within the preceding five plan years made
contributions; or (c) with respect to which any Company could incur liability.

“Net Cash Proceeds” shall mean:

(a)           with respect to any Asset Sale, the cash proceeds received by any
Group Company (including cash proceeds subsequently received (as and when
received by any Group Company) in respect of noncash consideration initially
received) net of (i) selling expenses (including

20


--------------------------------------------------------------------------------


reasonable brokers’ fees or commissions, legal, accounting and other
professional and transactional fees, transfer and similar taxes and Borrower’s
good faith estimate of other taxes paid or payable in connection with such
sale); (ii) amounts provided as a reserve, in accordance with GAAP, against any
liabilities under any indemnification obligations associated with such Asset
Sale (provided that, to the extent and at the time any such amounts are released
from such reserve, such amounts shall constitute Net Cash Proceeds);
(iii) Borrower’s good faith estimate of payments required to be made with
respect to unassumed liabilities relating to the assets sold; and (iv) the
principal amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money which is secured by a senior Lien on the asset
sold in such Asset Sale and which is repaid with such proceeds (other than any
such Indebtedness assumed by the purchaser of such asset);

(b)           with respect to any Debt Issuance or issuance of equity
securities, the cash proceeds thereof, net of customary fees, commissions, costs
and other expenses incurred in connection therewith; and

(c)           with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event.

“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time; provided that the
following items, to the extent they are otherwise included in Consolidated
Current Assets or Consolidated Current Liabilities, shall be excluded: (a)
advances and prepaid expenses in connection with the sale, remediation or
relocation concerning the San Carlos Facility, (b) assets or liabilities in
connection with forward hedge accounting in accordance with generally accepted
accounting principles that represent unrealized gains or unrealized losses, (c)
non-cash step-ups of inventory pursuant to purchase accounting adjustments
associated with Permitted Acquisitions, (d) deferred tax assets or liabilities
and (e) accrued and unpaid “earn-outs” in connection with any Permitted
Acquisition hereunder.

“Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a Subsidiary
Guarantor.

“Notes” shall mean any notes evidencing the Term Loans, Revolving Loans or
Swingline Loans issued pursuant to this Agreement, if any, substantially in the
form of Exhibit I-1, I-2 or I-3.

“Obligations” shall mean (a) obligations of the Credit Parties from time to time
arising under or in respect of the due and punctual payment of (i) the principal
of and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
Loans, when and as due, whether at maturity, by acceleration, upon one or more
dates set for prepayment or otherwise, (ii) each payment required to be made by
the Credit Parties under this Agreement in respect of any Letter of Credit, when
and as due, including payments in respect of reimbursement of disbursements,
interest thereon and obligations to provide cash collateral and (iii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Credit Parties under this Agreement and
the other Loan Documents, (b) the due and punctual payment of all obligations of
the Credit Parties under each Hedging Agreement in respect of the Loans entered
into with any counterparty that was a Lender or an Affiliate of a Lender at the
time such Hedging Agreement was

21


--------------------------------------------------------------------------------


entered into and (c) the due and punctual payment of all obligations in respect
of overdrafts and related liabilities owed to any Lender, any Affiliate of a
Lender, the Administrative Agent or the Collateral Agent arising from treasury,
depositary and cash management services or in connection with any automated
clearinghouse transfer of funds.

“Officers’ Certificate” shall mean, as applied to any corporation, a certificate
executed on behalf of such corporation by its Chairman of the Board of Directors
(if an officer), its Chief Executive Officer, its President or one of its Vice
Presidents (or an equivalent officer) or by its Chief Financial Officer, Vice
President-Finance or its Treasurer (or an equivalent officer) or any Assistant
Treasurer, each in his or her official (and not individual) capacity.

“Original Closing Date” shall mean the date of initial funding under the
Original Credit Agreement, January 23, 2004.

“Original Credit Agreement” shall mean the Credit Agreement dated as of January
23, 2004, as amended, restated, supplemented or otherwise modified from time to
time prior to the date hereof, among Borrower, Parent, UBS AG, Stamford Branch,
as administrative agent and collateral agent, and the lenders and other agents
party thereto.

“Original Lenders” shall mean the lenders under the Original Credit Agreement.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Overdraft Obligations” shall mean the Obligations described in clause (c) of
the definition of “Obligations.”

“Parent” shall have the meaning assigned to such term in the preamble hereto.

“Parent Floating Rate Notes” shall mean (i) Parent’s Floating Rate Senior Notes
due 2015 issued in February 2005 and any registered notes issued by Parent in
exchange for, and as contemplated by, such notes with substantially identical
terms as Parent’s Floating Rate Senior Notes due 2015 and (ii) any securities
issued as payment of interest on securities described in clause (i) and any
registered notes issued by Parent in exchange for, and as contemplated by, such
notes, provided that all such notes shall have substantially identical terms as
Parent’s Floating Rate Notes due 2015.

“Participant” shall have the meaning assigned to such term in Section 11.04(e).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean a certificate in the form of Exhibit J-1 or
any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit J-2 or any other form approved by the Collateral Agent.

22


--------------------------------------------------------------------------------


“Permitted Acquisition” shall mean, with respect to Borrower or any Subsidiary
Guarantor, any transaction or series of related transactions for the direct or
indirect (a) acquisition of all or a portion of the property of any other
person, or of any business segment or division of any other person;
(b) acquisition of any brand, patent, trademark or trade name; (c) acquisition
of a majority of the Equity Interests of any other person (to the extent such
acquisition causes such person to become a subsidiary of the acquiror), or
otherwise causing any other person to become a subsidiary of such person; or
(d) merger or consolidation or any other combination with any other person, if
each of the following conditions are met:

(i)            no Default then exists or would result therefrom;

(ii)           on a Pro Forma Basis after giving effect to such acquisition,
Borrower and Parent shall be in compliance with the covenants set forth in
Section 6.07 as of the most recent Test Period (assuming, for purposes of
Section 6.07, that such acquisition, and all other Permitted Acquisitions
consummated since the first day of the relevant Test Period for the financial
covenants set forth in Section 6.07 ending on or prior to the date of such
acquisition, had occurred on the first day of such relevant Test Period);

(iii)          the acquired person shall be engaged in a business in which
Borrower and the Subsidiaries are permitted to engage and the property acquired
in connection with any such acquisition shall be made subject to the Lien of the
Security Documents to the extent required under the Loan Documents and shall be
free and clear of any Liens, other than Permitted Liens;

(iv)          the Board of Directors or other similar governing body of the
acquired person shall not have indicated publicly its opposition to the
consummation of such acquisition;

(v)           with respect to any acquisition involving Acquisition
Consideration of more than $10.0 million, Borrower shall have provided the
Administrative Agent and the Lenders with (A) historical financial statements
for the last three fiscal years of the person or business to be acquired
(audited if available, and if such Acquisition Consideration is more than $40.0
million, audited if available without undue cost or delay) and unaudited
financial statements thereof for the most recent interim period which are
available; provided that with respect to any acquisition involving Acquisition
Consideration of more than $60.0 million, Borrower shall have provided to the
Administrative Agent and the Lenders either (i) the audited historical financial
statements for the last fiscal year of the person or business to be acquired or
(ii) a “quality of earnings report” prepared by a firm reasonably satisfactory
to the Administrative Agent with respect to the historical financial statements
for the last fiscal year of the person or business to be acquired,
(B) reasonably detailed projections for the succeeding five years pertaining to
the person or business to be acquired, (C) copies of all material documentation
pertaining to such acquisition, and (D) all such other information and data
relating to such acquisition or the person or business to be acquired as may be
reasonably requested by the Administrative Agent or the Required Lenders;

(vi)          Borrower shall have delivered to the Agents and the Lenders an
Officers’ Certificate certifying that (A) such acquisition complies with this
definition (which shall have attached thereto reasonably detailed backup data
and calculations showing such compliance), and (B) such acquisition could not
reasonably be expected to result in a Material Adverse Effect;

(vii)         the aggregate amount of the Acquisition Consideration for all
Permitted Acquisitions since the Closing Date (excluding the Specified
Acquisitions and any Permitted Acquisitions to the extent made in reliance on
the Available Basket Amount) shall not exceed $150.0 million; and

23


--------------------------------------------------------------------------------


(viii)        the fees and expenses in connection with such acquisition shall be
reasonable; provided that in the case of any acquisition involving Acquisition
Consideration of more than $10.0 million, the fees and expenses in connection
with such acquisition shall be reasonably acceptable to the Administrative
Agent.

“Permitted Holders” shall mean, collectively, The Cypress Group L.L.C., Cypress
Merchant Banking Partners II L.P., Cypress Merchant Banking II C.V., 55th Street
Partners II L.P., Cypress Side-by-Side L.L.C. (or any vehicle formed pursuant to
the governing agreements of such vehicles to invest with or in lieu of such
vehicles) (together “CMBP II”), any new investment funds sponsored or managed by
Cypress Advisors Inc. or an affiliate thereof and any new partnership or other
vehicle created to co-invest with CMBP II or such new investment fund sponsored
or managed by Cypress Advisors Inc. or an affiliate thereof; provided that with
respect to any such new investment fund, partnership or other vehicle, The
Cypress Group L.L.C., Cypress Associates II LLC or another entity Controlled by
employees of Cypress Advisors Inc. is the general partner or similar managing
entity of such new investment fund, partnership or other vehicle.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Collateral Lien” shall have the meaning ascribed thereto in the
applicable Mortgage.

“Permitted Parent Hedge” shall mean an interest rate swap agreement, interest
rate cap agreement, interest rate collar agreement or similar agreement or
arrangement hedging Parent’s exposure with respect to the floating interest rate
component of the Permitted Parent Notes and not entered into for speculation,
all on terms and conditions and with a counterparty that is a Lender or an
Affiliate of a Lender at the time that such agreement is entered into and
otherwise reasonably acceptable to the Administrative Agent (it being understood
that a Lender or an Affiliate of a Lender that is a commercial bank having, or
which is the principal banking subsidiary of a bank holding company organized
under the laws of the United States, any state thereof or the District of
Columbia having, at the time the transaction is entered into, capital and
surplus aggregating in excess of $500 million and a rating of “A” (or such other
similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act) is satisfactory to the Administrative Agent).

“Permitted Parent Notes” shall mean (a) the Parent Floating Rate Notes, (b) debt
securities issued by Parent from time to time; provided that (i) the proceeds of
such issuance may be used to pay a dividend and to pay reasonable fees and
expenses in connection with such issuance; (ii) the final scheduled maturity of
the principal of such debt shall not be prior to the 91st day after the Term
Loan Maturity Date; (iii) such debt securities shall not be secured by any
collateral and shall not be guaranteed by Borrower or any of its Subsidiaries;
(iv) at the time of issuance of such debt securities and after giving effect
thereto, Borrower’s corporate credit rating shall be no less than B+ by Standard
& Poor’s Rating Service and Borrower’s senior implied rating shall be no less
than B2 by Moody’s Investors Service, Inc.; and (v) the covenants and events of
default applicable to such debt securities shall not be more restrictive in any
material respect to Parent and its subsidiaries than the Senior Subordinated
Note Documents are to Borrower and the Subsidiaries, and (c) debt securities
issued semiannually as payment of interest on debt securities described in
clause (b), with the same terms and conditions.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof.

24


--------------------------------------------------------------------------------


“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Tax
Code or Section 302 of ERISA, and in respect of which Borrower or any of its
ERISA Affiliates is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Post-Amendment Revolving Lenders” shall have the meaning assigned to such term
in Section 2.19(e).

“Pre-Amendment Revolving Lenders” shall have the meaning assigned to such term
in Section 2.19(e).

“Preferred Stock” means, with respect to any person, any and all preferred or
preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.

“Preferred Stock Issuance” shall mean any issuance or sale by any Group Company
after the Closing Date of Preferred Stock (other than Qualified Capital Stock of
Parent).

“Prime Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Prime Rate shall be effective on the date such
change is publicly announced as being effective.  The corporate base rate is not
necessarily the lowest rate charged by the Administrative Agent to its
customers.

“Pro Forma Basis” shall mean, as to any person, for any events as described in
clauses (ii) and (iii) below which occur subsequent to the commencement of a
period for which the financial effect of such events is being calculated, and
giving effect to the events for which such calculation is being made, such
calculation as will give pro forma effect to such events as if same had occurred
at the beginning of such period of calculation, and

(i)            for purposes of the foregoing calculation, each transaction
giving rise to the need to calculate the pro forma effect to any of the
following events shall be assumed to have occurred on the first day of the four
consecutive fiscal quarter period most recently ended for which financial
statements are required by Section 5.01 to have been delivered (the “Reference
Period”);

(ii)           in making any determination of Consolidated EBITDA, pro forma
effect shall be given to any Asset Sale or any Permitted Acquisition (or any
similar transaction or transactions which require a waiver or consent of the
Required Lenders pursuant to Section 6.04), in each case which occurred during
the Reference Period (or, in the case of determinations made pursuant to the
definition of Permitted Acquisition or Section 6.07, occurring during the
Reference Period or thereafter and through and including the date upon which the
respective Permitted Acquisition is consummated or incurrence or repayment of
Indebtedness had occurred) as if such Asset Disposition, such Permitted
Acquisition or other transaction, as the case may be, occurred on the first day
of the Reference Period; and

(iii)          in making any determination on a Pro Forma Basis, (x) all
Indebtedness (including Indebtedness incurred or assumed and for which the
financial effect is being calculated, whether incurred under this Agreement or
otherwise, but excluding normal fluctuations in revolving Indebtedness incurred
for working capital purposes and not to finance any acquisition) incurred or
permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of Permitted Acquisition or
Section 6.07, occurring during the Reference

25


--------------------------------------------------------------------------------


Period or thereafter and through and including the date upon which the
respective Permitted Acquisition is consummated or incurrence or repayment of
Indebtedness had occurred) shall be deemed to have been incurred or repaid at
the beginning of such period and (y) Consolidated Interest Expense of such
person attributable to interest on any Indebtedness, for which pro forma effect
is being given as provided in preceding clause (x), bearing floating interest
rates shall be computed on a pro forma basis as if the rates which would have
been in effect during the period for which pro forma effect is being given had
been actually in effect during such periods.

Pro forma calculations made pursuant to this definition of “Pro Forma Basis”
shall be made on a basis consistent with Regulation S-X under the Exchange Act
or on another basis reasonably acceptable to the Administrative Agent.

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitment represented by such Lender’s
Revolving Commitment.

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired.

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness incurred for the purpose of financing all or
any part of the purchase price of any property (including Equity Interests of
any person) or the cost of installation, construction or improvement of any
property or assets and any refinancing thereof; provided, however, that such
Indebtedness is incurred within 90 days after such acquisition of such property
by such person.

“Qualified Capital Stock” of any person shall mean any Equity Interest of such
person that is not Disqualified Capital Stock.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned, leased or operated by any person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Reduced Lender” shall have the meaning assigned to such term in the recitals
hereto.

“Refinancing” shall mean the transactions described in Section 4.02(d).

“Refinancing Indebtedness” shall mean Indebtedness of Borrower or a Subsidiary
incurred in exchange for, or the proceeds of which are used to redeem or
refinance in whole or in part, any Indebtedness of Borrower or any Subsidiary
(the “Refinanced Indebtedness”); provided that:

(a)           the stated principal amount (and accreted value, in the case of
Indebtedness issued at a discount) of the Refinancing Indebtedness does not
exceed the stated principal amount (and accreted value, as the case may be) of
the Refinanced Indebtedness immediately prior to the refinancing plus the amount
of accrued and unpaid interest on the Refinanced Indebtedness, any reasonable
premium paid to the holders of the Refinanced Indebtedness (it being understood
that if the Refinanced Indebtedness was issued at a discount, the difference
between the amount of principal paid thereon and the then accreted value at the
date of prepayment thereof shall be

26


--------------------------------------------------------------------------------


deemed reasonable premium if the principal is the originally required prepayment
price, without prejudice to any additional amount also constituting a reasonable
premium) and reasonable expenses incurred in connection with the incurrence of
the Refinancing Indebtedness;

(b)           the obligor of Refinancing Indebtedness does not include any
person (other than Borrower or any Guarantor) that is not an obligor of the
Refinanced Indebtedness;

(c)           if the Refinanced Indebtedness was subordinated in right of
payment to Obligations, then such Refinancing Indebtedness, by its terms, is
subordinate in right of payment to the Obligations at least to the same extent
as the Refinanced Indebtedness;

(d)           the Refinancing Indebtedness has a final stated maturity no
earlier than the Refinanced Indebtedness being repaid or amended; and

(e)           the Refinancing Indebtedness has a weighted average life to
maturity that is equal to or greater than the weighted average life to maturity
of the Refinanced Indebtedness.

“Register” shall have the meaning assigned to such term in Section 11.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Hedging Obligations” shall mean the obligations described in clause (b)
of the definition of “Obligations”

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or emanating of any Hazardous Material in, into, onto or
through the environment.

“Required Lenders” shall mean, at any time, Lenders having Loans, LC Exposure
and unused Revolving and Term Loan Commitments representing at least a majority
of the sum of all Loans outstanding, LC Exposure and unused Revolving and Term
Loan Commitments at such time.

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, ordinances, rules,
regulations or similar statutes or case law.

“Response” shall mean (a) ”response” as such term is defined in CERCLA, 42
U.S.C.  §  9601(25), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to:  (i) clean up, remove, treat, abate or
in any other way address any Hazardous Material in the environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material;

27


--------------------------------------------------------------------------------


or (iii) perform studies and investigations in connection with, or as a
precondition to, clause (i) or (ii) above.

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
corporation in respect of this Agreement and, except with respect to Section
5.06 hereto, “Responsible Officer” shall include any “Treasury Manager,”
“Treasury Analyst” or similar employee or official of such corporation.

“Revolving Availability Period” shall mean the period following the Closing Date
to but excluding the earlier of the Business Day preceding the Revolving
Maturity Date and the date of termination of the Revolving Commitments.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans hereunder as set forth on Schedule I to
the Confidential Lender Authorization executed and delivered by such Lender, or
in the Assignment and Acceptance pursuant to which such Lender assumed its
Revolving Commitment, as applicable, as the same may be (a) reduced from time to
time pursuant to Section 2.07 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 11.04.  The
aggregate amount of the Lenders’ Revolving Commitments on the Closing Date is
$60.0 million.

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

“Revolving Lender” shall mean a Lender with a Revolving Commitment.

“Revolving Loans” shall mean the Revolving Loans made by the Lenders to Borrower
pursuant to Section 2.01(a).

“Revolving Maturity Date” shall mean the sixth anniversary of the Closing Date;
provided that if the Maturity Extension Event has not occurred on or prior to
July 31, 2011, the Revolving Maturity Date shall be August 1, 2011.

“San Carlos Facility” means the Borrower’s San Carlos, California facility
located at 301 Industrial Road.

“Secured Parties” shall mean, collectively, the Agents, each Lender, each person
holding Related Hedging Obligations (in its capacity as such) and each person
holding Overdraft Obligations.

“Secured Permitted Parent Hedge” shall mean any Permitted Parent Hedge
designated as a Secured Permitted Parent Hedge by the Borrower; provided that
(i) only one Permitted Parent Hedge in effect at any time shall be a Secured
Permitted Parent Hedge (with the result that, if a Secured Permitted Parent
Hedge remains outstanding, the Borrower may not designate another Permitted
Parent Hedge to be a Secured Permitted Parent Hedge and (ii) the Borrower shall
deliver a notice to the Collateral Agent that a Permitted Parent Hedge is the
Secured Permitted Parent Hedge no more than 90 days after entering into the
Secured Permitted Parent Hedge.

28


--------------------------------------------------------------------------------


“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit K among the Credit Parties and the Collateral Agent for the benefit
of the Secured Parties, as the same may be amended in accordance with the terms
thereof and hereof, or such other agreements reasonably acceptable to Collateral
Agent as shall be necessary to comply with applicable Requirements of Law and
effective to grant to Collateral Agent (on behalf of the Secured Parties) a
perfected first priority security interest in the Security Agreement Collateral
covered thereby, subject only to Permitted Liens.

“Security Agreement Collateral” shall have the meaning set forth in any Security
Agreement delivered on the Closing Date or thereafter pursuant to Section 5.11.

“Security Documents” shall mean the Security Agreement, the Mortgages and each
other security document or pledge agreement required by applicable local law to
grant a valid, perfected security interest in any property acquired or developed
and any other document or instrument utilized to pledge as collateral for the
Obligations any property of whatever kind or nature.

“Senior Secured Leverage Ratio” shall mean, for any person, at any date of
determination, the ratio of Consolidated Secured Indebtedness on such date to
Consolidated EBITDA of such person for the Test Period then most recently ended.

“Senior Subordinated Note Agreement” shall mean any indenture, note purchase
agreement or other agreement pursuant to which the Senior Subordinated Notes are
issued as in effect on the Closing Date and thereafter amended from time to time
subject to the requirements of this Agreement.

“Senior Subordinated Note Documents” shall mean the Senior Subordinated Notes,
the Senior Subordinated Note Agreement, the Senior Subordinated Note Guarantees
and all other documents executed and delivered with respect to the Senior
Subordinated Notes or the Senior Subordinated Note Agreement.

“Senior Subordinated Note Guarantees” shall mean the guarantees of Parent and
the Subsidiary Guarantors pursuant to the Senior Subordinated Note Agreement.

“Senior Subordinated Notes” shall mean Borrower’s 8% Senior Subordinated Notes
due 2012 issued pursuant to the Senior Subordinated Note Agreement and any
registered notes issued by Borrower in exchange for, and as contemplated by,
such notes with substantially identical terms as the notes.

“Specified Acquisitions” shall mean the acquisitions listed on Schedule 6.04.

“Sponsor” shall mean The Cypress Group L.L.C.

“Standby Letter of Credit” means any standby letter of credit or similar
instrument issued for the purpose of supporting (a) workers’ compensation
liabilities of Borrower or any Subsidiary, (b) the obligations of third-party
insurers of Borrower or any Subsidiary arising by virtue of the laws of any
jurisdiction requiring third-party insurers to obtain such letters of credit, or
(c) performance, payment, deposit or surety obligations of Borrower or any
Subsidiary if required by law or governmental rule or regulation or in
accordance with custom and practice in the industry.

“Statutory Reserves” shall mean, for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves)

29


--------------------------------------------------------------------------------


are required to be maintained during such Interest Period under Regulation D by
member banks of the United States Federal Reserve System in New York City with
deposits exceeding one billion dollars against “Eurodollar liabilities” (as such
term is used in Regulation D).  Eurodollar Borrowings shall be deemed to
constitute Eurodollar liabilities and to be subject to such reserve requirements
without benefit of or credit for proration, exceptions or offsets which may be
available from time to time to any Lender under Regulation D.

“Subordinated Indebtedness” shall mean any Indebtedness of a Group Company that
is subordinated in right of payment to any other Indebtedness of such Group
Company, including the Senior Subordinated Notes and the Senior Subordinated
Note Guarantees.

“subsidiary” shall mean, with respect to any person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
(x) the parent or one or more subsidiaries of the parent or (y) by the parent
and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of Borrower.

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(c),
and each other Subsidiary that is or becomes a party to this Agreement pursuant
to Section 5.11, other than a Foreign Subsidiary.

“Survey” shall mean a survey of any Mortgaged Real Property (and all
improvements thereon) which is (a) (i) prepared by a surveyor or engineer
licensed to perform surveys in the state where such Mortgaged Real Property is
located, (ii) dated (or redated) not earlier than six months prior to the date
of delivery thereof unless there shall have occurred within six months prior to
such date of delivery any exterior construction on the site of such Mortgaged
Real Property or any easement, right of way or other interest in the Mortgaged
Real Property has been granted or become effective through operation of law or
otherwise with respect to such Mortgaged Real Property which, in either case,
can be depicted on a survey, in which events, as applicable, such survey shall
be dated (or redated) after the completion of such construction or if such
construction shall not have been completed as of such date of delivery, not
earlier than 20 days prior to such date of delivery, or after the grant or
effectiveness of any such easement, right of way or other interest in the
Mortgaged Real Property, (iii) certified by the surveyor (in a manner reasonably
acceptable to the Administrative Agent) to the Administrative Agent, the
Collateral Agent and the Title Company, (iv) complying in all respects with the
minimum detail requirements of the American Land Title Association as such
requirements are in effect on the date of preparation of such survey and
(v) sufficient for the Title Company to remove all standard survey exceptions
from the title insurance policy (or commitment) relating to such Mortgaged Real
Property and issue the endorsements requested by the Collateral Agent under
Section 4.02(o) or 5.11(c) or (b) otherwise acceptable to the Collateral Agent.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.17.

30


--------------------------------------------------------------------------------


“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.17.

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Tax Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.

“Tax Sharing Agreements” shall mean all tax sharing, tax allocation and other
similar agreements entered into by Parent or any subsidiary of Parent.

“Taxes” shall mean any and all present or future taxes, duties, levies, fees,
imposts, deductions, charges or withholdings, whether computed on a separate,
consolidated, unitary, combined or other basis and any and all liabilities
(including interest, fines, penalties or additions to tax) with respect to the
foregoing.

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

“Term B Loans” shall mean the term loans outstanding under the Original Credit
Agreement.

“Term Loan Commitment” shall mean with respect to each Lender, the commitment,
if any, of such Lender to make a Term Loan hereunder on the Closing Date in the
amount set forth on Schedule I to the Confidential Lender Authorization executed
and delivered by such Lender, or in the Assignment and Acceptance pursuant to
which such Lender shall have assumed its Term Loan Commitment, as applicable, as
such commitment may be (a) terminated or reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 11.04.  The initial
aggregate amount of the Lenders’ Term Loan Commitments is $100.0 million.

“Term Loan Maturity Date” shall mean the seventh anniversary of the Closing
Date; provided that if the Maturity Extension Event has not occurred on or prior
to July 31, 2011, the Term Loan Maturity Date shall be August 1, 2011.

“Term Loan Repayment Date” shall have the meaning assigned to such term in
Section 2.09(a).

“Term Loans” shall mean the term loans made by the Lenders to Borrower pursuant
to Section 2.01(b) or by an Increase Joinder.

31


--------------------------------------------------------------------------------


“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
Borrower then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to be delivered to the
Administrative Agent pursuant to Section 5.01(a) or (b).

“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.

“Title Policy” shall have the meaning assigned to such term in Section 5.11(c).

“Transactions” shall mean (a) the execution and delivery of the Loan Documents
and the initial borrowings hereunder; (b) the Refinancing; and (c) the payment
of all fees and expenses to be paid in connection with the foregoing.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect in the applicable
state or jurisdiction.

“Voting Stock” shall mean any class or classes of capital stock of Parent
pursuant to which the holders thereof have the general voting power under
ordinary circumstances to elect at least a majority of the Board of Directors of
Parent.

“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.


SECTION 1.02.            CLASSIFICATION OF LOANS AND BORROWINGS

For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing” or “Term
Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type
(e.g., a “Eurodollar Revolving Borrowing”).


SECTION 1.03.            TERMS GENERALLY

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject

32


--------------------------------------------------------------------------------


to any restrictions on such amendments, supplements or modifications set forth
herein), (b) any reference herein to any person shall be construed to include
such person’s successors and assigns, (c) the words “herein”, “hereof’ and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.


SECTION 1.04.            ACCOUNTING TERMS; GAAP

Except as otherwise expressly provided herein, all financial statements to be
delivered pursuant to this Agreement shall be prepared in accordance with GAAP
as in effect from time to time and all terms of an accounting or financial
nature shall be construed in accordance with GAAP as in effect on the date
hereof, subject to the following sentence.  If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and Borrower, the Administrative Agent or the Required
Lenders shall so request, the Administrative Agent, the Lenders and Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to approval of
Required Lenders); provided that, until so amended, such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein.


ARTICLE II


THE CREDITS


SECTION 2.01.            COMMITMENTS

Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly:

(a)           to make Revolving Loans to Borrower, at any time and from time to
time on or after the Closing Date, and until the earlier of the second Business
Day preceding the Revolving Maturity Date and the termination of the Commitment
of such Lender in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in such Lender’s Revolving
Exposure exceeding such Lender’s Revolving Commitment; and

(b)           to make a Term Loan to Borrower on the Closing Date in a principal
amount equal to its Term Loan Commitment.

Amounts paid or prepaid in respect of Term Loans may not be reborrowed.  Within
the limits set forth in clause (b) above and subject to the terms, conditions
and limitations set forth herein, Borrower may borrow, pay or prepay and
reborrow Revolving Loans.


SECTION 2.02.            LOANS


(A)           EACH LOAN (OTHER THAN SWINGLINE LOANS) SHALL BE MADE AS PART OF A
BORROWING CONSISTING OF LOANS MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH
THEIR APPLICABLE COMMITMENTS; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY LENDER
TO MAKE ANY LOAN SHALL NOT IN ITSELF RELIEVE ANY OTHER LENDER OF ITS OBLIGATION
TO LEND HEREUNDER (IT BEING UNDERSTOOD, HOWEVER, THAT NO LENDER SHALL BE
RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE ANY LOAN REQUIRED TO BE
MADE BY SUCH OTHER LENDER).

33


--------------------------------------------------------------------------------



EXCEPT FOR LOANS DEEMED MADE PURSUANT TO SECTION 2.02(F), LOANS COMPRISING ANY
BORROWING SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT THAT IS (I) AN INTEGRAL
MULTIPLE OF $250,000 AND NOT LESS THAN $1.0 MILLION OR (II) EQUAL TO THE
REMAINING AVAILABLE BALANCE OF THE APPLICABLE COMMITMENTS.


(B)           SUBJECT TO SECTIONS 2.11 AND 2.12, EACH BORROWING SHALL BE
COMPRISED ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AS BORROWER MAY REQUEST
PURSUANT TO SECTION 2.03.  EACH LENDER MAY AT ITS OPTION MAKE ANY EURODOLLAR
LOAN BY CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO
MAKE SUCH LOAN, SO LONG AS SUCH OPTION DOES NOT RESULT IN INCREASED COSTS TO
BORROWER; PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE
OBLIGATION OF BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.  BORROWINGS OF MORE THAN ONE TYPE MAY BE OUTSTANDING AT THE SAME
TIME; PROVIDED, HOWEVER, THAT BORROWER SHALL NOT BE ENTITLED TO REQUEST ANY
BORROWING THAT, IF MADE, WOULD RESULT IN MORE THAN TEN EURODOLLAR BORROWINGS
OUTSTANDING HEREUNDER AT ANY TIME.  FOR PURPOSES OF THE FOREGOING, BORROWINGS
HAVING DIFFERENT INTEREST PERIODS, REGARDLESS OF WHETHER THEY COMMENCE ON THE
SAME DATE, SHALL BE CONSIDERED SEPARATE BORROWINGS.


(C)           EXCEPT WITH RESPECT TO LOANS MADE PURSUANT TO SECTION 2.02(F),
EACH LENDER SHALL MAKE EACH LOAN TO BE MADE BY IT HEREUNDER ON THE PROPOSED DATE
THEREOF BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO SUCH ACCOUNT IN
NEW YORK CITY AS THE ADMINISTRATIVE AGENT MAY DESIGNATE NOT LATER THAN
11:00 A.M., NEW YORK CITY TIME, AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY
CREDIT THE AMOUNTS SO RECEIVED TO AN ACCOUNT AS DIRECTED BY BORROWER IN THE
APPLICABLE BORROWING REQUEST MAINTAINED WITH THE ADMINISTRATIVE AGENT OR, IF A
BORROWING SHALL NOT OCCUR ON SUCH DATE BECAUSE ANY CONDITION PRECEDENT HEREIN
SPECIFIED SHALL NOT HAVE BEEN MET, RETURN THE AMOUNTS SO RECEIVED TO THE
RESPECTIVE LENDERS.


(D)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
LENDER PRIOR TO THE DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S PORTION OF SUCH BORROWING,
THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH PORTION
AVAILABLE TO THE ADMINISTRATIVE AGENT ON THE DATE OF SUCH BORROWING IN
ACCORDANCE WITH PARAGRAPH (C) ABOVE, AND THE ADMINISTRATIVE AGENT MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO BORROWER ON SUCH DATE A
CORRESPONDING AMOUNT.  IF THE ADMINISTRATIVE AGENT SHALL HAVE SO MADE FUNDS
AVAILABLE, THEN, TO THE EXTENT THAT SUCH LENDER SHALL NOT HAVE MADE SUCH PORTION
AVAILABLE TO THE ADMINISTRATIVE AGENT, SUCH LENDER AND BORROWER SEVERALLY AGREE
TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING
AMOUNT TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS
MADE AVAILABLE TO BORROWER UNTIL THE DATE SUCH AMOUNT IS REPAID TO THE
ADMINISTRATIVE AGENT AT (I) IN THE CASE OF BORROWER, THE INTEREST RATE
APPLICABLE AT THE TIME TO THE LOANS COMPRISING SUCH BORROWING AND (II) IN THE
CASE OF SUCH LENDER, A RATE DETERMINED BY THE ADMINISTRATIVE AGENT TO REPRESENT
ITS COST OF OVERNIGHT OR SHORT-TERM FUNDS (WHICH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR).  IF SUCH LENDER SHALL REPAY TO THE
ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SHALL CONSTITUTE
SUCH LENDER’S LOAN AS PART OF SUCH BORROWING FOR PURPOSES OF THIS AGREEMENT.


(E)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, BORROWER
SHALL NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY
BORROWING CONSTITUTING REVOLVING LOANS OR TERM LOANS IF THE INTEREST PERIOD
REQUESTED WITH RESPECT THERETO WOULD END AFTER THE REVOLVING MATURITY DATE OR
THE TERM LOAN MATURITY DATE, AS THE CASE MAY BE.


(F)            IF THE ISSUING BANK SHALL NOT HAVE RECEIVED FROM BORROWER THE
PAYMENT REQUIRED TO BE MADE BY SECTION 2.18(E) WITHIN THE TIME SPECIFIED IN SUCH
SECTION, THE ISSUING BANK WILL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT OF THE
LC DISBURSEMENT AND THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH REVOLVING
LENDER OF SUCH LC DISBURSEMENT AND ITS PRO RATA PERCENTAGE THEREOF.  EACH
REVOLVING LENDER SHALL PAY BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO
THE ADMINISTRATIVE AGENT ON SUCH DATE (OR, IF SUCH REVOLVING LENDER SHALL HAVE
RECEIVED SUCH NOTICE LATER THAN 12:00 (NOON), NEW YORK

34


--------------------------------------------------------------------------------



CITY TIME, ON ANY DAY, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ON THE
IMMEDIATELY FOLLOWING BUSINESS DAY), AN AMOUNT EQUAL TO SUCH LENDER’S PRO RATA
PERCENTAGE OF SUCH LC DISBURSEMENT (IT BEING UNDERSTOOD THAT SUCH AMOUNT SHALL
BE DEEMED TO CONSTITUTE AN ABR REVOLVING LOAN OF SUCH LENDER, AND SUCH PAYMENT
SHALL BE DEEMED TO HAVE REDUCED THE LC EXPOSURE), AND THE ADMINISTRATIVE AGENT
WILL PROMPTLY PAY TO THE ISSUING BANK AMOUNTS SO RECEIVED BY IT FROM THE
REVOLVING LENDERS.  THE ADMINISTRATIVE AGENT WILL PROMPTLY PAY TO THE ISSUING
BANK ANY AMOUNTS RECEIVED BY IT FROM BORROWER PURSUANT TO SECTION 2.18(E) PRIOR
TO THE TIME THAT ANY REVOLVING LENDER MAKES ANY PAYMENT PURSUANT TO THIS
PARAGRAPH (F); ANY SUCH AMOUNTS RECEIVED BY THE ADMINISTRATIVE AGENT THEREAFTER
WILL BE PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENT TO THE REVOLVING LENDERS
THAT SHALL HAVE MADE SUCH PAYMENTS AND TO THE ISSUING BANK, AS THEIR INTERESTS
MAY APPEAR.  IF ANY REVOLVING LENDER SHALL NOT HAVE MADE ITS PRO RATA PERCENTAGE
OF SUCH LC DISBURSEMENT AVAILABLE TO THE ADMINISTRATIVE AGENT AS PROVIDED ABOVE,
SUCH LENDER AND BORROWER SEVERALLY AGREE TO PAY INTEREST ON SUCH AMOUNT, FOR
EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS REQUIRED TO BE PAID IN
ACCORDANCE WITH THIS PARAGRAPH (F) TO BUT EXCLUDING THE DATE SUCH AMOUNT IS
PAID, TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING BANK AT (I) IN
THE CASE OF BORROWER, A RATE PER ANNUM EQUAL TO THE INTEREST RATE APPLICABLE TO
REVOLVING LOANS PURSUANT TO SECTION 2.06(A), AND (II) IN THE CASE OF SUCH
LENDER, FOR THE FIRST SUCH DAY, THE FEDERAL FUNDS EFFECTIVE RATE, AND FOR EACH
DAY THEREAFTER, THE ALTERNATE BASE RATE.


SECTION 2.03.            BORROWING PROCEDURE

To request a Revolving Borrowing or a Term Loan Borrowing, Borrower shall notify
the Administrative Agent of such request by telephone (promptly confirmed by
telecopy) (a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 1:00 p.m.,
New York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.18(e) may be
given not later than 11:00 a.m., New York City time, on the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(a)           whether the requested Borrowing is to be a Revolving Borrowing or
a Term Loan Borrowing;

(b)           the aggregate amount of such Borrowing;

(c)           the date of such Borrowing, which shall be a Business Day;

(d)           whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(e)           in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; provided that until the earlier of (i) the date
which is 30 days after the Closing Date and (ii) the date on which a successful
syndication of the Loans and Commitments shall have been declared by the Joint
Lead Arrangers, Borrower shall only be permitted to request an Interest Period
of seven days; and

(f)            the location and number of Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.02.

35


--------------------------------------------------------------------------------


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then Borrower shall be
deemed to have selected an Interest Period of one month’s duration (subject to
the proviso of clause (e) above).  Promptly following receipt of a Borrowing
Request in accordance with this Section, the Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.


SECTION 2.04.            EVIDENCE OF DEBT; REPAYMENT OF LOANS


(A)           BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY (I) TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER HOLDING TERM LOANS, THE
PRINCIPAL AMOUNT OF EACH TERM LOAN OF SUCH LENDER AS PROVIDED IN SECTION 2.09,
(II) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING LENDER, THE
THEN UNPAID PRINCIPAL AMOUNT OF EACH REVOLVING LOAN OF SUCH LENDER ON THE
REVOLVING MATURITY DATE AND (III) TO THE SWINGLINE LENDER THE THEN UNPAID
PRINCIPAL AMOUNT OF EACH SWINGLINE LOAN ON THE EARLIER OF THE REVOLVING MATURITY
DATE AND THE FIRST DATE AFTER SUCH SWINGLINE LOAN IS MADE THAT IS THE 15TH OR
LAST DAY OF A CALENDAR MONTH AND IS AT LEAST FIVE BUSINESS DAYS AFTER SUCH
SWINGLINE LOAN IS MADE; PROVIDED THAT ON EACH DATE THAT A REVOLVING BORROWING IS
MADE, BORROWER SHALL REPAY ALL SWINGLINE LOANS THAT WERE OUTSTANDING ON THE DATE
SUCH BORROWING WAS REQUESTED.


(B)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF BORROWER TO SUCH LENDER
RESULTING FROM EACH LOAN MADE BY SUCH LENDER FROM TIME TO TIME, INCLUDING THE
AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO
TIME UNDER THIS AGREEMENT.


(C)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT WILL
RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE AND CLASS THEREOF
AND THE INTEREST PERIOD APPLICABLE THERETO; (II) THE AMOUNT OF ANY PRINCIPAL OR
INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM BORROWER TO EACH
LENDER HEREUNDER; AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE
AGENT HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.


(D)           THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO PARAGRAPHS
(B) AND (C) ABOVE SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF
THE OBLIGATIONS THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY
LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR
THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATIONS OF BORROWER TO REPAY THE
LOANS IN ACCORDANCE WITH THEIR TERMS.


(E)           ANY LENDER MAY REQUEST THAT LOANS OF ANY CLASS MADE BY IT BE
EVIDENCED BY A NOTE.  IN SUCH EVENT, BORROWER SHALL PREPARE, EXECUTE AND DELIVER
TO SUCH LENDER A NOTE PAYABLE TO THE ORDER OF SUCH LENDER (OR, IF REQUESTED BY
SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS).


SECTION 2.05.            FEES


(A)           COMMITMENT FEE.  BORROWER AGREES TO PAY TO EACH LENDER, THROUGH
THE ADMINISTRATIVE AGENT, ON THE LAST BUSINESS DAY OF MARCH, JUNE, SEPTEMBER AND
DECEMBER IN EACH YEAR AND ON EACH DATE ON WHICH ANY COMMITMENT OF SUCH LENDER
SHALL EXPIRE OR BE TERMINATED AS PROVIDED HEREIN, A COMMITMENT FEE (A
“COMMITMENT FEE”) BASED ON AN ANNUAL RATE EQUAL TO THE COMMITMENT FEE PERCENTAGE
APPLIED TO THE AVERAGE DAILY UNUSED AMOUNT OF THE REVOLVING COMMITMENT OF SUCH
LENDER DURING THE PRECEDING QUARTER (OR OTHER PERIOD COMMENCING WITH THE CLOSING
DATE OR ENDING WITH THE REVOLVING MATURITY DATE OR THE DATE ON WHICH THE
REVOLVING COMMITMENT OF SUCH LENDER SHALL EXPIRE OR BE TERMINATED).  ALL
COMMITMENT FEES SHALL BE COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS
ELAPSED AND SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS.  THE
COMMITMENT FEE DUE TO EACH LENDER SHALL

36


--------------------------------------------------------------------------------



COMMENCE TO ACCRUE ON THE CLOSING DATE AND SHALL CEASE TO ACCRUE ON THE DATE ON
WHICH THE REVOLVING COMMITMENT OF SUCH LENDER SHALL EXPIRE OR BE TERMINATED AS
PROVIDED HEREIN.


(B)           ADMINISTRATIVE AGENT FEES.  BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, FOR ITS OWN ACCOUNT, THE AGENCY FEES SET FORTH IN THE FEE
LETTER OR SUCH OTHER FEES PAYABLE IN THE AMOUNTS AND AT THE TIMES SEPARATELY
AGREED UPON BETWEEN BORROWER AND THE ADMINISTRATIVE AGENT (THE “ADMINISTRATIVE
AGENT FEES”).


(C)           LC AND FRONTING FEES.  BORROWER AGREES TO PAY (I) TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING LENDER A PARTICIPATION
FEE (“LC PARTICIPATION FEE”) WITH RESPECT TO ITS PARTICIPATIONS IN LETTERS OF
CREDIT, WHICH SHALL ACCRUE AT A RATE EQUAL TO THE APPLICABLE MARGIN FROM TIME TO
TIME USED TO DETERMINE THE INTEREST RATE ON EURODOLLAR REVOLVING LOANS PURSUANT
TO SECTION 2.06 ON THE AVERAGE DAILY AMOUNT OF SUCH LENDER’S LC EXPOSURE
(EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS)
DURING THE PERIOD FROM AND INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE LATER
OF THE DATE ON WHICH SUCH LENDER’S REVOLVING COMMITMENT TERMINATES AND THE DATE
ON WHICH SUCH LENDER CEASES TO HAVE ANY LC EXPOSURE, AND (II) TO THE ISSUING
BANK A FRONTING FEE (“FRONTING FEE”), WHICH SHALL ACCRUE AT THE RATE OF 0.25%
PER ANNUM ON THE AVERAGE DAILY AMOUNT OF THE LC EXPOSURE (EXCLUDING ANY PORTION
THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM
AND INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE LATER OF THE DATE OF
TERMINATION OF THE REVOLVING COMMITMENTS AND THE DATE ON WHICH THERE CEASES TO
BE ANY LC EXPOSURE, AS WELL AS THE ISSUING BANK’S STANDARD FEES WITH RESPECT TO
THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR
PROCESSING OF DRAWINGS THEREUNDER.  LC PARTICIPATION FEES AND FRONTING FEES
ACCRUED THROUGH AND INCLUDING THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND
DECEMBER OF EACH YEAR SHALL BE PAYABLE ON THE THIRD BUSINESS DAY FOLLOWING SUCH
LAST DAY, COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE CLOSING DATE;
PROVIDED THAT ALL SUCH FEES SHALL BE PAYABLE ON THE DATE ON WHICH THE REVOLVING
COMMITMENTS TERMINATE AND ANY SUCH FEES ACCRUING AFTER THE DATE ON WHICH THE
REVOLVING COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND.  ANY OTHER FEES
PAYABLE TO THE ISSUING BANK PURSUANT TO THIS PARAGRAPH SHALL BE PAYABLE WITHIN
10 DAYS AFTER DEMAND.  ALL LC PARTICIPATION FEES AND FRONTING FEES SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL
NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).

All Fees shall be paid on the dates due, in immediately available funds, to the
Administrative Agent for distribution, if and as appropriate, among the Lenders,
except that the Fronting Fees shall be paid directly to the Issuing Bank.  Once
paid, none of the Fees shall be refundable under any circumstances (absent
manifest error).


SECTION 2.06.            INTEREST ON LOANS


(A)           SUBJECT TO THE PROVISIONS OF SECTION 2.06(C), THE LOANS COMPRISING
EACH ABR BORROWING, INCLUDING EACH SWINGLINE LOAN, SHALL BEAR INTEREST AT A RATE
PER ANNUM EQUAL TO THE ALTERNATE BASE RATE PLUS THE APPLICABLE MARGIN IN EFFECT
FROM TIME TO TIME.


(B)           SUBJECT TO THE PROVISIONS OF SECTION 2.06(C), THE LOANS COMPRISING
EACH EURODOLLAR BORROWING SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE
ADJUSTED LIBOR RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS
THE APPLICABLE MARGIN IN EFFECT FROM TIME TO TIME.


(C)           NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR INTEREST ON
ANY LOAN OR ANY FEE OR OTHER AMOUNT PAYABLE BY BORROWER HEREUNDER IS NOT PAID
WHEN DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE, SUCH
OVERDUE AMOUNT SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE
PER ANNUM EQUAL TO (I) IN THE CASE OF ANY OVERDUE PRINCIPAL OF OR INTEREST ON
ANY LOAN, 2% PLUS THE RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE
PRECEDING PARAGRAPHS OF THIS SECTION OR

37


--------------------------------------------------------------------------------



(II) IN THE CASE OF ANY OTHER AMOUNT, 2% PLUS THE RATE APPLICABLE TO ABR
REVOLVING LOANS AS PROVIDED IN PARAGRAPH (A) OF THIS SECTION.


(D)           ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE FOR SUCH LOAN AND, IN THE CASE OF REVOLVING LOANS, UPON
TERMINATION OF THE REVOLVING COMMITMENTS; PROVIDED THAT (I) INTEREST ACCRUED
PURSUANT TO PARAGRAPH (C) OF THIS SECTION SHALL BE PAYABLE ON DEMAND, (II) IN
THE EVENT OF ANY REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER THAN A PREPAYMENT OF
AN ABR REVOLVING LOAN PRIOR TO THE END OF THE REVOLVING AVAILABILITY PERIOD),
ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON
THE DATE OF SUCH REPAYMENT OR PREPAYMENT AND (III) IN THE EVENT OF ANY
CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO THE END OF THE CURRENT INTEREST
PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE EFFECTIVE
DATE OF SUCH CONVERSION.


(E)           ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE
SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP
YEAR), AND IN EACH CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED
(INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).  THE APPLICABLE ALTERNATE
BASE RATE OR ADJUSTED LIBOR RATE SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT
IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT AND SUCH DETERMINATION SHALL
BE CONCLUSIVE ABSENT MANIFEST ERROR.


SECTION 2.07.            TERMINATION AND REDUCTION OF COMMITMENTS


(A)           THE TERM LOAN COMMITMENTS EXISTING ON OR BEFORE THE CLOSING DATE
SHALL AUTOMATICALLY TERMINATE ON THE CLOSING DATE.  THE REVOLVING COMMITMENTS,
THE SWINGLINE COMMITMENT AND THE LC COMMITMENT SHALL AUTOMATICALLY TERMINATE ON
THE REVOLVING MATURITY DATE.


(B)           BORROWER MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME REDUCE,
THE COMMITMENTS OF ANY CLASS; PROVIDED THAT (I) EACH REDUCTION OF THE
COMMITMENTS OF ANY CLASS SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF
$250,000 AND NOT LESS THAN $1.0 MILLION AND (II) THE REVOLVING COMMITMENTS SHALL
NOT BE TERMINATED OR REDUCED IF, AFTER GIVING EFFECT TO ANY CONCURRENT
PREPAYMENT OF THE REVOLVING LOANS IN ACCORDANCE WITH SECTION 2.10 OR SECTION
2.01, AS APPLICABLE, THE SUM OF THE REVOLVING EXPOSURES WOULD EXCEED THE
AGGREGATE AMOUNT OF REVOLVING COMMITMENTS.


(C)           BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY ELECTION TO
TERMINATE OR REDUCE THE COMMITMENTS UNDER PARAGRAPH (B) OF THIS SECTION AT LEAST
THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR
REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE THEREOF.  PROMPTLY
FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE
LENDERS OF THE CONTENTS THEREOF.  EACH NOTICE DELIVERED BY BORROWER PURSUANT TO
THIS SECTION SHALL BE IRREVOCABLE.  ANY TERMINATION OR REDUCTION OF THE
COMMITMENTS OF ANY CLASS SHALL BE PERMANENT.  EACH REDUCTION OF THE COMMITMENTS
OF ANY CLASS SHALL BE MADE RATABLY AMONG THE LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE COMMITMENTS OF SUCH CLASS.


SECTION 2.08.            INTEREST ELECTIONS


(A)           EACH REVOLVING BORROWING AND TERM LOAN BORROWING SHALL INITIALLY
BE OF THE TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST AND, IN THE CASE OF
A EURODOLLAR BORROWING, SHALL HAVE AN INITIAL INTEREST PERIOD AS SPECIFIED IN
SUCH BORROWING REQUEST.  THEREAFTER, BORROWER MAY ELECT TO CONVERT SUCH
BORROWING TO A DIFFERENT TYPE OR TO CONTINUE SUCH BORROWING AND, IN THE CASE OF
A EURODOLLAR BORROWING, MAY ELECT INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN
THIS SECTION.  BORROWER MAY ELECT DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT
PORTIONS OF THE AFFECTED BORROWING, IN WHICH CASE EACH SUCH PORTION SHALL BE
ALLOCATED RATABLY AMONG THE LENDERS HOLDING THE LOANS COMPRISING SUCH BORROWING,
AND

38


--------------------------------------------------------------------------------



THE LOANS COMPRISING EACH SUCH PORTION SHALL BE CONSIDERED A SEPARATE
BORROWING.  THIS SECTION SHALL NOT APPLY TO SWINGLINE BORROWINGS, WHICH MAY NOT
BE CONVERTED OR CONTINUED.


(B)           TO MAKE AN ELECTION PURSUANT TO THIS SECTION, BORROWER SHALL
NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE BY THE TIME THAT A
BORROWING REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF BORROWER WERE
REQUESTING A REVOLVING BORROWING OR TERM LOAN BORROWING OF THE TYPE RESULTING
FROM SUCH ELECTION TO BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH
TELEPHONIC INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED
PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN
INTEREST ELECTION REQUEST SUBSTANTIALLY IN THE FORM OF EXHIBIT E.


(C)           EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL
SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:

(I)            THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES
AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS
THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN
WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT TO

(II)           CLAUSES (III) AND (IV) BELOW SHALL BE SPECIFIED FOR EACH
RESULTING BORROWING);

(III)          THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST
ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

(IV)          WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A
EURODOLLAR BORROWING; AND

(V)           IF THE RESULTING BORROWING IS A EURODOLLAR BORROWING, THE INTEREST
PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH
SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”;
PROVIDED THAT UNTIL THE EARLIER OF (I) THE DATE WHICH IS 30 DAYS AFTER THE
CLOSING DATE AND (II) THE DATE ON WHICH A SUCCESSFUL SYNDICATION OF THE LOANS
AND COMMITMENTS SHALL HAVE BEEN DECLARED BY THE JOINT LEAD ARRANGERS, BORROWER
SHALL BE PERMITTED TO REQUEST AN INTEREST PERIOD OF SEVEN DAYS ONLY.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration (subject to the proviso in
clause (iv) above).


(D)           PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH
LENDER’S PORTION OF EACH RESULTING BORROWING.


(E)           IF AN INTEREST ELECTION REQUEST WITH RESPECT TO A EURODOLLAR
BORROWING IS NOT TIMELY DELIVERED PRIOR TO THE END OF THE INTEREST PERIOD
APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED HEREIN, AT
THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE CONVERTED TO AN ABR
BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT, AT THE
REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES BORROWER, THEN, AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF SUCH EVENT OF DEFAULT, (I) NO
OUTSTANDING BORROWING MAY BE CONVERTED TO OR CONTINUED AS A EURODOLLAR BORROWING
AND (II) UNLESS REPAID, EACH EURODOLLAR BORROWING SHALL BE CONVERTED TO AN ABR
BORROWING AT THE END OF THE INTEREST PERIOD APPLICABLE THERETO.

39


--------------------------------------------------------------------------------



SECTION 2.09.            AMORTIZATION OF TERM BORROWINGS


(A)           BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
THE LENDERS, ON THE DATES SET FORTH ON ANNEX I, OR IF ANY SUCH DATE IS NOT A
BUSINESS DAY, ON THE NEXT PRECEDING BUSINESS DAY (EACH SUCH DATE BEING A “TERM
LOAN REPAYMENT DATE”), A PRINCIPAL AMOUNT OF THE TERM LOANS (AS ADJUSTED FROM
TIME TO TIME PURSUANT TO SECTIONS 2.09(B) AND 2.10) EQUAL TO THE AMOUNT SET
FORTH ON ANNEX I FOR SUCH DATE, TOGETHER IN EACH CASE WITH ACCRUED AND UNPAID
INTEREST ON THE PRINCIPAL AMOUNT TO BE PAID TO BUT EXCLUDING THE DATE OF SUCH
PAYMENT.


(B)           TO THE EXTENT NOT PREVIOUSLY PAID, ALL TERM LOANS SHALL BE DUE AND
PAYABLE ON THE TERM LOAN MATURITY DATE.


SECTION 2.10.            OPTIONAL AND MANDATORY PREPAYMENTS OF LOANS


(A)           OPTIONAL PREPAYMENTS.  BORROWER SHALL HAVE THE RIGHT AT ANY TIME
AND FROM TIME TO TIME TO PREPAY ANY BORROWING, IN WHOLE OR IN PART, SUBJECT TO
THE REQUIREMENTS OF THIS SECTION; PROVIDED, HOWEVER, THAT EACH PARTIAL
PREPAYMENT SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $500,000 AND
NOT LESS THAN $1.0 MILLION.


(B)           REVOLVING LOAN PREPAYMENTS.  IN THE EVENT OF ANY TERMINATION OF
ALL THE REVOLVING COMMITMENTS, BORROWER SHALL, ON THE DATE OF SUCH TERMINATION,
REPAY OR PREPAY ALL ITS OUTSTANDING REVOLVING BORROWINGS AND ALL OUTSTANDING
SWINGLINE LOANS AND REPLACE ALL OUTSTANDING LETTERS OF CREDIT AND/OR DEPOSIT AN
AMOUNT EQUAL TO THE LC EXPOSURE IN THE LC SUB-ACCOUNT.  IN THE EVENT OF ANY
PARTIAL REDUCTION OF THE REVOLVING COMMITMENTS, THEN (I) AT OR PRIOR TO THE
EFFECTIVE DATE OF SUCH REDUCTION, THE ADMINISTRATIVE AGENT SHALL NOTIFY BORROWER
AND THE REVOLVING LENDERS OF THE SUM OF THE REVOLVING EXPOSURES AFTER GIVING
EFFECT THERETO AND (II) IF THE SUM OF THE REVOLVING EXPOSURES WOULD EXCEED THE
AGGREGATE AMOUNT OF REVOLVING COMMITMENTS AFTER GIVING EFFECT TO SUCH REDUCTION
OR TERMINATION, THEN BORROWER SHALL, ON THE DATE OF SUCH REDUCTION OR
TERMINATION, REPAY OR PREPAY REVOLVING BORROWINGS OR SWINGLINE LOANS (OR A
COMBINATION THEREOF) AND/OR REPLACE OR CASH COLLATERALIZE OUTSTANDING LETTERS OF
CREDIT IN AN AMOUNT SUFFICIENT TO ELIMINATE SUCH EXCESS.


(C)           ASSET SALES.  NOT LATER THAN FIVE BUSINESS DAYS FOLLOWING THE
RECEIPT OF ANY NET CASH PROCEEDS OF ANY ASSET SALE, BORROWER SHALL APPLY 100% OF
THE NET CASH PROCEEDS RECEIVED WITH RESPECT THERETO TO MAKE PREPAYMENTS IN
ACCORDANCE WITH SECTIONS 2.10(G) AND (H); PROVIDED THAT:

(I)            NO SUCH PREPAYMENT SHALL BE REQUIRED WITH RESPECT TO (A) ANY
ASSET SALE PERMITTED BY SECTION 6.04(B)(II), (B)(III), (D), (E), (H), (I) OR
(J), (B) THE DISPOSITION OF ASSETS SUBJECT TO A CONDEMNATION OR EMINENT DOMAIN
PROCEEDING OR INSURANCE SETTLEMENT TO THE EXTENT IT DOES NOT CONSTITUTE A
CASUALTY EVENT, OR (C) ASSET SALES FOR FAIR MARKET VALUE RESULTING IN NO MORE
THAN $1.0 MILLION IN NET CASH PROCEEDS PER ASSET SALE (OR SERIES OF RELATED
ASSET SALES) AND LESS THAN $3.0 MILLION IN NET CASH PROCEEDS IN ANY FISCAL YEAR;
AND

(II)           SO LONG AS NO DEFAULT SHALL THEN EXIST OR WOULD ARISE THEREFROM
AND THE AGGREGATE OF SUCH NET CASH PROCEEDS OF ASSET SALES SHALL NOT EXCEED
$20.0 MILLION IN ANY FISCAL YEAR OF BORROWER, SUCH PROCEEDS SHALL NOT BE
REQUIRED TO BE SO APPLIED ON SUCH DATE TO THE EXTENT THAT BORROWER SHALL HAVE
DELIVERED A CERTIFICATE TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO SUCH DATE
STATING THAT SUCH NET CASH PROCEEDS SHALL BE USED (X) TO PURCHASE REPLACEMENT
ASSETS OR FIXED OR CAPITAL ASSETS USED OR USABLE IN THE BUSINESS OF BORROWER AND
THE SUBSIDIARIES, (Y) TO REPAIR SUCH ASSETS OR (Z) TO ACQUIRE 100% OF THE EQUITY
INTERESTS OF ANY PERSON THAT OWNS SUCH REPLACEMENT OR OTHER SUCH ASSETS NO LATER
THAN 360 DAYS FOLLOWING THE DATE OF SUCH ASSET SALE (WHICH CERTIFICATE SHALL SET
FORTH THE ESTIMATES OF THE PROCEEDS TO BE SO EXPENDED); PROVIDED, HOWEVER, THAT
IF ALL OR ANY

40


--------------------------------------------------------------------------------


PORTION OF SUCH NET CASH PROCEEDS NOT REQUIRED TO BE APPLIED TO MAKE PREPAYMENTS
AS A RESULT OF THIS CLAUSE (II) SHALL NOT BE SO REINVESTED AS SET FORTH IN
CLAUSES (X), (Y) AND (Z) WITHIN SUCH 360-DAY PERIOD, SUCH UNUSED PORTION SHALL
BE APPLIED ON THE LAST DAY OF SUCH PERIOD AS A MANDATORY PREPAYMENT AS PROVIDED
IN THIS SECTION 2.10(C).


(D)           DEBT OR PREFERRED STOCK ISSUANCE.  UPON ANY DEBT ISSUANCE OR ANY
PREFERRED STOCK ISSUANCE AFTER THE CLOSING DATE, BORROWER SHALL MAKE PREPAYMENTS
IN ACCORDANCE WITH SECTIONS 2.10(G) AND (H) IN AN AGGREGATE PRINCIPAL AMOUNT
EQUAL TO 100% OF THE NET CASH PROCEEDS OF SUCH DEBT ISSUANCE OR PREFERRED STOCK
ISSUANCE.


(E)           CASUALTY EVENTS.  NOT LATER THAN FIVE BUSINESS DAYS FOLLOWING THE
RECEIPT OF ANY NET CASH PROCEEDS FROM A CASUALTY EVENT, BORROWER SHALL APPLY AN
AMOUNT EQUAL TO 100% OF SUCH NET CASH PROCEEDS TO MAKE PREPAYMENTS IN ACCORDANCE
WITH SECTIONS 2.10(G) AND (H); PROVIDED, HOWEVER, THAT:

(I)            SO LONG AS NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD
ARISE THEREFROM, THE NET CASH PROCEEDS THEREOF SHALL NOT BE REQUIRED TO BE SO
APPLIED ON SUCH DATE TO THE EXTENT THAT BORROWER HAS DELIVERED AN OFFICERS’
CERTIFICATE TO THE COLLATERAL AGENT ON OR PRIOR TO SUCH DATE STATING THAT SUCH
PROCEEDS SHALL BE USED (A) TO FUND THE ACQUISITION OR REPAIR OF PROPERTY OR THE
ACQUISITION OF 100% OF THE EQUITY INTERESTS OF ANY PERSON THAT OWNS PROPERTY
USED OR USABLE IN THE BUSINESS OF BORROWER AND THE SUBSIDIARIES OR (B) TO
REPAIR, REPLACE OR RESTORE THE PROPERTY IN ACCORDANCE WITH THE PROVISIONS OF
THIS AGREEMENT AND THE APPLICABLE SECURITY DOCUMENT IN RESPECT OF WHICH SUCH
CASUALTY EVENT HAS OCCURRED; PROVIDED THAT, IN EACH CASE, THE ACTIONS DESCRIBED
IN CLAUSES (A) AND (B) ABOVE ARE COMMENCED BY BORROWER WITHIN 360 DAYS FOLLOWING
THE DATE OF THE RECEIPT OF SUCH NET CASH PROCEEDS AND ARE DILIGENTLY PURSUED TO
SATISFACTORY COMPLETION TO THE EXTENT PRACTICABLE IN THE GOOD FAITH ESTIMATE OF
BORROWER,

(II)           TO THE EXTENT SUCH CASUALTY EVENT AFFECTS ANY OF THE COLLATERAL,
ALL PROPERTY ACQUIRED TO EFFECT ANY REPAIR, REPLACEMENT OR RESTORATION OF SUCH
COLLATERAL SHALL BE MADE SUBJECT TO THE LIEN OF THE SECURITY DOCUMENTS IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 5.11,

(III)          ALL SUCH NET CASH PROCEEDS IN EXCESS OF $10.0 MILLION IN THE
AGGREGATE FOR ALL SUCH CASUALTY EVENTS SHALL BE HELD IN THE COLLATERAL ACCOUNT
AND RELEASED THEREFROM ONLY IN ACCORDANCE WITH THE TERMS OF ARTICLE IX, AND

(IV)          IF ALL OR ANY PORTION OF SUCH NET CASH PROCEEDS SHALL NOT BE SO
APPLIED WITHIN SUCH 360-DAY PERIOD, SUCH UNUSED PORTION SHALL BE APPLIED ON THE
LAST DAY OF SUCH PERIOD AS A MANDATORY PREPAYMENT AS PROVIDED IN THIS
SECTION 2.10(E).


(F)            EXCESS CASH FLOW.  NO LATER THAN THE EARLIER OF (I) 90 DAYS AFTER
THE END OF EACH FISCAL YEAR OF BORROWER, COMMENCING WITH THE FISCAL YEAR ENDING
SEPTEMBER 28, 2007, AND (II) THE DATE ON WHICH THE FINANCIAL STATEMENTS WITH
RESPECT TO SUCH PERIOD ARE DELIVERED PURSUANT TO SECTION 5.01(A), BORROWER SHALL
MAKE PREPAYMENTS IN ACCORDANCE WITH SECTIONS 2.10(G) AND (H) IN AN AGGREGATE
PRINCIPAL AMOUNT EQUAL TO THE ECF PERCENTAGE OF EXCESS CASH FLOW FOR THE FISCAL
YEAR THEN ENDED; PROVIDED THAT IF THE BORROWER MAKES ANY OPTIONAL PREPAYMENT OF
LOANS DURING ANY FISCAL YEAR WITH FUNDS WHICH WOULD OTHERWISE CONSTITUTE “EXCESS
CASH FLOW” FOR SUCH FISCAL YEAR (ALL SUCH PAYMENTS, THE “ECF OPTIONAL
PREPAYMENTS”), NO DEDUCTION FOR SUCH ECF OPTIONAL PREPAYMENTS SHALL BE MADE IN
CALCULATING EXCESS CASH FLOW FOR SUCH FISCAL YEAR (EXCESS CASH FLOW WITHOUT SUCH
DEDUCTION IS HEREIN REFERRED TO AS “GROSS EXCESS CASH FLOW”).  IF THE ECF
OPTIONAL PREPAYMENTS FOR SUCH FISCAL YEAR EQUAL OR EXCEED THE ECF PERCENTAGE OF
GROSS EXCESS CASH FLOW FOR SUCH FISCAL YEAR, NO PREPAYMENT SHALL BE REQUIRED
PURSUANT TO THIS SECTION 2.10(F) FOR SUCH FISCAL YEAR. TO THE EXTENT THAT THE
ECF OPTIONAL PREPAYMENTS FOR SUCH FISCAL YEAR

41


--------------------------------------------------------------------------------



ARE LESS THAN THE ECF PERCENTAGE OF GROSS EXCESS CASH FLOW FOR SUCH FISCAL YEAR
(SUCH DIFFERENCE, THE “EXCESS CASH FLOW SHORTFALL”), SUBJECT TO THE PROVISO OF
THE FIRST SENTENCE OF THIS SECTION 2.10(F), THE BORROWER SHALL BE REQUIRED ONLY
TO PREPAY AN AMOUNT EQUAL TO SUCH EXCESS CASH FLOW SHORTFALL IN RESPECT OF SUCH
FISCAL YEAR PURSUANT TO THIS SECTION 2.10(F).


(G)           APPLICATION OF PREPAYMENTS.

(I)            OPTIONAL PREPAYMENTS IN RESPECT OF TERM LOANS UNDER THIS
AGREEMENT SHALL BE APPLIED TO REDUCE REMAINING SCHEDULED INSTALLMENTS OF
PRINCIPAL DUE IN RESPECT OF TERM LOANS UNDER SECTION 2.09 IN DIRECT ORDER OF
MATURITY.  MANDATORY PREPAYMENTS PURSUANT TO SECTION 2.10(D) SHALL BE APPLIED
FIRST TO REDUCE REMAINING SCHEDULED INSTALLMENTS OF PRINCIPAL DUE IN RESPECT OF
OUTSTANDING TERM LOANS UNDER SECTION 2.09 IN DIRECT ORDER OF MATURITY UP TO BUT
NOT INCLUDING THE FIRST SCHEDULED INSTALLMENT DUE AFTER THE DATE THAT IS 12
MONTHS FOLLOWING THE DATE OF SUCH PREPAYMENT.  AFTER APPLICATION OF PREPAYMENTS
PURSUANT TO THE SECOND SENTENCE OF THIS PARAGRAPH (G)(I) AND TO THE EXTENT THERE
ARE MANDATORY PREPAYMENT AMOUNTS REMAINING AFTER SUCH APPLICATION, SUCH EXCESS
PREPAYMENTS SHALL BE APPLIED (X) FIRST, TO REDUCE OUTSTANDING TERM LOANS PRO
RATA AGAINST THE REMAINING SCHEDULED INSTALLMENTS OF PRINCIPAL DUE IN RESPECT OF
THE TERM LOANS UNDER SECTION 2.09 UP TO BUT NOT INCLUDING THE FINAL SCHEDULED
INSTALLMENT AND (Y) SECOND, TO THE FINAL SCHEDULED INSTALLMENT.  MANDATORY
PREPAYMENTS PURSUANT TO SECTION 2.10(C), (E) OR (F) SHALL BE APPLIED (X) FIRST,
TO REDUCE OUTSTANDING TERM LOANS PRO RATA AGAINST THE REMAINING SCHEDULED
INSTALLMENTS OF PRINCIPAL DUE IN RESPECT OF THE TERM LOANS UNDER SECTION 2.09,
UP TO BUT NOT INCLUDING THE FINAL SCHEDULED INSTALLMENT AND (Y) SECOND, TO THE
FINAL SCHEDULED INSTALLMENT.

(II)           AMOUNTS TO BE APPLIED PURSUANT TO THIS SECTION 2.10 TO THE
PREPAYMENT OF TERM LOANS AND REVOLVING LOANS SHALL BE APPLIED, AS APPLICABLE,
FIRST TO REDUCE OUTSTANDING ABR TERM LOANS AND ABR REVOLVING LOANS,
RESPECTIVELY.  ANY AMOUNTS REMAINING AFTER EACH SUCH APPLICATION SHALL BE
APPLIED TO PREPAY EURODOLLAR TERM LOANS OR EURODOLLAR REVOLVING LOANS, AS
APPLICABLE.  NOTWITHSTANDING THE FOREGOING, IF THE AMOUNT OF ANY PREPAYMENT OF
LOANS REQUIRED UNDER THIS SECTION 2.10 SHALL BE IN EXCESS OF THE AMOUNT OF THE
ABR LOANS AT THE TIME OUTSTANDING, ONLY THE PORTION OF THE AMOUNT OF SUCH
PREPAYMENT AS IS EQUAL TO THE AMOUNT OF SUCH OUTSTANDING ABR LOANS SHALL BE
IMMEDIATELY PREPAID AND, AT THE ELECTION OF BORROWER, THE BALANCE OF SUCH
REQUIRED PREPAYMENT SHALL BE EITHER (I) DEPOSITED IN THE COLLATERAL ACCOUNT AND
APPLIED TO THE PREPAYMENT OF EURODOLLAR LOANS ON THE LAST DAY OF THE THEN
NEXT-EXPIRING INTEREST PERIOD FOR EURODOLLAR LOANS (WITH ALL INTEREST ACCRUING
THEREON FOR THE ACCOUNT OF BORROWER) OR (II) PREPAID IMMEDIATELY, TOGETHER WITH
ANY AMOUNTS OWING TO THE LENDERS UNDER SECTION 2.13.  NOTWITHSTANDING ANY SUCH
DEPOSIT IN THE COLLATERAL ACCOUNT, INTEREST SHALL CONTINUE TO ACCRUE ON SUCH
LOANS UNTIL PREPAYMENT.


(H)           NOTICE OF PREPAYMENT.  BORROWER SHALL NOTIFY THE ADMINISTRATIVE
AGENT (AND, IN THE CASE OF PREPAYMENT OF A SWINGLINE LOAN, THE SWINGLINE LENDER)
BY TELEPHONE (CONFIRMED BY TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE
OF PREPAYMENT OF A EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK
CITY TIME, ONE BUSINESS DAY BEFORE THE DATE OF PREPAYMENT, (II) IN THE CASE OF
PREPAYMENT OF AN ABR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME,
ONE BUSINESS DAY BEFORE THE DATE OF PREPAYMENT OR (III) IN THE CASE OF
PREPAYMENT OF A SWINGLINE LOAN, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME,
ON THE DATE OF PREPAYMENT.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL
SPECIFY THE PREPAYMENT DATE, THE PRINCIPAL AMOUNT OF EACH BORROWING OR PORTION
THEREOF TO BE PREPAID AND, IN THE CASE OF A MANDATORY PREPAYMENT, A REASONABLY
DETAILED CALCULATION OF THE AMOUNT OF SUCH PREPAYMENT.  PROMPTLY FOLLOWING
RECEIPT OF ANY SUCH NOTICE (OTHER THAN A NOTICE RELATING SOLELY TO SWINGLINE
LOANS), THE ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS
THEREOF.  EACH PARTIAL PREPAYMENT OF ANY BORROWING SHALL BE IN AN AMOUNT THAT
WOULD BE PERMITTED IN THE CASE OF AN ADVANCE OF A BORROWING OF THE SAME TYPE AS
PROVIDED IN SECTION 2.02, EXCEPT AS NECESSARY TO APPLY FULLY THE REQUIRED AMOUNT
OF A MANDATORY

42


--------------------------------------------------------------------------------



PREPAYMENT.  EACH PREPAYMENT OF A BORROWING SHALL BE APPLIED RATABLY TO THE
LOANS INCLUDED IN THE PREPAID BORROWING.  PREPAYMENTS SHALL BE ACCOMPANIED BY
ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.06.


SECTION 2.11.            ALTERNATE RATE OF INTEREST

If prior to the commencement of any Interest Period for a Eurodollar Borrowing:

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or

(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.


SECTION 2.12.            INCREASED COSTS


(A)           IF ANY CHANGE IN LAW SHALL:

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR
SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR
CREDIT EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT REFLECTED IN
THE ADJUSTED LIBOR RATE) OR THE ISSUING BANK; OR

(II)           IMPOSE ON ANY LENDER OR THE ISSUING BANK OR THE LONDON INTERBANK
MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR EURODOLLAR LOANS MADE BY
SUCH LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.


(B)           IF ANY LENDER OR THE ISSUING BANK DETERMINES THAT ANY CHANGE IN
LAW REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S OR THE ISSUING BANK’S CAPITAL OR ON THE CAPITAL
OF SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE
OF THIS AGREEMENT OR THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT
HELD BY, SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY THE ISSUING BANK, TO A
LEVEL BELOW THAT WHICH SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE
ISSUING BANK’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW
(TAKING INTO CONSIDERATION SUCH LENDER’S OR THE ISSUING BANK’S POLICIES AND THE
POLICIES

43


--------------------------------------------------------------------------------



OF SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL
ADEQUACY), THEN FROM TIME TO TIME BORROWER WILL PAY TO SUCH LENDER OR THE
ISSUING BANK, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL
COMPENSATE SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING
BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


(C)           A CERTIFICATE OF A LENDER OR THE ISSUING BANK SETTING FORTH THE
BASIS FOR ITS CLAIM AND THE CALCULATION OF THE AMOUNT OR AMOUNTS NECESSARY TO
COMPENSATE SUCH LENDER OR THE ISSUING BANK OR ITS HOLDING COMPANY, AS THE CASE
MAY BE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS SECTION SHALL BE DELIVERED
TO BORROWER AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  BORROWER SHALL PAY
SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON
ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


(D)           FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE ISSUING BANK TO
DEMAND COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF
SUCH LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED
THAT BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR THE ISSUING BANK
PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE
THAN 180 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR THE ISSUING BANK, AS THE
CASE MAY BE, NOTIFIES BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE ISSUING BANK’S
INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED, FURTHER, THAT IF THE CHANGE
IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN
THE 180-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF.


SECTION 2.13.            BREAKAGE PAYMENTS

In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Revolving Loan or Term Loan on the
date specified in any notice delivered pursuant hereto or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by Borrower pursuant to Section 2.16, then, in
any such event, Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBOR Rate that would have been applicable
to such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the Eurodollar market.  A
certificate of any Lender setting forth the basis for its claim and the
calculation of any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to Borrower and shall be conclusive
absent manifest error.  Borrower shall pay such Lender the amount shown as due
on any such certificate within 10 days after receipt thereof.


SECTION 2.14.            PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF
SETOFFS


(A)           BORROWER SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (WHETHER OF PRINCIPAL, INTEREST, FEES
OR REIMBURSEMENT OF LC DISBURSEMENTS, OR OF AMOUNTS PAYABLE UNDER SECTION 2.12,
2.13 OR 2.15, OR OTHERWISE) ON OR BEFORE THE TIME EXPRESSLY REQUIRED HEREUNDER
OR UNDER SUCH OTHER LOAN DOCUMENT FOR SUCH PAYMENT (OR, IF NO SUCH TIME IS
EXPRESSLY

44


--------------------------------------------------------------------------------



REQUIRED, PRIOR TO 2:00 P.M., NEW YORK CITY TIME), ON THE DATE WHEN DUE, IN
IMMEDIATELY AVAILABLE FUNDS, WITHOUT SETOFF OR COUNTERCLAIM.  ANY AMOUNTS
RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE DISCRETION OF THE
ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT SUCCEEDING
BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON.  ALL SUCH PAYMENTS
SHALL BE MADE TO THE ADMINISTRATIVE AGENT AT ITS OFFICES AT 677 WASHINGTON
BOULEVARD, STAMFORD, CONNECTICUT, EXCEPT PAYMENTS TO BE MADE DIRECTLY TO THE
ISSUING BANK OR SWINGLINE LENDER AS EXPRESSLY PROVIDED HEREIN AND EXCEPT THAT
PAYMENTS PURSUANT TO SECTIONS 2.12, 2.13, 2.15 AND 11.03 SHALL BE MADE DIRECTLY
TO THE PERSONS ENTITLED THERETO AND PAYMENTS PURSUANT TO OTHER LOAN DOCUMENTS
SHALL BE MADE TO THE PERSONS SPECIFIED THEREIN.  THE ADMINISTRATIVE AGENT SHALL
DISTRIBUTE ANY SUCH PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON
TO THE APPROPRIATE RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF.  IF ANY PAYMENT
UNDER ANY LOAN DOCUMENT SHALL BE DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE
DATE FOR PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY, AND, IN
THE CASE OF ANY PAYMENT ACCRUING INTEREST, INTEREST THEREON SHALL BE PAYABLE FOR
THE PERIOD OF SUCH EXTENSION.  ALL PAYMENTS UNDER EACH LOAN DOCUMENT SHALL BE
MADE IN DOLLARS.


(B)           IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO
THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, UNREIMBURSED LC
DISBURSEMENTS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED
(I) FIRST TOWARDS PAYMENT OF INTEREST AND FEES THEN DUE HEREUNDER, RATABLY AMONG
THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST AND FEES
THEN DUE TO SUCH PARTIES, AND (II) SECOND TOWARDS PAYMENT OF PRINCIPAL AND
UNREIMBURSED LC DISBURSEMENTS THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES
ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL AND UNREIMBURSED LC
DISBURSEMENTS THEN DUE TO SUCH PARTIES.


(C)           IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SETOFF OR
COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR
INTEREST ON ANY OF ITS REVOLVING LOANS, TERM LOANS OR PARTICIPATIONS IN LC
DISBURSEMENTS OR SWINGLINE LOANS RESULTING IN SUCH LENDER RECEIVING PAYMENT OF A
GREATER PROPORTION OF THE AGGREGATE AMOUNT OF ITS REVOLVING LOANS, TERM LOANS
AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS AND ACCRUED INTEREST
THEREON THAN THE PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE LENDER
RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE)
PARTICIPATIONS IN THE REVOLVING LOANS, TERM LOANS AND PARTICIPATIONS IN LC
DISBURSEMENTS AND SWINGLINE LOANS OF OTHER LENDERS TO THE EXTENT NECESSARY SO
THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN
ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON
THEIR RESPECTIVE REVOLVING LOANS, TERM LOANS AND PARTICIPATIONS IN LC
DISBURSEMENTS AND SWINGLINE LOANS; PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS
ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS
RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND (II) THE
PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO ANY PAYMENT MADE
BY BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS
AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR THE
ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS OR PARTICIPATIONS
IN LC DISBURSEMENTS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO BORROWER OR
ANY SUBSIDIARY OR AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS OF THIS
PARAGRAPH SHALL APPLY).  BORROWER CONSENTS TO THE FOREGOING AND AGREES, TO THE
EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING
A PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST
BORROWER RIGHTS OF SETOFF AND COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS
FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR OF BORROWER IN THE AMOUNT OF SUCH
PARTICIPATION.


(D)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK HEREUNDER THAT BORROWER
WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT BORROWER
HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE
UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE ISSUING BANK, AS THE CASE
MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF BORROWER HAS NOT IN FACT MADE SUCH
PAYMENT, THEN EACH OF THE LENDERS OR THE ISSUING

45


--------------------------------------------------------------------------------



BANK, AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR ISSUING BANK
WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS
DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE
AGENT, AT THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED
BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON
INTERBANK COMPENSATION.


(E)           IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE
BY IT PURSUANT TO SECTION 2.02(F), 2.14(D), 2.17(D), 2.18(D) OR 11.03(D), THEN
THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY
PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER
SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.


SECTION 2.15.            TAXES


(A)           ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF
BORROWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE MADE WITHOUT
SETOFF, COUNTERCLAIM OR OTHER DEFENSE AND FREE AND CLEAR OF AND WITHOUT
DEDUCTION OR WITHHOLDING FOR ANY AND ALL INDEMNIFIED TAXES; PROVIDED THAT IF
BORROWER SHALL BE REQUIRED BY LAW TO DEDUCT ANY INDEMNIFIED TAXES FROM SUCH
PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER
MAKING ALL REQUIRED DEDUCTIONS OR WITHHOLDINGS (INCLUDING DEDUCTIONS OR
WITHHOLDINGS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE
ADMINISTRATIVE AGENT, LENDER OR ISSUING BANK (AS THE CASE MAY BE) RECEIVES AN
AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS OR
WITHHOLDINGS BEEN MADE, (II) BORROWER SHALL MAKE SUCH DEDUCTIONS OR WITHHOLDINGS
AND (III) BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED OR WITHHELD TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(B)           IN ADDITION, BORROWER SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)           BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER AND
THE ISSUING BANK, WITHIN 10 BUSINESS DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE
FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE ADMINISTRATIVE
AGENT, SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, ON OR WITH RESPECT
TO ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF BORROWER HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR
ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY
PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A
CERTIFICATE AS TO THE BASIS FOR ITS CLAIM AND THE CALCULATION OF THE AMOUNT OF
SUCH PAYMENT OR LIABILITY DELIVERED TO BORROWER BY A LENDER OR THE ISSUING BANK,
OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE
ISSUING BANK, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(D)           AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR
OTHER TAXES BY BORROWER TO A GOVERNMENTAL AUTHORITY, BORROWER SHALL DELIVER TO
THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY
SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN
REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT.


(E)           ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR
REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH BORROWER
IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), ON OR BEFORE THE DATE IT BECOMES A PARTY TO THIS
AGREEMENT (OR IN THE CASE OF ANY PARTICIPANT, ON OR BEFORE SUCH PARTICIPANT
PURCHASES THE RELATED PARTICIPATION), SUCH PROPERLY COMPLETED AND EXECUTED
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY BORROWER

46


--------------------------------------------------------------------------------



AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED
RATE.  EACH FOREIGN LENDER EITHER (1) (I) AGREES TO FURNISH EITHER U.S. INTERNAL
REVENUE SERVICE FORM W-8ECI OR U.S. INTERNAL REVENUE SERVICE FORM W-8BEN (OR
SUCCESSOR FORM) AND (II) AGREES (FOR THE BENEFIT OF BORROWER AND THE
ADMINISTRATIVE AGENT), TO THE EXTENT IT MAY LAWFULLY DO SO AT SUCH TIMES, UPON
REASONABLE REQUEST BY BORROWER OR THE ADMINISTRATIVE AGENT, TO PROVIDE A NEW
FORM W-8ECI OR FORM W-8BEN (OR SUCCESSOR FORM) UPON THE EXPIRATION OR
OBSOLESCENCE OF ANY PREVIOUSLY DELIVERED FORM TO RECONFIRM ANY COMPLETE
EXEMPTION FROM, OR ANY ENTITLEMENT TO A REDUCTION IN, U.S. FEDERAL WITHHOLDING
TAX WITH RESPECT TO ANY INTEREST PAYMENT HEREUNDER OR (2) IN THE CASE OF ANY
SUCH FOREIGN LENDER THAT IS NOT A “BANK” WITHIN THE MEANING OF
SECTION 881(C)(3)(A) OF THE TAX CODE, (I) AGREES TO FURNISH EITHER (A) AN
EXEMPTION CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT L AND TWO ACCURATE
AND COMPLETE ORIGINAL SIGNED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN (OR
SUCCESSOR FORM) OR (B) AN INTERNAL REVENUE FORM W-8ECI (OR SUCCESSOR FORM),
CERTIFYING (IN EACH CASE) TO SUCH FOREIGN LENDER’S LEGAL ENTITLEMENT TO AN
EXEMPTION OR REDUCTION FROM U.S. FEDERAL WITHHOLDING TAX WITH RESPECT TO ALL
INTEREST PAYMENTS HEREUNDER AND (II) AGREES (FOR THE BENEFIT OF BORROWER AND THE
ADMINISTRATIVE AGENT) TO THE EXTENT IT MAY LAWFULLY DO SO AT SUCH TIMES, UPON
REASONABLE REQUEST BY BORROWER OR THE ADMINISTRATIVE AGENT, TO PROVIDE A NEW
FORM W-8BEN OR W-8ECI (OR SUCCESSOR FORM) UPON THE EXPIRATION OR OBSOLESCENCE OF
ANY PREVIOUSLY DELIVERED FORM TO RECONFIRM ANY COMPLETE EXEMPTION FROM, OR ANY
ENTITLEMENT TO A REDUCTION IN, U.S. FEDERAL WITHHOLDING TAX WITH RESPECT TO ANY
INTEREST PAYMENT HEREUNDER.


(F)            IF THE ADMINISTRATIVE AGENT OR A LENDER (OR AN ASSIGNEE) RECEIVES
A REFUND OF ANY INDEMNIFIED TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN
INDEMNIFIED BY BORROWER OR WITH RESPECT TO WHICH BORROWER HAS PAID ADDITIONAL
AMOUNTS PURSUANT TO THIS SECTION 2.15, IT SHALL PAY OVER SUCH REFUND TO BORROWER
(BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID,
BY BORROWER UNDER THIS SECTION 2.15 WITH RESPECT TO THE INDEMNIFIED TAXES OR THE
OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES
(INCLUDING, WITHOUT LIMITATION, ANY TAXES IMPOSED ON SUCH REFUND TO THE EXTENT
IN EXCESS OF ANY TAX BENEFIT ACTUALLY REALIZED IN CONNECTION WITH THE PAYMENTS
OF THE TAX GIVING RISE TO SUCH REFUND) OF THE ADMINISTRATIVE AGENT OR SUCH
LENDER (OR ASSIGNEE) AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE
RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED, HOWEVER,
THAT BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR SUCH LENDER (OR
ASSIGNEE), AGREES TO REPAY THE AMOUNT PAID OVER TO BORROWER (PLUS ANY PENALTIES,
INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE
ADMINISTRATIVE AGENT OR SUCH LENDER (OR ASSIGNEE) IN THE EVENT THE
ADMINISTRATIVE AGENT OR SUCH LENDER (OR ASSIGNEE) IS REQUIRED TO REPAY SUCH
REFUND TO SUCH GOVERNMENTAL AUTHORITY.  NOTHING CONTAINED IN THIS
SECTION 2.15(F) SHALL REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER (OR
ASSIGNEE) TO MAKE AVAILABLE ITS TAX RETURNS OR ANY OTHER INFORMATION WHICH IT
DEEMS CONFIDENTIAL TO BORROWER OR ANY OTHER PERSON.


SECTION 2.16.            MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS


(A)           MITIGATION OF OBLIGATIONS.  IF ANY LENDER REQUESTS COMPENSATION
UNDER SECTION 2.12, OR IF BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO
ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT
TO SECTION 2.15, THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A
DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN
ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR
AFFILIATES, IF, IN THE REASONABLE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR
ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE IN THE FUTURE PURSUANT
TO SECTION 2.12 OR 2.15, AS THE CASE MAY BE, AND (II) WOULD NOT SUBJECT SUCH
LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE
DISADVANTAGEOUS IN ANY MATERIAL RESPECT TO SUCH LENDER.  BORROWER HEREBY AGREES
TO PAY ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY ANY LENDER IN
CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.

47


--------------------------------------------------------------------------------



(B)           REPLACEMENT OF LENDERS.  IF (1) ANY LENDER REQUESTS COMPENSATION
UNDER SECTION 2.12, (2) BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 2.15, (3) ANY LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS HEREUNDER
OR (4) BORROWER ELECTS TO REPLACE A LENDER IN ACCORDANCE WITH SECTION 11.02(C),
THEN BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER
AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE,
WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED
IN SECTION 11.04), ALL OF ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT TO AN ASSIGNEE SELECTED BY BORROWER THAT SHALL ASSUME SUCH OBLIGATIONS
(WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT);
PROVIDED THAT (I) BORROWER SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT (AND, IF A REVOLVING COMMITMENT IS BEING ASSIGNED, THE
ISSUING BANK AND SWINGLINE LENDER) IF THE ASSIGNEE IS NOT ANOTHER LENDER, WHICH
CONSENT SHALL NOT UNREASONABLY BE WITHHELD, (II) SUCH LENDER SHALL HAVE RECEIVED
PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS AND
PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS, ACCRUED INTEREST
THEREON, ACCRUED FEES, PREPAYMENT PREMIUMS AND ALL OTHER AMOUNTS PAYABLE TO IT
HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND
ACCRUED INTEREST AND FEES) OR BORROWER (IN THE CASE OF ALL OTHER AMOUNTS) AND
(III) IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION
UNDER SECTION 2.12 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 2.15,
SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS
(OTHER THAN A DE MINIMIS AMOUNT).  A LENDER SHALL NOT BE REQUIRED TO MAKE ANY
SUCH ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A RESULT OF A WAIVER BY
SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING BORROWER TO REQUIRE SUCH
ASSIGNMENT AND DELEGATION CEASE TO APPLY.


SECTION 2.17.            SWINGLINE LOANS


(A)           SWINGLINE COMMITMENT.  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS TO BORROWER
FROM TIME TO TIME DURING THE REVOLVING AVAILABILITY PERIOD, IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN (I) THE
AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING SWINGLINE LOANS EXCEEDING $5.0 MILLION
OR (II) THE SUM OF THE TOTAL REVOLVING EXPOSURES EXCEEDING THE TOTAL REVOLVING
COMMITMENTS; PROVIDED THAT THE SWINGLINE LENDER SHALL NOT BE REQUIRED TO MAKE A
SWINGLINE LOAN TO REFINANCE AN OUTSTANDING SWINGLINE LOAN.  WITHIN THE FOREGOING
LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, BORROWER MAY
BORROW, PREPAY AND REBORROW SWINGLINE LOANS.


(B)           SWINGLINE LOANS.  TO REQUEST A SWINGLINE LOAN, BORROWER SHALL
NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE (CONFIRMED BY
TELECOPY), NOT LATER THAN 2:00 P.M., NEW YORK CITY TIME, ON THE DAY OF A
PROPOSED SWINGLINE LOAN.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL
SPECIFY THE REQUESTED DATE (WHICH SHALL BE A BUSINESS DAY) AND AMOUNT OF THE
REQUESTED SWINGLINE LOAN.  THE ADMINISTRATIVE AGENT WILL PROMPTLY ADVISE THE
SWINGLINE LENDER OF ANY SUCH NOTICE RECEIVED FROM BORROWER.  THE SWINGLINE
LENDER SHALL MAKE EACH SWINGLINE LOAN AVAILABLE TO BORROWER BY MEANS OF A CREDIT
TO THE GENERAL DEPOSIT ACCOUNT OF BORROWER WITH THE SWINGLINE LENDER (OR, IN THE
CASE OF A SWINGLINE LOAN MADE TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT
AS PROVIDED IN SECTION 2.18(E), BY REMITTANCE TO THE ISSUING BANK) BY 5:00 P.M.,
NEW YORK CITY TIME, ON THE REQUESTED DATE OF SUCH SWINGLINE LOAN.  BORROWER
SHALL NOT REQUEST A SWINGLINE LOAN IF AT THE TIME OF AND IMMEDIATELY AFTER
GIVING EFFECT TO SUCH REQUEST A DEFAULT HAS OCCURRED AND IS CONTINUING. 
SWINGLINE LOANS SHALL BE MADE IN MINIMUM AMOUNTS OF $250,000 AND INTEGRAL
MULTIPLES OF $50,000 ABOVE SUCH AMOUNT.


(C)           PREPAYMENT.  BORROWER SHALL HAVE THE RIGHT AT ANY TIME AND FROM
TIME TO TIME TO PREPAY ANY SWINGLINE LOAN, IN WHOLE OR IN PART, UPON GIVING
WRITTEN OR TELECOPY NOTICE (OR TELEPHONE NOTICE PROMPTLY CONFIRMED BY WRITTEN OR
TELECOPY NOTICE) TO THE SWINGLINE LENDER AND TO THE ADMINISTRATIVE AGENT BEFORE
2:00 P.M., NEW YORK CITY TIME, ON THE DATE OF PREPAYMENT AT THE SWINGLINE
LENDER’S ADDRESS

48


--------------------------------------------------------------------------------



FOR NOTICES SPECIFIED IN THE SWINGLINE LENDER’S ADMINISTRATIVE QUESTIONNAIRE,
AND SUCH PREPAYMENTS SHALL BE MADE TO THE SWINGLINE LENDER BY 3:00 P.M., NEW
YORK CITY TIME, ON SUCH DATE OF PREPAYMENT.  ALL PRINCIPAL PAYMENTS OF SWINGLINE
LOANS SHALL BE ACCOMPANIED BY ACCRUED INTEREST ON THE PRINCIPAL AMOUNT BEING
REPAID TO THE DATE OF PAYMENT.


(D)           PARTICIPATIONS.  THE SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN
TO THE ADMINISTRATIVE AGENT NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON
ANY BUSINESS DAY REQUIRE THE REVOLVING LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH
BUSINESS DAY IN ALL OR A PORTION OF THE SWINGLINE LOANS OUTSTANDING.  SUCH
NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH REVOLVING
LENDERS WILL PARTICIPATE.  PROMPTLY UPON RECEIPT OF SUCH NOTICE, THE
ADMINISTRATIVE AGENT WILL GIVE NOTICE THEREOF TO EACH REVOLVING LENDER,
SPECIFYING IN SUCH NOTICE SUCH LENDER’S PRO RATA PERCENTAGE OF SUCH SWINGLINE
LOAN OR LOANS.  EACH REVOLVING LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY
AGREES, UPON RECEIPT OF NOTICE AS PROVIDED ABOVE, TO PAY TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE SWINGLINE LENDER, SUCH LENDER’S PRO RATA
PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH REVOLVING LENDER ACKNOWLEDGES
AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS
PURSUANT TO THIS PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE AND
CONTINUANCE OF A DEFAULT OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND
THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING
OR REDUCTION WHATSOEVER (PROVIDED THAT SUCH PAYMENT SHALL NOT CAUSE SUCH
LENDER’S REVOLVING EXPOSURE TO EXCEED SUCH LENDER’S REVOLVING COMMITMENT).  EACH
REVOLVING LENDER SHALL COMPLY WITH ITS OBLIGATION UNDER THIS PARAGRAPH BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IN THE SAME MANNER AS PROVIDED IN
SECTION 2.02(F) WITH RESPECT TO LOANS MADE BY SUCH LENDER (AND SECTION 2.02
SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE REVOLVING
LENDERS) AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE SWINGLINE LENDER
THE AMOUNTS SO RECEIVED BY IT FROM THE REVOLVING LENDERS.  THE ADMINISTRATIVE
AGENT SHALL NOTIFY BORROWER OF ANY PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED
PURSUANT TO THIS PARAGRAPH, AND THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE
LOAN SHALL BE MADE TO THE ADMINISTRATIVE AGENT AND NOT TO THE SWINGLINE LENDER. 
ANY AMOUNTS RECEIVED BY THE SWINGLINE LENDER FROM BORROWER (OR OTHER PARTY ON
BEHALF OF BORROWER) IN RESPECT OF A SWINGLINE LOAN AFTER RECEIPT BY THE
SWINGLINE LENDER OF THE PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE
PROMPTLY REMITTED TO THE ADMINISTRATIVE AGENT; ANY SUCH AMOUNTS RECEIVED BY THE
ADMINISTRATIVE AGENT SHALL BE PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENT TO
THE REVOLVING LENDERS THAT SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO THIS
PARAGRAPH AND TO THE SWINGLINE LENDER, AS THEIR INTERESTS MAY APPEAR.  THE
PURCHASE OF PARTICIPATIONS IN A SWINGLINE LOAN PURSUANT TO THIS PARAGRAPH SHALL
NOT RELIEVE BORROWER OF ANY DEFAULT IN THE PAYMENT THEREOF.


SECTION 2.18.            LETTERS OF CREDIT


(A)           GENERAL.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN,
BORROWER MAY REQUEST THE ISSUANCE OF LETTERS OF CREDIT FOR ITS OWN ACCOUNT OR
THE ACCOUNT OF A SUBSIDIARY IN A FORM REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND THE ISSUING BANK, AT ANY TIME AND FROM TIME TO TIME
DURING THE REVOLVING AVAILABILITY PERIOD (PROVIDED THAT BORROWER SHALL BE A
CO-APPLICANT, AND SHALL BE JOINTLY AND SEVERALLY LIABLE, WITH RESPECT TO EACH
LETTER OF CREDIT ISSUED FOR THE ACCOUNT OF OR IN FAVOR OF A SUBSIDIARY).  IN THE
EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS AND CONDITIONS OF THIS AGREEMENT
AND THE TERMS AND CONDITIONS OF ANY FORM OF LETTER OF CREDIT APPLICATION OR
OTHER AGREEMENT SUBMITTED BY BORROWER TO, OR ENTERED INTO BY BORROWER WITH, THE
ISSUING BANK RELATING TO ANY LETTER OF CREDIT, THE TERMS AND CONDITIONS OF THIS
AGREEMENT SHALL CONTROL.


(B)           NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN
CONDITIONS.  TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE AMENDMENT,
RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), BORROWER SHALL HAND
DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC COMMUNICATION IF ARRANGEMENTS FOR
DOING SO HAVE BEEN APPROVED BY THE ISSUING BANK) TO THE ISSUING BANK AND THE
ADMINISTRATIVE

49


--------------------------------------------------------------------------------



AGENT (AT LEAST THREE BUSINESS DAYS IN ADVANCE OF THE REQUESTED DATE OF
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION, OR SUCH SHORTER PERIOD AS IS
ACCEPTABLE TO SUCH RESPECTIVE ISSUING BANK) A NOTICE REQUESTING THE ISSUANCE OF
A LETTER OF CREDIT, OR IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED, RENEWED
OR EXTENDED, AND SPECIFYING THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION (WHICH SHALL BE A BUSINESS DAY), WHETHER SUCH LETTER OF CREDIT SHALL
HAVE A FIXED FINAL EXPIRATION DATE (NOT SUBJECT TO RENEWAL) OR WHETHER SUCH
LETTER OF CREDIT SHALL HAVE AN EXPIRATION DATE THAT AUTOMATICALLY EXTENDS FOR
SUCCESSIVE PERIODS (IN EITHER CASE WHICH SHALL COMPLY WITH PARAGRAPH (C) OF THIS
SECTION), THE AMOUNT OF SUCH LETTER OF CREDIT, THE NAME AND ADDRESS OF THE
BENEFICIARY THEREOF AND SUCH OTHER INFORMATION AS SHALL BE NECESSARY TO PREPARE,
AMEND, RENEW OR EXTEND SUCH LETTER OF CREDIT.  IF REQUESTED BY THE ISSUING BANK,
BORROWER ALSO SHALL SUBMIT A LETTER OF CREDIT APPLICATION ON THE ISSUING BANK’S
STANDARD FORM IN CONNECTION WITH ANY REQUEST FOR A LETTER OF CREDIT.  A LETTER
OF CREDIT SHALL BE ISSUED, AMENDED, RENEWED OR EXTENDED ONLY IF (AND UPON
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF EACH LETTER OF CREDIT, BORROWER
SHALL BE DEEMED TO REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT TO SUCH
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION, (I) THE LC EXPOSURE SHALL NOT EXCEED
$15.0 MILLION AND (II) THE TOTAL REVOLVING EXPOSURES SHALL NOT EXCEED THE TOTAL
REVOLVING COMMITMENTS.


(C)           EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE AT OR PRIOR
TO THE CLOSE OF BUSINESS ON THE EARLIER OF (1) IN THE CASE OF A STANDBY LETTER
OF CREDIT, UNLESS OTHERWISE CONSENTED TO BY THE ISSUING BANK IN ITS SOLE
DISCRETION, (X) (I) THE DATE ONE YEAR AFTER THE DATE OF THE ISSUANCE OF SUCH
STANDBY LETTER OF CREDIT (OR, IN THE CASE OF ANY RENEWAL OR EXTENSION THEREOF,
ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) OR (II) SUCH LATER DATE AS REQUESTED
BY BORROWER IN THE RELEVANT APPLICATION AND (Y) THE DATE THAT IS FIVE DAYS PRIOR
TO THE REVOLVING MATURITY DATE AND (2) IN THE CASE OF A COMMERCIAL LETTER OF
CREDIT, (X) THE DATE THAT IS 180 DAYS AFTER THE DATE OF ISSUANCE OF SUCH
COMMERCIAL LETTER OF CREDIT (OR, IN THE CASE OF ANY RENEWAL OR EXTENSION
THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND (Y) THE DATE THAT IS FIVE
DAYS PRIOR TO THE REVOLVING MATURITY DATE.  IF BORROWER SO REQUESTS IN ANY
LETTER OF CREDIT REQUEST, THE ISSUING BANK MAY, IN ITS SOLE AND ABSOLUTE
DISCRETION, AGREE TO ISSUE A LETTER OF CREDIT THAT HAS AUTOMATIC RENEWAL
PROVISIONS (EACH, AN “AUTO-RENEWAL LETTER OF CREDIT”); PROVIDED THAT (I) ANY
SUCH AUTO-RENEWAL LETTER OF CREDIT MUST PERMIT THE ISSUING BANK TO PREVENT ANY
SUCH RENEWAL AT LEAST ONCE IN EACH TWELVE-MONTH PERIOD (COMMENCING WITH THE DATE
OF ISSUANCE OF SUCH LETTER OF CREDIT) BY GIVING PRIOR NOTICE TO THE BENEFICIARY
THEREOF NOT LATER THAN A DAY IN EACH SUCH TWELVE-MONTH PERIOD TO BE AGREED UPON
AT THE TIME SUCH LETTER OF CREDIT IS ISSUED AND (II) THE ISSUING BANK WILL NOT
PERMIT THE RENEWAL OF ANY LETTER OF CREDIT THAT WOULD RESULT IN THE EXPIRATION
DATE OF SUCH LETTER OF CREDIT BEING LATER THAN THE DATE THAT IS FIVE DAYS PRIOR
TO THE REVOLVING MATURITY DATE.  UNLESS OTHERWISE DIRECTED BY THE ISSUING BANK,
BORROWER SHALL NOT BE REQUIRED TO MAKE A SPECIFIC REQUEST TO THE ISSUING BANK
FOR ANY SUCH RENEWAL.  ONCE AN AUTO-RENEWAL LETTER OF CREDIT HAS BEEN ISSUED,
THE REVOLVING LENDERS SHALL BE DEEMED TO HAVE AUTHORIZED (BUT MAY NOT REQUIRE)
THE ISSUING BANK TO PERMIT THE RENEWAL OF SUCH LETTER OF CREDIT AT ANY TIME TO
AN EXPIRY DATE NOT LATER THAN THE EARLIER OF (I) ONE YEAR FROM THE DATE OF SUCH
RENEWAL AND (II) THE DATE THAT IS FIVE DAYS PRIOR TO THE REVOLVING MATURITY
DATE; PROVIDED THAT THE ISSUING BANK SHALL NOT PERMIT ANY SUCH RENEWAL IF
(X) THE ISSUING BANK HAS DETERMINED THAT IT WOULD HAVE NO OBLIGATION AT SUCH
TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS RENEWED FORM UNDER THE TERMS HEREOF
(BY REASON OF THE PROVISIONS OF SECTION 2.18(L) OR OTHERWISE), OR (Y) IT HAS
RECEIVED NOTICE ON OR BEFORE THE DAY THAT IS TWO BUSINESS DAYS BEFORE THE DATE
WHICH HAS BEEN AGREED UPON PURSUANT TO THE PROVISO OF THE FIRST SENTENCE OF THIS
PARAGRAPH, (1) FROM THE ADMINISTRATIVE AGENT THAT ANY REVOLVING LENDER DIRECTLY
AFFECTED THEREBY HAS ELECTED NOT TO PERMIT SUCH RENEWAL OR (2) FROM THE
ADMINISTRATIVE AGENT, ANY LENDER OR BORROWER THAT ONE OR MORE OF THE APPLICABLE
CONDITIONS SPECIFIED IN SECTION 4.01 ARE NOT THEN SATISFIED.


(D)           PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN
AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY
FURTHER ACTION ON THE PART OF THE ISSUING BANK OR THE LENDERS, THE ISSUING BANK
HEREBY GRANTS TO EACH REVOLVING LENDER, AND EACH REVOLVING LENDER HEREBY
ACQUIRES FROM THE ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL
TO SUCH LENDER’S PRO RATA

50


--------------------------------------------------------------------------------



PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF
CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING, EACH REVOLVING
LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE ISSUING BANK, SUCH LENDER’S PRO RATA PERCENTAGE OF
EACH LC DISBURSEMENT MADE BY THE ISSUING BANK AND NOT REIMBURSED BY BORROWER ON
THE DATE DUE AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION, OR OF ANY
REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO BORROWER FOR ANY REASON.  EACH
LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS
PURSUANT TO THIS PARAGRAPH IN RESPECT OF LETTERS OF CREDIT IS ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER,
INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR THE
OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR TERMINATION OF THE
COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET,
ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


(E)           REIMBURSEMENT.  IF THE ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT
IN RESPECT OF A LETTER OF CREDIT, BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT
BY PAYING TO THE ISSUING BANK AN AMOUNT EQUAL TO SUCH LC DISBURSEMENT NOT LATER
THAN 2:00 P.M., NEW YORK CITY TIME, ON THE DATE THAT SUCH LC DISBURSEMENT IS
MADE, IF BORROWER SHALL HAVE RECEIVED NOTICE OF SUCH LC DISBURSEMENT PRIOR TO
11:00 A.M., NEW YORK CITY TIME ON SUCH DATE, OR, IF SUCH NOTICE HAS NOT BEEN
RECEIVED BY BORROWER PRIOR TO SUCH TIME ON SUCH DATE, THEN NOT LATER THAN
2:00 P.M., NEW YORK CITY TIME, ON (I) THE BUSINESS DAY THAT BORROWER RECEIVES
SUCH NOTICE, IF SUCH NOTICE IS RECEIVED PRIOR TO 11:00 A.M., NEW YORK CITY TIME,
ON THE DAY OF RECEIPT, OR (II) THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY
THAT BORROWER RECEIVES SUCH NOTICE, IF SUCH NOTICE IS NOT RECEIVED PRIOR TO SUCH
TIME ON THE DAY OF RECEIPT; PROVIDED THAT BORROWER MAY, SUBJECT TO THE
CONDITIONS TO BORROWING SET FORTH HEREIN, REQUEST IN ACCORDANCE WITH
SECTION 2.03 OR 2.17 THAT SUCH PAYMENT BE FINANCED WITH AN ABR REVOLVING LOAN OR
SWINGLINE LOAN IN AN EQUIVALENT AMOUNT AND, TO THE EXTENT SO FINANCED,
BORROWER’S OBLIGATION TO MAKE SUCH PAYMENT SHALL BE DISCHARGED AND REPLACED BY
THE RESULTING ABR REVOLVING LOAN OR SWINGLINE LOAN.  IF BORROWER FAILS TO MAKE
SUCH PAYMENT WHEN DUE, THE ISSUING BANK SHALL NOTIFY THE ADMINISTRATIVE AGENT
AND THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH REVOLVING LENDER OF THE
APPLICABLE LC DISBURSEMENT, THE PAYMENT THEN DUE FROM BORROWER IN RESPECT
THEREOF AND SUCH LENDER’S PRO RATA PERCENTAGE THEREOF.  PROMPTLY FOLLOWING
RECEIPT OF SUCH NOTICE, EACH REVOLVING LENDER SHALL PAY TO THE ADMINISTRATIVE
AGENT ITS PRO RATA PERCENTAGE OF THE UNREIMBURSED LC DISBURSEMENT IN THE SAME
MANNER AS PROVIDED IN SECTION 2.02(F), WITH RESPECT TO LOANS MADE BY SUCH
LENDER, AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE ISSUING BANK THE
AMOUNTS SO RECEIVED BY IT FROM THE REVOLVING LENDERS.  PROMPTLY FOLLOWING
RECEIPT BY THE ADMINISTRATIVE AGENT OF ANY PAYMENT FROM BORROWER PURSUANT TO
THIS PARAGRAPH, THE ADMINISTRATIVE AGENT SHALL, TO THE EXTENT THAT REVOLVING
LENDERS HAVE MADE PAYMENTS PURSUANT TO THIS PARAGRAPH TO REIMBURSE THE ISSUING
BANK, DISTRIBUTE SUCH PAYMENT TO SUCH LENDERS AND THE ISSUING BANK AS THEIR
INTERESTS MAY APPEAR.  ANY PAYMENT MADE BY A REVOLVING LENDER PURSUANT TO THIS
PARAGRAPH TO REIMBURSE THE ISSUING BANK FOR ANY LC DISBURSEMENT (OTHER THAN THE
FUNDING OF ABR REVOLVING LOANS OR A SWINGLINE LOAN AS CONTEMPLATED ABOVE) SHALL
NOT CONSTITUTE A LOAN AND SHALL NOT RELIEVE BORROWER OF ITS OBLIGATION TO
REIMBURSE SUCH LC DISBURSEMENT.


(F)            OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF BORROWER TO REIMBURSE LC
DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION SHALL BE ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER AND
IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF
CREDIT OR THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN, (II) ANY DRAFT OR
OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE FORGED,
FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT, (III) PAYMENT BY THE ISSUING BANK UNDER A LETTER OF
CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (IV) ANY OTHER EVENT OR CIRCUMSTANCE
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR
THE PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR
PROVIDE A RIGHT OF SETOFF

51


--------------------------------------------------------------------------------



AGAINST, THE OBLIGATIONS OF BORROWER HEREUNDER.  NEITHER THE ADMINISTRATIVE
AGENT, THE LENDERS NOR THE ISSUING BANK, NOR ANY OF THEIR AFFILIATES, SHALL HAVE
ANY LIABILITY OR RESPONSIBILITY BY REASON OF OR IN CONNECTION WITH THE ISSUANCE
OR TRANSFER OF ANY LETTER OF CREDIT OR ANY PAYMENT OR FAILURE TO MAKE ANY
PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE CIRCUMSTANCES REFERRED TO IN THE
PRECEDING SENTENCE), OR ANY ERROR, OMISSION, INTERRUPTION, LOSS OR DELAY IN
TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR OTHER COMMUNICATION UNDER OR
RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY DOCUMENT REQUIRED TO MAKE A
DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF TECHNICAL TERMS OR ANY
CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF THE ISSUING BANK; PROVIDED
THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE THE ISSUING BANK FROM
LIABILITY TO BORROWER TO THE EXTENT OF ANY DIRECT DAMAGES (AS OPPOSED TO
CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY WAIVED BY BORROWER
TO THE EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY BORROWER THAT ARE CAUSED
BY THE ISSUING BANK’S FAILURE TO EXERCISE CARE WHEN DETERMINING WHETHER DRAFTS
AND OTHER DOCUMENTS PRESENTED UNDER A LETTER OF CREDIT COMPLY WITH THE TERMS
THEREOF.  THE PARTIES HERETO EXPRESSLY AGREE THAT, IN THE ABSENCE OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE ISSUING BANK, ANY OTHER
ISSUING BANK OR ANY OF THEIR RESPECTIVE CORRESPONDENT BANKS (AS FINALLY
DETERMINED BY A COURT OF COMPETENT JURISDICTION), THE ISSUING BANK SHALL BE
DEEMED TO HAVE EXERCISED CARE IN EACH SUCH DETERMINATION.  IN FURTHERANCE OF THE
FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE PARTIES AGREE THAT,
WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR ON THEIR FACE TO BE IN
SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT, THE ISSUING BANK
MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS
WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH
DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE TERMS OF SUCH
LETTER OF CREDIT.


(G)           DISBURSEMENT PROCEDURES.  THE ISSUING BANK SHALL, PROMPTLY
FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT.  THE ISSUING BANK SHALL PROMPTLY
NOTIFY THE ADMINISTRATIVE AGENT AND BORROWER BY TELEPHONE (CONFIRMED BY
TELECOPY) OF SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK HAS MADE OR
WILL MAKE AN LC DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE TO GIVE OR
DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE BORROWER OF ITS OBLIGATION TO
REIMBURSE THE ISSUING BANK AND THE REVOLVING LENDERS WITH RESPECT TO ANY SUCH LC
DISBURSEMENT (OTHER THAN WITH RESPECT TO THE TIMING OF SUCH REIMBURSEMENT
OBLIGATION SET FORTH IN SECTION 2.18(E)).


(H)           INTERIM INTEREST.  IF THE ISSUING BANK SHALL MAKE ANY LC
DISBURSEMENT, THEN, UNLESS BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT IN FULL
ON THE DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT THEREOF SHALL BEAR
INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC DISBURSEMENT IS MADE
TO BUT EXCLUDING THE DATE THAT BORROWER REIMBURSES SUCH LC DISBURSEMENT, AT THE
RATE PER ANNUM THEN APPLICABLE TO ABR REVOLVING LOANS; PROVIDED THAT IF BORROWER
FAILS TO REIMBURSE SUCH LC DISBURSEMENT WHEN DUE PURSUANT TO PARAGRAPH (E) OF
THIS SECTION, THEN SECTION 2.06(C) SHALL APPLY.  INTEREST ACCRUED PURSUANT TO
THIS PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE ISSUING BANK, EXCEPT THAT
INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY ANY REVOLVING LENDER
PURSUANT TO PARAGRAPH (E) OF THIS SECTION TO REIMBURSE THE ISSUING BANK SHALL BE
FOR THE ACCOUNT OF SUCH LENDER TO THE EXTENT OF SUCH PAYMENT.


(I)            RESIGNATION OR REMOVAL OF THE ISSUING BANK.  THE ISSUING BANK MAY
RESIGN AS ISSUING BANK HEREUNDER AT ANY TIME UPON AT LEAST 30 DAYS’ PRIOR NOTICE
TO THE LENDERS, THE ADMINISTRATIVE AGENT AND BORROWER.  THE ISSUING BANK MAY BE
REPLACED AT ANY TIME BY WRITTEN AGREEMENT AMONG BORROWER, THE ADMINISTRATIVE
AGENT, THE REPLACED ISSUING BANK AND THE SUCCESSOR ISSUING BANK.  ONE OR MORE
LENDERS MAY BE APPOINTED AS ADDITIONAL ISSUING BANKS BY WRITTEN AGREEMENT AMONG
BORROWER, THE ADMINISTRATIVE AGENT (WHOSE CONSENT WILL NOT BE UNREASONABLY
WITHHELD) AND THE LENDER THAT IS TO BE SO APPOINTED.  THE ADMINISTRATIVE AGENT
SHALL NOTIFY THE LENDERS OF ANY SUCH RESIGNATION OR REPLACEMENT OF THE ISSUING
BANK OR ANY SUCH ADDITIONAL ISSUING BANK.  AT THE TIME ANY SUCH RESIGNATION OR
REPLACEMENT SHALL

52


--------------------------------------------------------------------------------



BECOME EFFECTIVE, BORROWER SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF
THE REPLACED ISSUING BANK PURSUANT TO SECTION 2.05(C).  FROM AND AFTER THE
EFFECTIVE DATE OF ANY SUCH RESIGNATION, REPLACEMENT OR ADDITION, AS APPLICABLE,
(I) THE SUCCESSOR OR ADDITIONAL ISSUING BANK SHALL HAVE ALL THE RIGHTS AND
OBLIGATIONS OF THE ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF
CREDIT TO BE ISSUED THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM “ISSUING
BANK” SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR OR SUCH ADDITION OR TO ANY
PREVIOUS ISSUING BANK, OR TO SUCH SUCCESSOR OR SUCH ADDITION AND ALL PREVIOUS
ISSUING BANKS, AS THE CONTEXT SHALL REQUIRE.  AFTER THE RESIGNATION OR
REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE REPLACED ISSUING BANK SHALL REMAIN
A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL THE RIGHTS AND OBLIGATIONS OF AN
ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT ISSUED BY IT
PRIOR TO SUCH RESIGNATION OR REPLACEMENT, BUT SHALL NOT BE REQUIRED TO ISSUE
ADDITIONAL LETTERS OF CREDIT.  IF AT ANY TIME THERE IS MORE THAN ONE ISSUING
BANK HEREUNDER, BORROWER MAY, IN ITS DISCRETION, SELECT WHICH ISSUING BANK IS TO
ISSUE ANY PARTICULAR LETTER OF CREDIT.


(J)            CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND
BE CONTINUING, ON THE BUSINESS DAY THAT THE BORROWER RECEIVES NOTICE FROM THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR, IF THE MATURITY OF THE LOANS
HAS BEEN ACCELERATED, REVOLVING LENDERS WITH LC EXPOSURE REPRESENTING GREATER
THAN 50% OF THE TOTAL LC EXPOSURE) DEMANDING THE DEPOSIT OF CASH COLLATERAL
PURSUANT TO THIS PARAGRAPH, THE BORROWER SHALL DEPOSIT IN THE LC SUB-ACCOUNT, IN
THE NAME OF THE COLLATERAL AGENT AND FOR THE BENEFIT OF THE LENDERS, AN AMOUNT
IN CASH EQUAL TO THE LC EXPOSURE AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID
INTEREST THEREON; PROVIDED THAT THE OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL
SHALL BECOME EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY
DUE AND PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE
OF ANY EVENT OF DEFAULT WITH RESPECT TO BORROWER DESCRIBED IN CLAUSE (G) OR (H)
OF ARTICLE VIII.  UPON THE BUSINESS DAY BORROWER RECEIVES SUCH NOTICE, BORROWER
SHALL DEPOSIT SUCH CASH COLLATERAL IN THE LC SUB-ACCOUNT, TO BE HELD BY THE
COLLATERAL AGENT AS COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS OF BORROWER UNDER THIS AGREEMENT.  THE COLLATERAL AGENT SHALL HAVE
EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL,
OVER SUCH ACCOUNT.  OTHER THAN ANY INTEREST EARNED ON THE INVESTMENT OF SUCH
DEPOSITS, WHICH INVESTMENTS SHALL BE MADE AT THE OPTION AND SOLE DISCRETION OF
THE COLLATERAL AGENT AND AT THE RISK AND EXPENSE OF BORROWER, SUCH DEPOSITS
SHALL NOT BEAR INTEREST.  INTEREST OR PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL
ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL BE APPLIED BY THE
COLLATERAL AGENT TO REIMBURSE THE ISSUING BANK FOR LC DISBURSEMENTS FOR WHICH IT
HAS NOT BEEN REIMBURSED AND, TO THE EXTENT NOT SO APPLIED, SHALL BE HELD FOR THE
SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF BORROWER FOR THE LC EXPOSURE AT
SUCH TIME OR, IF THE MATURITY OF THE LOANS HAS BEEN ACCELERATED (BUT SUBJECT TO
THE CONSENT OF REVOLVING LENDERS WITH LC EXPOSURE REPRESENTING GREATER THAN 50%
OF THE TOTAL LC EXPOSURE), BE APPLIED TO SATISFY OTHER OBLIGATIONS OF BORROWER
UNDER THIS AGREEMENT.  IF BORROWER IS REQUIRED TO PROVIDE AN AMOUNT OF CASH
COLLATERAL HEREUNDER AS A RESULT OF THE OCCURRENCE OF AN EVENT OF DEFAULT, SUCH
AMOUNT PLUS ANY ACCRUED INTEREST OR REALIZED PROFITS OR SUCH AMOUNTS (TO THE
EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED TO BORROWER WITHIN THREE
BUSINESS DAYS AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED.


(K)           ADDITIONAL ISSUING BANKS.  BORROWER MAY, AT ANY TIME AND FROM TIME
TO TIME WITH THE CONSENT OF THE ADMINISTRATIVE AGENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD) AND SUCH LENDER, DESIGNATE ONE OR MORE ADDITIONAL LENDERS
TO ACT AS AN ISSUING BANK UNDER THE TERMS OF THIS AGREEMENT.  ANY LENDER
DESIGNATED AS AN ISSUING BANK PURSUANT TO THIS PARAGRAPH (K) SHALL BE DEEMED (IN
ADDITION TO BEING A LENDER) TO BE THE ISSUING BANK WITH RESPECT TO LETTERS OF
CREDIT ISSUED OR TO BE ISSUED BY SUCH LENDER, AND ALL REFERENCES HEREIN AND IN
THE OTHER LOAN DOCUMENTS TO THE TERM “ISSUING BANK” SHALL, WITH RESPECT TO SUCH
LETTERS OF CREDIT, BE DEEMED TO REFER TO SUCH LENDER IN ITS CAPACITY AS ISSUING
BANK, AS THE CONTEXT SHALL REQUIRE.

53


--------------------------------------------------------------------------------



(L)            OTHER.  THE ISSUING BANK SHALL BE UNDER NO OBLIGATION TO ISSUE
ANY LETTER OF CREDIT IF:

(I)           ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR SHALL BY ITS TERMS PURPORT TO ENJOIN OR RESTRAIN THE ISSUING BANK
FROM ISSUING SUCH LETTER OF CREDIT, OR ANY LAW APPLICABLE TO THE ISSUING BANK OR
ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY
GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER THE ISSUING BANK SHALL PROHIBIT,
OR REQUEST THAT THE ISSUING BANK REFRAIN FROM, THE ISSUANCE OF LETTERS OF CREDIT
GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR OR SHALL IMPOSE UPON THE
ISSUING BANK WITH RESPECT TO SUCH LETTER OF CREDIT ANY RESTRICTION, RESERVE OR
CAPITAL REQUIREMENT (FOR WHICH THE ISSUING BANK IS NOT OTHERWISE COMPENSATED
HEREUNDER) NOT IN EFFECT ON THE CLOSING DATE, OR SHALL IMPOSE UPON THE ISSUING
BANK ANY UNREIMBURSED LOSS, COST OR EXPENSE WHICH WAS NOT APPLICABLE ON THE
CLOSING DATE AND WHICH THE ISSUING BANK IN GOOD FAITH DEEMS MATERIAL TO IT; OR

(II)          THE ISSUANCE OF SUCH LETTER OF CREDIT WOULD VIOLATE ONE OR MORE
POLICIES OF THE ISSUING BANK.

The Issuing Bank shall be under no obligation to amend any Letter of Credit if
(A) the Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


SECTION 2.19.            EXCHANGE OR PREPAYMENT OF TERM B LOANS


(A)           SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH ORIGINAL LENDER
WITH A TERM B LOAN (OTHER THAN A REDUCED LENDER) WHO EXECUTES AND DELIVERS A
COUNTERPART OF THIS AGREEMENT SEVERALLY AGREES TO EXCHANGE ITS TERM B LOANS FOR
A LIKE OUTSTANDING PRINCIPAL AMOUNT OF TERM LOANS ON THE CLOSING DATE, WHICH
EXCHANGE SHALL BE DEEMED TO BE THE MAKING OF A TERM LOAN BY SUCH LENDER FOR SUCH
AMOUNT.


(B)           THE BORROWER SHALL PREPAY ALL TERM B LOANS OF ORIGINAL LENDERS
THAT DO NOT EXECUTE AND DELIVER A COUNTERPART OF THIS AGREEMENT ON THE CLOSING
DATE.  THE BORROWER SHALL PREPAY EACH REDUCED LENDER THAT PORTION OF ITS TERM B
LOANS WHICH EXCEEDS THE AMOUNT OF ITS TERM LOAN COMMITMENT.  BY ITS SIGNATURE
BELOW, EACH LENDER NOT EXCHANGING ITS TERM B LOAN FOR A TERM LOAN AND EACH
REDUCED LENDER CONSENTS TO SUCH PREPAYMENT.  ANY SUCH PREPAYMENT MAY BE EFFECTED
ON THE CLOSING DATE WITHOUT REGARD TO ANY NOTICE REQUIREMENT, MINIMUM PRINCIPAL
AMOUNT OR PRO RATA ALLOCATION PROVISION OTHERWISE APPLICABLE THERETO UNDER THIS
AGREEMENT.


(C)           THE BORROWER SHALL PAY ALL ACCRUED AND UNPAID INTEREST UNDER THE
ORIGINAL CREDIT AGREEMENT ON THE TERM B LOANS TO THE ORIGINAL LENDERS HOLDING
TERM B LOANS ON THE CLOSING DATE AND ANY BREAKAGE LOSS OR EXPENSE UNDER
SECTION 2.13 OF THE ORIGINAL CREDIT AGREEMENT.  ON THE CLOSING DATE, THE TERM B
LOANS SHALL BE DEEMED PAID IN FULL AND DISCHARGED.


(D)           THE HOLDERS OF THE TERM LOANS SHALL BE ENTITLED TO THE SAME
GUARANTEES AND SECURITY INTERESTS PURSUANT TO THE SECURITY AGREEMENT AND THE
OTHER SECURITY DOCUMENTS FROM AND AFTER THE CLOSING DATE AS THE BENEFITS WHICH
THE HOLDERS OF THE TERM B LOANS HAD BEEN ENTITLED IMMEDIATELY PRIOR TO THE
CLOSING DATE.


(E)           EACH OF THE ORIGINAL LENDERS HAVING A REVOLVING COMMITMENT (AS
DEFINED IN THE ORIGINAL CREDIT AGREEMENT) PRIOR TO THE CLOSING DATE (I) WHICH
ORIGINAL LENDER’S REVOLVING COMMITMENT IS GREATER THAN THE AMOUNT OF ITS
REVOLVING COMMITMENT AS SET FORTH IN ITS CONFIDENTIAL LENDER AUTHORIZATION

54


--------------------------------------------------------------------------------



OR (II) WHICH DOES NOT EXECUTE A CONFIDENTIAL LENDER AUTHORIZATION (THE
“PRE-AMENDMENT REVOLVING LENDERS”) SHALL BE DEEMED TO HAVE SOLD, TO ANY
REVOLVING LENDER WHICH IS ACQUIRING A NEW OR ADDITIONAL REVOLVING COMMITMENT ON
THE CLOSING DATE (THE “POST-AMENDMENT REVOLVING LENDERS”), AND SUCH
POST-AMENDMENT REVOLVING LENDERS SHALL BE DEEMED TO HAVE PURCHASED, AS THE CASE
MAY BE, FROM EACH PRE-AMENDMENT REVOLVING LENDER, AT THE PRINCIPAL AMOUNT
THEREOF, INTERESTS IN THE PARTICIPATION INTERESTS IN LC EXPOSURES AND SWINGLINE
LOANS OUTSTANDING ON THE CLOSING DATE TO THE EXTENT SET FORTH BELOW.  EACH
PRE-AMENDMENT REVOLVING LENDER SHALL BE DEEMED TO EXCHANGE REVOLVING LOANS
OUTSTANDING PRIOR TO THE CLOSING DATE FOR REVOLVING LOANS TO BE OUTSTANDING
IMMEDIATELY AFTER THE AMENDMENT EFFECTIVENESS DATE TO THE EXTENT SET FORTH
BELOW.  THE FOREGOING ASSIGNMENTS AND EXCHANGES SHALL BE DEEMED TO OCCUR AS
SHALL BE NECESSARY IN ORDER THAT, AFTER GIVING EFFECT TO ALL SUCH ASSIGNMENTS,
PURCHASES AND EXCHANGES, SUCH REVOLVING LOANS AND PARTICIPATION INTERESTS IN LC
EXPOSURES AND SWINGLINE LOANS WILL BE HELD BY REVOLVING LENDERS RATABLY IN
ACCORDANCE WITH THEIR REVOLVING COMMITMENTS ON THE CLOSING DATE AFTER GIVING
EFFECT TO THE CONFIDENTIAL LENDER AUTHORIZATIONS.


SECTION 2.20.            INCREASE IN COMMITMENTS


(A)           BORROWER REQUEST.  BORROWER MAY, FROM TIME TO TIME, BY WRITTEN
NOTICE TO THE ADMINISTRATIVE AGENT ELECT TO REQUEST (X) PRIOR TO THE REVOLVING
MATURITY DATE, AN INCREASE TO THE EXISTING REVOLVING COMMITMENTS AND/OR (Y) THE
ESTABLISHMENT OF ONE OR MORE NEW TERM LOAN COMMITMENTS (EACH, AN “INCREMENTAL
TERM LOAN COMMITMENT”) BY AN AMOUNT NOT IN EXCESS OF $125.0 MILLION IN THE
AGGREGATE AND NOT LESS THAN $25.0 MILLION INDIVIDUALLY.  EACH SUCH NOTICE SHALL
SPECIFY (I) THE DATE (EACH, AN “INCREASE EFFECTIVE DATE”) ON WHICH BORROWER
PROPOSES THAT THE INCREASED OR NEW COMMITMENTS SHALL BE EFFECTIVE, WHICH SHALL
BE A DATE NOT LESS THAN 10 BUSINESS DAYS AFTER THE DATE ON WHICH SUCH NOTICE IS
DELIVERED TO THE ADMINISTRATIVE AGENT AND (II) THE IDENTITY OF EACH INSTITUTION
(PROVIDED THAT SUCH INSTITUTION WOULD BE ABLE TO BE ASSIGNED AN INTEREST IN A
LOAN UNDER SECTION 11.04(B)) TO WHOM BORROWER PROPOSES ANY PORTION OF SUCH
INCREASED OR NEW COMMITMENTS BE ALLOCATED AND THE AMOUNTS OF SUCH ALLOCATIONS;
PROVIDED THAT ANY EXISTING LENDER APPROACHED TO PROVIDE ALL OR A PORTION OF THE
INCREASED OR NEW COMMITMENTS MAY ELECT OR DECLINE, IN ITS SOLE DISCRETION, TO
PROVIDE SUCH INCREASED OR NEW COMMITMENT.


(B)           CONDITIONS.  THE INCREASED OR NEW COMMITMENTS SHALL BECOME
EFFECTIVE, AS OF SUCH INCREASE EFFECTIVE DATE; PROVIDED THAT:

(I)           EACH OF THE CONDITIONS SET FORTH IN SECTION 4.01 SHALL BE
SATISFIED;

(II)          NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT
FROM THE BORROWINGS TO BE MADE ON THE INCREASE EFFECTIVE DATE;

(III)         AFTER GIVING EFFECT PRO FORMA TO THE BORROWINGS TO BE MADE ON THE
INCREASE EFFECTIVE DATE AND TO ANY CHANGE IN CONSOLIDATED EBITDA AND ANY
INCREASE IN INDEBTEDNESS RESULTING FROM THE CONSUMMATION OF ANY PERMITTED
ACQUISITION CONCURRENTLY WITH SUCH BORROWINGS AS OF THE DATE OF THE MOST RECENT
FINANCIAL STATEMENTS DELIVERED PURSUANT TO SECTION 5.01(A) OR (B), BORROWER’S
SENIOR SECURED LEVERAGE RATIO SHALL NOT BE GREATER THAN 3.75:1.0;

(IV)        BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED ANY LEGAL OPINIONS
OR OTHER DOCUMENTS REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH ANY SUCH TRANSACTION; AND

(V)         BORROWER SHALL MAKE ANY PAYMENTS REQUIRED PURSUANT TO SECTION 2.13
IN CONNECTION WITH ANY ADJUSTMENT OF REVOLVING LOANS PURSUANT TO SECTION
2.20(D).

55


--------------------------------------------------------------------------------


(C)           TERMS OF NEW LOANS AND COMMITMENTS.  THE TERMS AND PROVISIONS OF
LOANS MADE PURSUANT TO THE NEW COMMITMENTS SHALL BE AS FOLLOWS:

(I)           TERMS AND PROVISIONS OF TERM LOANS MADE PURSUANT TO INCREMENTAL
TERM LOAN COMMITMENTS (“INCREMENTAL TERM LOANS”) SHALL BE, EXCEPT AS OTHERWISE
SET FORTH HEREIN OR IN THE INCREASE JOINDER, IDENTICAL TO THE TERM LOANS (IT
BEING UNDERSTOOD THAT INCREMENTAL TERM LOANS MAY BE A PART OF A NEW OR EXISTING
TRANCHE OF TERM LOANS);

(II)          THE TERMS AND PROVISIONS OF REVOLVING LOANS MADE PURSUANT TO NEW
COMMITMENTS SHALL BE IDENTICAL TO THE REVOLVING LOANS;

(III)         THE WEIGHTED AVERAGE LIFE TO MATURITY OF ANY INCREMENTAL TERM
LOANS SHALL BE NO SHORTER THAN THE WEIGHTED AVERAGE LIFE TO MATURITY OF THE
REVOLVING LOANS AND THE EXISTING TERM LOANS;

(IV)        THE MATURITY DATE OF INCREMENTAL TERM LOANS (THE “INCREMENTAL TERM
LOAN MATURITY DATE”) SHALL NOT BE EARLIER THAN THE TERM LOAN MATURITY DATE;

(V)         THE APPLICABLE MARGINS FOR THE INCREMENTAL TERM LOANS SHALL BE
DETERMINED BY BORROWER AND THE LENDERS OF THE INCREMENTAL TERM LOANS; PROVIDED
THAT IN THE EVENT THAT THE APPLICABLE MARGINS FOR ANY INCREMENTAL TERM LOANS ARE
GREATER THAN THE APPLICABLE MARGINS FOR THE TERM LOANS, THEN THE APPLICABLE
MARGINS FOR THE TERM LOANS SHALL BE INCREASED TO THE EXTENT NECESSARY SO THAT
THE APPLICABLE MARGINS FOR THE INCREMENTAL TERM LOANS ARE EQUAL TO THE
APPLICABLE MARGINS FOR THE TERM LOANS; PROVIDED, FURTHER, THAT IN DETERMINING
THE APPLICABLE MARGINS APPLICABLE TO THE TERM LOANS AND THE INCREMENTAL TERM
LOANS, (X) ORIGINAL ISSUE DISCOUNT (“OID”) OR UPFRONT FEES (WHICH SHALL BE
DEEMED TO CONSTITUTE LIKE AMOUNTS OF OID) PAYABLE BY BORROWER TO THE LENDERS OF
THE TERM LOANS OR THE INCREMENTAL TERM LOANS IN THE PRIMARY SYNDICATION THEREOF
SHALL BE INCLUDED (WITH OID BEING EQUATED TO INTEREST BASED ON AN ASSUMED
FOUR-YEAR LIFE TO MATURITY) AND (Y) CUSTOMARY ARRANGEMENT OR COMMITMENT FEES
PAYABLE TO THE ARRANGER (OR ITS AFFILIATES) IN CONNECTION WITH THE TERM LOANS OR
TO ONE OR MORE ARRANGERS (OR THEIR AFFILIATES) OF THE INCREMENTAL TERM LOANS
SHALL BE EXCLUDED; AND

(VI)        TO THE EXTENT THAT THE TERMS AND PROVISIONS OF INCREMENTAL TERM
LOANS ARE NOT IDENTICAL TO THE TERM LOANS (EXCEPT TO THE EXTENT PERMITTED BY
CLAUSE (IV) OR (V) ABOVE) THEY SHALL BE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.

The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by Borrower, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance
satisfactory to each of them.  The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.20.  In
addition, unless otherwise specifically provided herein or in an Increase
Joinder, all references in Loan Documents to Revolving Loans or Term Loans shall
be deemed, unless the context otherwise requires, to include references to
Revolving Loans made pursuant to new Commitments and Incremental Term Loans that
are Term Loans, respectively, made pursuant to this Agreement.


(D)           ADJUSTMENT OF REVOLVING LOANS.  TO THE EXTENT THE COMMITMENTS
BEING INCREASED ON THE RELEVANT INCREASE EFFECTIVE DATE ARE REVOLVING
COMMITMENTS, THEN EACH OF THE REVOLVING LENDERS HAVING A REVOLVING COMMITMENT
PRIOR TO SUCH INCREASE EFFECTIVE DATE (THE “PRE-INCREASE REVOLVING LENDERS”)
SHALL ASSIGN TO ANY REVOLVING LENDER WHICH IS ACQUIRING A NEW OR ADDITIONAL
REVOLVING COMMITMENT ON THE INCREASE EFFECTIVE DATE (THE “POST-INCREASE
REVOLVING LENDERS”), AND SUCH

56


--------------------------------------------------------------------------------



POST-INCREASE REVOLVING LENDERS SHALL PURCHASE FROM EACH PRE-INCREASE REVOLVING
LENDER, AT THE PRINCIPAL AMOUNT THEREOF, SUCH INTERESTS IN THE REVOLVING LOANS
AND PARTICIPATION INTERESTS IN LC EXPOSURE AND SWINGLINE LOANS OUTSTANDING ON
SUCH INCREASE EFFECTIVE DATE AS SHALL BE NECESSARY IN ORDER THAT, AFTER GIVING
EFFECT TO ALL SUCH ASSIGNMENTS AND PURCHASES, SUCH REVOLVING LOANS AND
PARTICIPATION INTERESTS IN LC EXPOSURE AND SWINGLINE LOANS WILL BE HELD BY
PRE-INCREASE REVOLVING LENDERS AND POST-INCREASE REVOLVING LENDERS RATABLY IN
ACCORDANCE WITH THEIR REVOLVING COMMITMENTS AFTER GIVING EFFECT TO SUCH
INCREASED REVOLVING COMMITMENTS.


(E)           MAKING OF NEW TERM LOANS.  ON ANY INCREASE EFFECTIVE DATE ON WHICH
NEW COMMITMENTS FOR TERM LOANS ARE EFFECTIVE, SUBJECT TO THE SATISFACTION OF THE
FOREGOING TERMS AND CONDITIONS, EACH LENDER OF SUCH NEW COMMITMENT SHALL MAKE A
TERM LOAN TO BORROWER IN AN AMOUNT EQUAL TO ITS NEW COMMITMENT.


(F)            EQUAL AND RATABLE BENEFIT.  THE LOANS AND COMMITMENTS ESTABLISHED
PURSUANT TO THIS PARAGRAPH SHALL CONSTITUTE LOANS AND COMMITMENTS UNDER, AND
SHALL BE ENTITLED TO ALL THE BENEFITS AFFORDED BY, THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, AND SHALL, WITHOUT LIMITING THE FOREGOING, BENEFIT EQUALLY AND
RATABLY FROM THE GUARANTEES AND SECURITY INTERESTS CREATED BY THE SECURITY
DOCUMENTS, EXCEPT THAT THE NEW LOANS MAY BE SUBORDINATED IN RIGHT OF PAYMENT OR
THE LIENS SECURING THE NEW LOANS MAY BE SUBORDINATED, IN EACH CASE, AS SET FORTH
IN THE INCREASE JOINDER.  THE LOAN PARTIES SHALL TAKE ANY AND ALL ACTIONS
REASONABLY REQUIRED BY THE ADMINISTRATIVE AGENT TO ENSURE AND/OR DEMONSTRATE
THAT THE LIEN AND SECURITY INTERESTS GRANTED BY THE SECURITY DOCUMENTS CONTINUE
TO BE VALID AND PERFECTED UNDER THE UCC OR OTHER APPLICABLE LAW AFTER GIVING
EFFECT TO THE ESTABLISHMENT OF ANY SUCH CLASS OF TERM LOANS OR ANY SUCH NEW
COMMITMENTS.


ARTICLE III


REPRESENTATIONS AND WARRANTIES

Each Credit Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders that:


SECTION 3.01.            ORGANIZATION; POWERS

Each Company (a) is duly organized and validly existing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
carry on its business as now conducted, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, and (c) is qualified and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) to do business
in every jurisdiction where such qualification is required, except in such
jurisdictions where the failure to so qualify, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.


SECTION 3.02.            AUTHORIZATION; ENFORCEABILITY

The Transactions to be entered into by each Loan Party are within such Loan
Party’s powers and have been duly authorized by all necessary action.  This
Agreement has been duly executed and delivered by each Loan Party and
constitutes, and each other Loan Document to which any Loan Party is or is to be
a party, constitutes or when executed and delivered by such Loan Party will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law and any implied covenant of good
faith and fair dealing.

57


--------------------------------------------------------------------------------



SECTION 3.03.            GOVERNMENTAL APPROVALS; NO CONFLICTS

Except as set forth on Schedule 3.03, the Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created under the
Loan Documents and (iii) consents, approvals, registrations, filings or actions
the failure of which to obtain or perform could not reasonably be expected to
result in a Material Adverse Effect, (b) will not violate the charter, by-laws
or other organizational documents of any Company or any order of any
Governmental Authority, (c) will not violate, result in a default or require any
consent or approval under any applicable law or regulation, indenture, agreement
or other instrument binding upon any Company or its assets, or give rise to a
right thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect, and (d) will not result in the
creation or imposition of any Lien on any asset of any Company, except Liens
created under the Loan Documents and Permitted Liens.


SECTION 3.04.            FINANCIAL STATEMENTS

Borrower has heretofore delivered to the Lenders (i) the audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of Parent and its Consolidated Subsidiaries and of Borrower and its
Consolidated Subsidiaries, in each case, as of and for the fiscal years ended
September 29, 2006 and September 30, 2005 and (ii) the unaudited condensed
consolidated balance sheets and related statements of income and cash flows of
Parent and its Consolidated Subsidiaries and of Borrower and its Consolidated
Subsidiaries, in each case, as of and for the six month periods ended March 30,
2007 and March 31, 2006.  Such financial statements (and all financial
statements delivered pursuant to Section 5.01) have been prepared in accordance
with GAAP consistently applied and present, in all material respects, the
consolidated financial condition, results of operations and cash flows of Parent
or Borrower, as the case may be.  Except as set forth in such financial
statements (and all financial statements delivered pursuant to Section 5.01),
there are no liabilities of Parent or any Company of any kind, whether accrued,
contingent, absolute, determined, determinable or otherwise, which could
reasonably be expected to result in a Material Adverse Effect.


SECTION 3.05.            PROPERTIES


(A)           EACH COMPANY HAS GOOD TITLE TO, OR VALID LEASEHOLD INTERESTS IN,
ALL ITS REAL AND PERSONAL PROPERTY MATERIAL TO ITS BUSINESS, EXCEPT FOR
IRREGULARITIES OR DEFICIENCIES IN TITLE THAT, INDIVIDUALLY OR IN THE AGGREGATE,
DO NOT INTERFERE IN A MATERIAL RESPECT WITH THE ABILITY OF THE COMPANIES TAKEN
AS A WHOLE TO CONDUCT THEIR BUSINESS AS CURRENTLY CONDUCTED.  TITLE TO ALL SUCH
PROPERTY HELD BY SUCH COMPANY IS FREE AND CLEAR OF ALL LIENS EXCEPT FOR
PERMITTED LIENS; PROVIDED, HOWEVER, TITLE TO ALL MORTGAGED REAL PROPERTY IS FREE
AND CLEAR OF ALL LIENS EXCEPT FOR THE PERMITTED COLLATERAL LIENS.  THE PROPERTY
OF THE COMPANIES, TAKEN AS A WHOLE, (I) IS IN GOOD OPERATING ORDER, CONDITION
AND REPAIR (ORDINARY WEAR AND TEAR EXCEPTED) (EXCEPT TO THE EXTENT SUCH
CONDITION COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT) AND (II) CONSTITUTES ALL THE PROPERTIES WHICH ARE REQUIRED FOR THE
BUSINESS AND OPERATIONS OF THE COMPANIES AS CURRENTLY CONDUCTED.


(B)           SCHEDULE 7 TO THE PERFECTION CERTIFICATE CONTAINS A TRUE AND
COMPLETE LIST OF EACH PARCEL OF REAL PROPERTY (I) OWNED BY ANY CREDIT PARTY AS
OF THE CLOSING DATE AND DESCRIBES THE TYPE OF INTEREST THEREIN HELD BY SUCH
CREDIT PARTY AS OF THE CLOSING DATE AND (II) LEASED, SUBLEASED OR OTHERWISE
OCCUPIED OR UTILIZED BY ANY CREDIT PARTY, AS LESSEE, AS OF THE CLOSING DATE AND
DESCRIBES THE TYPE OF INTEREST THEREIN HELD BY SUCH CREDIT PARTY AS OF THE
CLOSING DATE AND, IN THE CASE OF REAL PROPERTY LOCATED IN THE UNITED STATES,
WHETHER SUCH LEASE, SUBLEASE OR OTHER INSTRUMENT REQUIRES THE CONSENT OF THE
LANDLORD THEREUNDER OR OTHER PARTIES THERETO TO THE TRANSACTIONS.

58


--------------------------------------------------------------------------------



(C)           SCHEDULES 11(A) AND 11(B) TO THE PERFECTION CERTIFICATE SET FORTH
A LIST OF ALL PATENTS, PATENT APPLICATIONS, REGISTERED TRADEMARKS, DOMAIN NAMES,
REGISTERED SERVICE MARKS, AND REGISTERED COPYRIGHTS OWNED AND NECESSARY TO SUCH
LOAN PARTY FOR THE CONDUCT OF THE BUSINESS OF THE COMPANIES AS CURRENTLY
CONDUCTED (THE “INTELLECTUAL PROPERTY”), EXCEPT FOR THOSE THE FAILURE TO OWN OR
LICENSE WHICH, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NO WRITTEN CLAIM HAS BEEN
ASSERTED AND IS PENDING OR HAS BEEN THREATENED IN WRITING AGAINST THE LOAN PARTY
BY ANY PERSON CHALLENGING OR QUESTIONING THE VALIDITY OR EFFECTIVENESS OF OR
ALLEGING INFRINGEMENT OR OTHER VIOLATION OF ANY SUCH U.S. INTELLECTUAL PROPERTY,
EXCEPT AS SET FORTH IN SCHEDULE 3.05(C).  TO THE KNOWLEDGE OF EACH LOAN PARTY,
THE USE OF SUCH INTELLECTUAL PROPERTY BY EACH LOAN PARTY DOES NOT INFRINGE OR
OTHERWISE VIOLATE THE INTELLECTUAL PROPERTY RIGHTS OF ANY PERSON, EXCEPT FOR
SUCH CLAIMS, VIOLATIONS, AND INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO BE MATERIAL TO THE COMPANIES
TAKEN AS A WHOLE.


SECTION 3.06.            EQUITY INTERESTS AND SUBSIDIARIES


(A)           SCHEDULE 3.06(A) SETS FORTH A LIST OF (I) ALL THE SUBSIDIARIES AND
THEIR JURISDICTION OF ORGANIZATION AS OF THE CLOSING DATE AND (II) THE NUMBER OF
SHARES OF EACH CLASS OF ITS EQUITY INTERESTS AUTHORIZED, AND THE NUMBER
OUTSTANDING, ON THE CLOSING DATE AND THE NUMBER OF SHARES COVERED BY ALL
OUTSTANDING OPTIONS, WARRANTS, RIGHTS OF CONVERSION OR PURCHASE AND SIMILAR
RIGHTS AT THE CLOSING DATE.  ALL EQUITY INTERESTS OF EACH SUBSIDIARY ARE DULY
AND VALIDLY ISSUED AND ARE FULLY PAID AND NON-ASSESSABLE AND ARE OWNED DIRECTLY
OR INDIRECTLY BY BORROWER.  ALL EQUITY INTERESTS OF BORROWER ARE OWNED DIRECTLY
BY PARENT.  EACH LOAN PARTY IS THE RECORD AND BENEFICIAL OWNER OF, AND HAS GOOD
AND MARKETABLE TITLE TO, THE EQUITY INTERESTS PLEDGED BY IT UNDER THE SECURITY
AGREEMENT, FREE OF ANY AND ALL LIENS, RIGHTS OR CLAIMS OF OTHER PERSONS, EXCEPT
FOR PERMITTED LIENS.


(B)           NO CONSENT OF ANY PERSON INCLUDING ANY OTHER GENERAL OR LIMITED
PARTNER, ANY OTHER MEMBER OF A LIMITED LIABILITY COMPANY, ANY OTHER SHAREHOLDER
OR ANY TRUST BENEFICIARY IS NECESSARY OR DESIRABLE IN CONNECTION WITH THE
CREATION, PERFECTION OR FIRST PRIORITY STATUS OF THE SECURITY INTEREST OF THE
COLLATERAL AGENT IN ANY EQUITY INTERESTS, SUBJECT ONLY TO PERMITTED LIENS,
PLEDGED TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES UNDER THE
SECURITY AGREEMENT OR THE EXERCISE BY THE COLLATERAL AGENT OF THE VOTING OR
OTHER RIGHTS PROVIDED FOR IN THE SECURITY AGREEMENT OR THE EXERCISE OF REMEDIES
IN RESPECT THEREOF.


SECTION 3.07.            LITIGATION; COMPLIANCE WITH LAWS


(A)           THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS AT LAW OR IN EQUITY BY
OR BEFORE ANY GOVERNMENTAL AUTHORITY NOW PENDING OR, TO THE KNOWLEDGE OF ANY
COMPANY, THREATENED AGAINST OR AFFECTING ANY COMPANY OR ANY BUSINESS, PROPERTY
OR RIGHTS OF ANY SUCH PERSON (I) THAT CHALLENGE THE ENFORCEABILITY OR VALIDITY
OF ANY LOAN DOCUMENT OR THE TRANSACTIONS OR (II) AS TO WHICH THERE IS A
REASONABLE POSSIBILITY OF AN ADVERSE DETERMINATION AND THAT, IF ADVERSELY
DETERMINED, COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO
RESULT IN A MATERIAL ADVERSE EFFECT.


(B)           EXCEPT FOR MATTERS COVERED BY SECTION 3.17, NO COMPANY OR ANY OF
ITS PROPERTY IS IN VIOLATION OF, NOR WILL THE CONTINUED OPERATION OF THEIR
PROPERTY AS CURRENTLY CONDUCTED VIOLATE, ANY REQUIREMENTS OF LAW (INCLUDING ANY
ZONING OR BUILDING ORDINANCE, CODE OR APPROVAL OR ANY BUILDING PERMITS) OR ANY
RESTRICTIONS OF RECORD OR AGREEMENTS AFFECTING THE REAL PROPERTY OR IS IN
DEFAULT WITH RESPECT TO ANY JUDGMENT, WRIT, INJUNCTION, DECREE OR ORDER OF ANY
GOVERNMENTAL AUTHORITY, IN EACH CASE WHERE SUCH VIOLATION OR DEFAULT COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

59


--------------------------------------------------------------------------------



SECTION 3.08.            AGREEMENTS


(A)           AS OF THE CLOSING DATE, NO CREDIT PARTY IS A PARTY TO ANY MATERIAL
AGREEMENT OTHER THAN THE AGREEMENTS SET FORTH ON SCHEDULE 3.08, AND BORROWER HAS
DELIVERED TO THE ADMINISTRATIVE AGENT COMPLETE AND CORRECT COPIES OF ALL SUCH
MATERIAL AGREEMENTS, INCLUDING ANY AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS WITH
RESPECT THERETO.


(B)           NO COMPANY IS IN DEFAULT UNDER ANY AGREEMENT OR INSTRUMENT TO
WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTY ARE OR MAY BE BOUND
(OTHER THAN AGREEMENTS RELATING TO OR EVIDENCING INDEBTEDNESS) WHERE SUCH
DEFAULT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


SECTION 3.09.            FEDERAL RESERVE REGULATIONS


(A)           NO COMPANY IS ENGAGED PRINCIPALLY, OR AS ONE OF ITS IMPORTANT
ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF BUYING OR
CARRYING MARGIN STOCK.


(B)           NO PART OF THE PROCEEDS OF ANY LOAN OR ANY LETTER OF CREDIT WILL
BE USED, WHETHER DIRECTLY OR INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY
OR ULTIMATELY, FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF, OR THAT IS
INCONSISTENT WITH, THE PROVISIONS OF THE REGULATIONS OF THE BOARD, INCLUDING
REGULATION T, U OR X.  THE PLEDGE OF THE SECURITIES COLLATERAL (AS DEFINED IN
THE SECURITY AGREEMENT) PURSUANT TO THE SECURITY AGREEMENT DOES NOT VIOLATE SUCH
REGULATIONS.


SECTION 3.10.            INVESTMENT COMPANY ACT; PUBLIC UTILITY HOLDING COMPANY
ACT

No Company is (a) an “investment company” or a company “controlled” by an
“investment company,” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, or (b) a “holding company,” an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company,” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935, as amended.


SECTION 3.11.            USE OF PROCEEDS

Borrower will use the proceeds of the Revolving Loans to provide ongoing working
capital requirements and for general corporate purposes (including
acquisitions).  The proceeds of the Term Loans made on the Closing Date shall be
used to effect the Refinancing and pay fees and expenses in connection with the
Transactions.


SECTION 3.12.            TAXES

Each Company has (a) filed or caused to be filed all material federal, state,
local and foreign Tax Returns required to be filed by it and (b) duly paid or
caused to be duly paid all Taxes (whether or not shown on any Tax Return) due
and payable by it and all assessments received by it, except taxes that are
being contested in good faith by appropriate proceedings and for which such
Company shall have set aside on its books adequate reserves in accordance with
GAAP or which could not, individually or in the aggregate, have a Material
Adverse Effect.


SECTION 3.13.            NO MATERIAL MISSTATEMENTS

The information, reports, financial statements, exhibits and schedules furnished
by or on behalf of any Company to the Administrative Agent or any Lender or
Original Lender in connection with

60


--------------------------------------------------------------------------------


the negotiation of any Loan Document or included therein or delivered pursuant
thereto (including the Confidential Information Memorandum) when taken as a
whole does not contain any material misstatement of fact and does not omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were, are or will be made, not misleading
as of the date such information is dated or certified; provided that to the
extent any such information, report, financial statement, exhibit or schedule
was based upon or constitutes a forecast or projection or pro forma adjustment,
each Company represents only that it acted in good faith and utilized reasonable
assumptions and due care in the preparation of such information, report,
financial statement, exhibit or schedule, it being understood that projections
are subject to uncertainties and contingencies and that no assurance can be
given that any projection will be realized.


SECTION 3.14.            LABOR MATTERS

As of the Closing Date, there were no strikes, lockouts or slowdowns against any
Company pending or, to the knowledge of any Company, threatened which could
reasonably be expected to result in a Material Adverse Effect.  The hours worked
by and payments made to employees of any Company have not been in violation of
the Fair Labor Standards Act or any other applicable federal, state, local or
foreign law dealing with such matters in any manner which could reasonably be
expected to result in a Material Adverse Effect.  All payments due from any
Company, or for which any claim may be made against any Company, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of such Company except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.  The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which any Company is bound.


SECTION 3.15.            SOLVENCY

Immediately after the consummation of the Transactions to occur on the Closing
Date and immediately following the making of each Loan and after giving effect
to the application of the proceeds of each Loan, (a) the fair value of the
assets of each Loan Party will exceed its debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
each Loan Party will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) no Loan Party will have unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Closing Date.


SECTION 3.16.            EMPLOYEE BENEFIT PLANS


(A)           EACH COMPANY AND ITS ERISA AFFILIATES ARE IN COMPLIANCE WITH THE
APPLICABLE PROVISIONS OF ERISA AND THE TAX CODE AND THE REGULATIONS AND
PUBLISHED INTERPRETATIONS THEREUNDER EXCEPT WHERE THE FAILURE TO COMPLY COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NO ERISA EVENT
HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR THAT, WHEN TAKEN TOGETHER WITH
ALL OTHER SUCH ERISA EVENTS, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.  THE PRESENT VALUE OF ALL ACCUMULATED BENEFIT
OBLIGATIONS OF ALL UNDERFUNDED PLANS (BASED ON THE ASSUMPTIONS USED FOR PURPOSES
OF STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 87) DID NOT, AS OF THE DATE
OF THE MOST RECENT FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED THE FAIR
MARKET VALUE OF THE ASSETS OF ALL SUCH UNDERFUNDED PLANS BY AN AMOUNT THAT WOULD
HAVE A MATERIAL ADVERSE EFFECT.  IN THE EVENT OF A COMPLETE WITHDRAWAL FROM EACH
MULTIEMPLOYER PLAN, THE AGGREGATE LIABILITIES OF THE COMPANY AND ITS ERISA
AFFILIATES RESULTING THEREFROM COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.

61


--------------------------------------------------------------------------------



(B)           EACH FOREIGN PLAN HAS BEEN MAINTAINED IN SUBSTANTIAL COMPLIANCE
WITH ITS TERMS AND WITH THE REQUIREMENTS OF ANY AND ALL APPLICABLE LAWS,
STATUTES, RULES, REGULATIONS AND ORDERS AND HAS BEEN MAINTAINED, WHERE REQUIRED,
IN GOOD STANDING WITH APPLICABLE REGULATORY AUTHORITIES, EXCEPT WHERE THE
FAILURE TO COMPLY OR BE MAINTAINED IN GOOD STANDING COULD NOT BE REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NO COMPANY HAS INCURRED ANY
OBLIGATION IN CONNECTION WITH THE TERMINATION OF OR WITHDRAWAL FROM ANY FOREIGN
PLAN THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT. 
THE PRESENT VALUE OF THE ACCRUED BENEFIT LIABILITIES (WHETHER OR NOT VESTED)
UNDER EACH FOREIGN PLAN WHICH IS REQUIRED TO BE FUNDED, DETERMINED AS OF THE END
OF THE MOST RECENTLY ENDED FISCAL YEAR OF THE RESPECTIVE COMPANY (BASED ON THE
ACTUARIAL ASSUMPTIONS USED FOR PURPOSES OF THE APPLICABLE JURISDICTION’S
FINANCIAL REPORTING REQUIREMENTS), DID NOT EXCEED THE CURRENT VALUE OF THE
ASSETS OF SUCH FOREIGN PLAN BY AN AMOUNT THAT COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT, AND FOR EACH FOREIGN PLAN WHICH IS NOT FUNDED,
THE OBLIGATIONS OF SUCH FOREIGN PLAN ARE PROPERLY ACCRUED, EXCEPT WHERE THE
FAILURE TO COMPLY COULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


SECTION 3.17.            ENVIRONMENTAL MATTERS


(A)           THE REAL PROPERTY OF THE COMPANIES DOES NOT CONTAIN THEREIN,
THEREON OR THEREUNDER, INCLUDING, WITHOUT LIMITATION, THE SOIL AND GROUNDWATER
THEREUNDER, ANY HAZARDOUS MATERIALS IN AMOUNTS OR CONCENTRATIONS WHICH
(I) CONSTITUTE A VIOLATION OF, (II) REQUIRE A RESPONSE UNDER, OR (III) COULD
GIVE RISE TO LIABILITY UNDER, ENVIRONMENTAL LAWS, WHICH VIOLATIONS, RESPONSE AND
LIABILITIES, IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT;


(B)           THE REAL PROPERTY AND ALL OPERATIONS OF THE COMPANIES ARE IN
COMPLIANCE, AND IN THE LAST THREE YEARS HAVE BEEN IN COMPLIANCE, WITH ALL
ENVIRONMENTAL LAWS AND ALL NECESSARY ENVIRONMENTAL PERMITS HAVE BEEN OBTAINED
AND ARE IN EFFECT, EXCEPT TO THE EXTENT THAT SUCH NON-COMPLIANCE OR FAILURE TO
OBTAIN ANY NECESSARY ENVIRONMENTAL PERMITS, IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


(C)           THERE HAVE BEEN NO RELEASES AT, FROM, UNDER, OR ORIGINATING FROM
PROPERTIES ADJACENT TO, THE REAL PROPERTY OR OTHERWISE IN CONNECTION WITH THE
OPERATIONS OF ANY COMPANY, WHICH RELEASES, IN THE AGGREGATE, COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


(D)           NONE OF THE COMPANIES HAS RECEIVED AN ENVIRONMENTAL CLAIM, NOR TO
THEIR KNOWLEDGE HAS ANY BEEN THREATENED, WHICH, IN THE AGGREGATE, COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


(E)           TO THE KNOWLEDGE OF THE COMPANIES, HAZARDOUS MATERIALS HAVE NOT
BEEN TRANSPORTED FROM REAL PROPERTY OF THE COMPANIES BY OR ON BEHALF OF ANY OF
THE COMPANIES, NOR HAVE HAZARDOUS MATERIALS BEEN GENERATED, TREATED, STORED OR
DISPOSED OF AT, ON OR UNDER ANY OF SUCH REAL PROPERTY IN A MANNER THAT COULD
GIVE RISE TO LIABILITY UNDER, OR IN VIOLATION OF, ANY ENVIRONMENTAL LAW, NOR HAS
ANY COMPANY RETAINED OR ASSUMED ANY LIABILITY, CONTRACTUALLY, BY OPERATION OF
LAW OR OTHERWISE, WITH RESPECT TO THE GENERATION, TREATMENT, STORAGE, TRANSPORT
OR DISPOSAL OF HAZARDOUS MATERIALS, WHICH TRANSPORTATION, GENERATION, TREATMENT,
STORAGE OR DISPOSAL, OR RETAINED OR ASSUMED LIABILITIES, IN THE AGGREGATE, COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT (IT BEING
UNDERSTOOD THAT, FOR PURPOSES OF SECTION 8.01 OF THIS AGREEMENT (EVENT OF
DEFAULT), NOTWITHSTANDING THE QUALIFICATION BY THE KNOWLEDGE OF THE COMPANIES AT
THE BEGINNING OF THIS SUBSECTION, THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN THIS SUBSECTION SHALL BE DEEMED NOT TO BE SO QUALIFIED);


(F)            NO REAL PROPERTY OF THE COMPANIES IS (I) LISTED OR, TO THE
KNOWLEDGE OF THE COMPANIES, PROPOSED FOR LISTING ON THE NATIONAL PRIORITIES LIST
UNDER CERCLA OR (II) LISTED ON THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY INFORMATION SYSTEM PROMULGATED PURSUANT

62


--------------------------------------------------------------------------------



TO CERCLA, OR (III) INCLUDED ON ANY SIMILAR LIST MAINTAINED UNDER ANY SIMILAR
ENVIRONMENTAL LAW, IN ANY CASE (I), (II) OR (III), WHICH, IN THE AGGREGATE,
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; AND


(G)           NO COMPANY IS CURRENTLY CONDUCTING ANY RESPONSE PURSUANT TO ANY
ENVIRONMENTAL LAW WITH RESPECT TO ANY REAL PROPERTY OR ANY OTHER LOCATION WHICH
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


SECTION 3.18.            INSURANCE

Schedule 3.18 sets forth a true, complete and correct summary description of all
material insurance maintained by each Company as of the Closing Date.  As of
each such date, such insurance is in full force and effect and all premiums have
been duly paid.  Each Company has insurance in such amounts and covering such
risks and liabilities as are in accordance with normal industry practice.


SECTION 3.19.            SECURITY DOCUMENTS


(A)           THE SECURITY AGREEMENT IS EFFECTIVE TO CREATE IN FAVOR OF THE
COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A LEGAL, VALID AND
ENFORCEABLE SECURITY INTEREST IN AND LIEN ON THE SECURITY AGREEMENT COLLATERAL
AND, WHEN (I) FINANCING STATEMENTS AND OTHER FILINGS IN APPROPRIATE FORM ARE
FILED IN THE OFFICES SPECIFIED ON SCHEDULE 6 TO THE PERFECTION CERTIFICATE AND
(II) THE CREDIT PARTIES HAVE COMPLIED WITH SECTION 3.03 OF THE SECURITY
AGREEMENT, THE SECURITY AGREEMENT SHALL CONSTITUTE A FULLY PERFECTED LIEN ON,
AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE GRANTORS
THEREUNDER IN SUCH COLLATERAL (OTHER THAN (A) THE INTELLECTUAL PROPERTY (AS
DEFINED IN THE SECURITY AGREEMENT) AND (B) SUCH COLLATERAL IN WHICH A SECURITY
INTEREST CANNOT BE PERFECTED UNDER THE UNIFORM COMMERCIAL CODE AS IN EFFECT AT
THE RELEVANT TIME IN THE RELEVANT JURISDICTION), IN EACH CASE SUBJECT TO NO
LIENS OTHER THAN PERMITTED LIENS.


(B)           WHEN THE SECURITY AGREEMENT (INCLUDING ALL SCHEDULES THERETO) OR A
SHORT-FORM THEREOF IS FILED IN THE UNITED STATES PATENT AND TRADEMARK OFFICE AND
THE UNITED STATES COPYRIGHT OFFICE IN THE MANNER PRESCRIBED BY EACH OFFICE AND
ALL ACTIONS REQUIRED UNDER THE LAWS OF THE STATE OF ORGANIZATION OF THE RELEVANT
CREDIT PARTY WITH RESPECT TO THE PERFECTION OF A SECURITY INTEREST IN SUCH
INTANGIBLE PROPERTY ARE UNDERTAKEN, THE COLLATERAL AGENT, FOR THE BENEFIT OF THE
SECURED PARTIES, SHALL HAVE A FULLY PERFECTED LIEN ON, AND SECURITY INTEREST IN,
ALL RIGHT, TITLE AND INTEREST OF THE GRANTORS THEREUNDER IN THE U.S.
INTELLECTUAL PROPERTY (AS DEFINED IN THE SECURITY AGREEMENT) TO THE FULLEST
EXTENT PERMITTED BY LAW, IN EACH CASE SUBJECT TO NO LIENS OTHER THAN PERMITTED
LIENS (IT BEING UNDERSTOOD THAT SUBSEQUENT RECORDINGS IN THE UNITED STATES
PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE MAY BE
NECESSARY TO PERFECT A LIEN ON REGISTERED TRADEMARKS, TRADEMARK APPLICATIONS AND
COPYRIGHTS ACQUIRED BY THE GRANTORS AFTER THE DATE HEREOF).


(C)           EACH MORTGAGE EXECUTED AND DELIVERED AS OF THE CLOSING DATE IS,
OR, TO THE EXTENT ANY MORTGAGE IS DULY EXECUTED AND DELIVERED THEREAFTER BY THE
RELEVANT CREDIT PARTY, WILL BE, EFFECTIVE TO CREATE, IN FAVOR OF THE COLLATERAL
AGENT, FOR ITS BENEFIT AND THE BENEFIT OF THE SECURED PARTIES, A LEGAL, VALID
AND ENFORCEABLE FIRST PRIORITY LIEN ON AND SECURITY INTEREST IN ALL OF THE
CREDIT PARTIES’ RIGHT, TITLE AND INTEREST IN AND TO THE MORTGAGED REAL
PROPERTIES THEREUNDER AND THE PROCEEDS THEREOF SUBJECT TO PERMITTED COLLATERAL
LIENS, AND WHEN THE MORTGAGES ARE FILED IN THE OFFICES SPECIFIED ON
SCHEDULE 1.01(A) (OR, IN THE CASE OF ANY MORTGAGE EXECUTED AND DELIVERED AFTER
THE DATE THEREOF IN ACCORDANCE WITH THE PROVISIONS OF SECTIONS 5.11 AND 5.12,
WHEN SUCH MORTGAGE IS FILED IN THE OFFICES SPECIFIED IN THE LOCAL COUNSEL
OPINION DELIVERED WITH RESPECT THERETO IN ACCORDANCE WITH THE PROVISIONS OF
SECTIONS 5.11 AND 5.12), THE MORTGAGES SHALL CONSTITUTE FULLY PERFECTED LIENS
ON, AND SECURITY INTERESTS IN, ALL RIGHT, TITLE AND INTEREST OF THE CREDIT

63


--------------------------------------------------------------------------------



PARTIES IN THE MORTGAGED REAL PROPERTIES AND THE PROCEEDS THEREOF, IN EACH CASE
PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON, OTHER THAN PERMITTED COLLATERAL
LIENS.


(D)           EACH SECURITY DOCUMENT (OTHER THAN MORTGAGES) DELIVERED PURSUANT
TO SECTION 5.11 AND SECTION 5.12 WILL, UPON EXECUTION AND DELIVERY THEREOF, BE
EFFECTIVE TO CREATE IN FAVOR OF THE COLLATERAL AGENT, FOR THE RATABLE BENEFIT OF
THE SECURED PARTIES, A LEGAL, VALID AND ENFORCEABLE LIEN ON ALL OF THE CREDIT
PARTIES’ RIGHT, TITLE AND INTEREST IN AND TO THE COLLATERAL THEREUNDER, AND WHEN
SUCH SECURITY DOCUMENT IS FILED OR RECORDED IN THE APPROPRIATE OFFICES AS MAY BE
REQUIRED UNDER APPLICABLE LAW, SUCH SECURITY DOCUMENT WILL CONSTITUTE A FULLY
PERFECTED LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF
THE CREDIT PARTIES IN SUCH SECURITY AGREEMENT COLLATERAL, IN EACH CASE SUBJECT
TO NO LIENS OTHER THAN THE APPLICABLE PERMITTED LIENS.


SECTION 3.20.            SUBORDINATION OF SENIOR SUBORDINATED NOTES

The Obligations are “Senior Debt,” the Guaranteed Obligations are “Guarantor
Senior Debt” and the Obligations and Guaranteed Obligations are “Designated
Senior Debt,” in each case, within the meaning of the Senior Subordinated Note
Documents.


SECTION 3.21.            REPRESENTATIONS, WARRANTIES AND AGREEMENTS WITH RESPECT
TO PARENT

Each of the representations, warranties and agreements made with respect to a
Company or a Loan Party in Sections 3.01, 3.02, 3.03, 3.05, 3.06, 3.07, 3.08,
3.09, 3.10, 3.12, 3.13, 3.14, 3.15, 3.16, 3.17, 3.18, 3.19, 3.20, 3.22 and 3.23
are also true and correct as to Parent as though references to such Company or
Loan Party therein are references to Parent.


SECTION 3.22.            ANTI-TERRORISM LAW


(A)           NO LOAN PARTY AND, TO THE KNOWLEDGE OF THE LOAN PARTIES, NONE OF
ITS AFFILIATES IS IN VIOLATION OF ANY LAWS RELATING TO TERRORISM OR MONEY
LAUNDERING (“ANTI-TERRORISM LAWS”), INCLUDING EXECUTIVE ORDER NO. 13224 ON
TERRORIST FINANCING, EFFECTIVE SEPTEMBER 24, 2001 (THE “EXECUTIVE ORDER”), AND
THE UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO
INTERCEPT AND OBSTRUCT TERRORISM ACT OF 2001, PUBLIC LAW 107-56.


(B)           NO LOAN PARTY AND TO THE KNOWLEDGE OF THE LOAN PARTIES, NO
AFFILIATE OR BROKER OR OTHER AGENT OF ANY LOAN PARTY ACTING OR BENEFITING IN ANY
CAPACITY IN CONNECTION WITH THE LOANS IS ANY OF THE FOLLOWING:

(I)           A PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT
TO THE PROVISIONS OF, THE EXECUTIVE ORDER;

(II)          A PERSON OWNED OR CONTROLLED BY, OR ACTING FOR OR ON BEHALF OF,
ANY PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT TO THE
PROVISIONS OF, THE EXECUTIVE ORDER;

(III)         A PERSON WITH WHICH ANY LENDER IS PROHIBITED FROM DEALING OR
OTHERWISE ENGAGING IN ANY TRANSACTION BY ANY ANTI-TERRORISM LAW;

(IV)        A PERSON THAT COMMITS, THREATENS OR CONSPIRES TO COMMIT OR SUPPORTS
“TERRORISM” AS DEFINED IN THE EXECUTIVE ORDER; OR

64


--------------------------------------------------------------------------------


(V)         A PERSON THAT IS NAMED AS A “SPECIALLY DESIGNATED NATIONAL AND
BLOCKED PERSON” ON THE MOST CURRENT LIST PUBLISHED BY THE U.S. TREASURY
DEPARTMENT OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”) AT ITS OFFICIAL WEBSITE OR
ANY REPLACEMENT WEBSITE OR OTHER REPLACEMENT OFFICIAL PUBLICATION OF SUCH LIST.


(C)           NO LOAN PARTY AND, TO THE KNOWLEDGE OF THE LOAN PARTIES, NO BROKER
OR OTHER AGENT OF ANY LOAN PARTY ACTING IN ANY CAPACITY IN CONNECTION WITH THE
LOANS (I) CONDUCTS ANY BUSINESS OR ENGAGES IN MAKING OR RECEIVING ANY
CONTRIBUTION OF FUNDS, GOODS OR SERVICES TO OR FOR THE BENEFIT OF ANY PERSON
DESCRIBED IN PARAGRAPH (B) ABOVE, (II) DEALS IN, OR OTHERWISE ENGAGES IN ANY
TRANSACTION RELATING TO, ANY PROPERTY OR INTERESTS IN PROPERTY BLOCKED PURSUANT
TO THE EXECUTIVE ORDER, OR (III) ENGAGES IN OR CONSPIRES TO ENGAGE IN ANY
TRANSACTION THAT EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING OR AVOIDING, OR
ATTEMPTS TO VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN ANY ANTI-TERRORISM
LAW.


SECTION 3.23.            BRIBERY

To the best knowledge of the Loan Parties, no Loan Party, nor any of their
respective officers, directors, partners, employees, agents or affiliates or any
other person acting on behalf of the Loan Parties, has directly or indirectly,
given or agreed to give any money, gift or similar benefit (other than legal
price concessions to customers in the ordinary course of business) to any
customer, supplier, employee or agent of a customer or supplier, official or
employee of any governmental agency (domestic or foreign), instrumentality of
any government (domestic or foreign) or any political party or candidate for
office (domestic or foreign) or other person who was, is or may be in a position
to help or hinder the business of the Loan Parties (or assist the Loan Parties
in connection with any actual or proposed transaction) which would subject any
Loan Party or any other individual or entity to any damage or penalty in any
civil, criminal or governmental litigation or proceeding (domestic or foreign)
except for such damages or penalties, either individually or in the aggregate
that would not reasonably be expected to have a Material Adverse Effect.


ARTICLE IV


CONDITIONS OF LENDING

The obligations of the Lenders  to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:


SECTION 4.01.            ALL CREDIT EVENTS

On the date of each Borrowing, including each Borrowing of a Swingline Loan, and
on the date of each issuance, amendment, extension or renewal of a Letter of
Credit (each such event being called a “Credit Event”):

(a)           The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.03 (or such notice shall have been deemed
given in accordance with Section 2.03) or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.17(b).

65


--------------------------------------------------------------------------------


(b)           At the time of and immediately after such Credit Event, no Default
or Event of Default shall have occurred and be continuing.

(c)           Each of the representations and warranties set forth in
Article III hereof or in any other Loan Document shall be true and correct in
all material respects (except that any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) on and as of the date of such Credit Event with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

(d)           There has been no material adverse change in the condition,
financial or otherwise, business, operations, assets or liabilities of the
Companies, taken as a whole, since September 29, 2006.

Each Credit Event shall be deemed to constitute a representation and warranty by
each Credit Party on the date of such Credit Event as to the matters specified
in paragraphs (b), (c) and (d) of this Section 4.01.


SECTION 4.02.            FIRST CREDIT EVENT

On the Closing Date:

(a)           Loan Documents.  All legal matters incident to this Agreement, the
Borrowings and extensions of credit hereunder and the other Loan Documents shall
be reasonably satisfactory to the Original Lenders, to the Issuing Bank and to
the Administrative Agent and there shall have been delivered to the
Administrative Agent an executed counterpart of each of the Loan Documents and
Collateral Documents, including this Agreement, the Security Agreement, each
Mortgage, the Perfection Certificate and each other applicable Loan Document and
Collateral Document.

(b)           Corporate Documents.  The Administrative Agent shall have
received:

(i)            a certificate of the Secretary or Assistant Secretary of each
Credit Party dated the Closing Date and certifying (A) that attached thereto is
a true and complete copy of the certificate or articles of incorporation or
other constitutive documents, including all amendments thereto certified as of a
recent date by the Secretary of State of the state of its organization, (B) that
attached thereto is a true and complete copy of the by-laws of each Credit Party
as in effect on the Closing Date and at all times since a date prior to the date
of the resolutions described in clause (C) below, (C) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors or
managers of such person authorizing the execution, delivery and performance of
the Loan Documents to which such person is a party and, in the case of Borrower,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (D) as to the incumbency
and specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such person (together
with a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate in
this clause (i));

(ii)           a long form certificate as to the good standing of each Credit
Party as of a recent date, from such Secretary of State; and

66


--------------------------------------------------------------------------------


(iii)          such other documents as the Administrative Agent may reasonably
request.

(c)           Officer’s Certificate.  The Administrative Agent shall have
received a certificate, dated the Closing Date and signed by a Financial Officer
of Borrower, confirming compliance with the conditions precedent set forth in
paragraphs (b), (c) and (d) of Section 4.01.

(d)           The Refinancing.  Such amount of Parent Floating Rate Notes shall
have been, or shall simultaneously be, purchased or redeemed such that after
giving effect to the Transactions on the Closing Date no more than $25.0 million
aggregate principal amount of Parent Floating Rate Notes remains outstanding (it
being understood that Parent Floating Rate Notes as to which notice of
redemption has been irrevocably delivered to the trustee in accordance with the
indenture for the Parent Floating Rate Notes shall be deemed not outstanding). 
The Term B Loans and revolving loans under the Original Credit Agreement shall
have been, or shall simultaneously be, repaid in full or exchanged for Term
Loans or revolving loans, as the case may be, under this Agreement (including
pursuant to Section 2.19).  All commitments under the Original Credit Agreement
shall be terminated.

(e)           Indebtedness, Disqualified Capital Stock and Minority Interests. 
After giving effect to the Transactions and the other transactions contemplated
hereby, no Group Company shall have outstanding any Indebtedness, Disqualified
Capital Stock or minority interests other than (i) the Loans and extensions of
credit hereunder, (ii) the Senior Subordinated Notes, (iii) intercompany
Indebtedness represented by the Intercompany Note or intercompany notes to be
pledged to the Collateral Agent pursuant to the Security Agreement, (iv) the
Parent Floating Rate Notes to the extent permitted by Section 4.02(d) and
(v) other Indebtedness listed on Schedule 6.01.  No default or event of default
shall exist or shall result from the Transactions under any agreement or
instrument governing any such Indebtedness.

(f)            Opinions of Counsel.  The Administrative Agent shall have
received (i) a favorable written opinion of Irell & Manella LLP, special counsel
for the Credit Parties, in form reasonably acceptable to the Administrative
Agent and the Arrangers, (A) dated the Closing Date, (B) addressed to the
Agents, the Issuing Bank, and the Lenders and (C) covering such other matters
relating to the Loan Documents and the Transactions as the Administrative Agent
shall reasonably request and (ii) a favorable written opinion of Canadian
counsel, in form reasonably acceptable to the Administrative Agent and the
Arrangers, (A) dated the Closing Date and (B) addressed to the Agents, the
Issuing Bank, and the Lenders.

(g)           Solvency Certificate.  The Administrative Agent shall have
received a solvency certificate from Borrower’s chief financial officer, in
substantially the form of Exhibit M, as to the solvency of each of the Loan
Parties after giving effect to the Transactions.

(h)           Requirements of Law.  The Administrative Agent shall be satisfied
that the Transactions shall be in full compliance with all material Requirements
of Law, including without limitation Regulations T, U and X of the Board.

(i)            Consents and Approvals.  The Administrative Agent shall be
satisfied that all requisite Governmental Authorities and third parties shall
have approved or consented to the Transactions, and there shall be no
governmental or judicial action that has or would have, singly or in the
aggregate, a reasonable likelihood of restraining, preventing or imposing
materially burdensome conditions on the Transactions or the other transactions
contemplated hereby.

67


--------------------------------------------------------------------------------


(j)            Litigation.  There shall be no litigation, public or private, or
administrative proceedings, governmental investigation or other legal or
regulatory developments that, singly or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, or could materially and
adversely affect the ability of Parent, Borrower and the Subsidiaries to
consummate the financings contemplated hereby or the other Transactions.

(k)           Fees.  The Agents and Lenders shall have received all Fees and
other amounts due and payable hereunder and under the Fee Letter on or prior to
the Closing Date, including, to the extent invoiced, reimbursement or payment of
all reasonable out-of-pocket expenses (including the reasonable legal fees and
expenses of Cahill Gordon & Reindel LLP, special counsel to the Agents) required
to be reimbursed or paid by Borrower hereunder or under any other Loan Document.

(l)            Personal Property Requirements.  The Collateral Agent shall have
received:

(i)            all certificates, agreements or instruments representing or
evidencing the Pledged Equity Interests and the Pledged Notes (each as defined
in the Security Agreement) accompanied by instruments of transfer and stock
powers endorsed in blank shall have been delivered to the Collateral Agent;

(ii)           all other certificates, agreements, including control agreements,
or instruments necessary to perfect all Chattel Paper, all Instruments, all
Deposit Accounts and all Investment Property of each Credit Party (as each such
term is defined in the Security Agreement and to the extent required by
Section 3.03 of the Security Agreement);

(iii)          UCC Financing Statements (Form UCC-1 or UCC-2, as appropriate) in
appropriate form for filing under the UCC and such other documents under
applicable Requirements of Law in each jurisdiction as may be necessary or
appropriate to perfect the Liens created, or purported to be created, by the
Security Documents;

(iv)          certified copies of Requests for Information (Form UCC-11), tax
lien, judgment lien, bankruptcy and pending lawsuit searches or equivalent
reports or lien search reports, each of a recent date listing all effective
financing statements, lien notices or comparable documents that name any Credit
Party as debtor and that are filed in those state and county jurisdictions in
which any of the property of any Credit Party is located and the state and
county jurisdictions in which any Credit Party’s principal place of business is
located, none of which encumber the Collateral covered or intended to be covered
by the Security Documents (other than those relating to Permitted Liens and
other Liens acceptable to the Collateral Agent);

(v)           evidence of the completion of all recordings and filings of, or
with respect to, the Security Agreement, including filings with the United
States Patent, Trademark and Copyright Offices, and the execution and/or
delivery of such other security and other documents, and the taking of all
actions as may be necessary or, in the reasonable opinion of the Collateral
Agent, desirable, to perfect the Liens created, or purported to be created, by
the Security Agreement in Collateral located in the U.S., except for any of the
foregoing to be provided after the Closing Date pursuant to Section 5.12 hereof;

(vi)          with respect to each location set forth on Schedule 4.02(l)(vi), a
Landlord Access Agreement or Bailee Letter, as applicable; provided that no such
Landlord Access Agreement or Bailee Letter shall be required with respect to any
Real Property or personal

68


--------------------------------------------------------------------------------


property Collateral, as the case may be, that could not be obtained after the
Loan Party that is the lessee or owner of the inventory or other personal
property Collateral stored with the bailee thereof, as applicable, shall have
used all commercially reasonable efforts to do so;

(vii)         evidence acceptable to the Collateral Agent of payment by the Loan
Parties of all applicable recording taxes, fees, charges, costs and expenses
required for the recording of the Collateral Documents; and

(viii)        the Intercompany Note executed by and among Parent and each of its
subsidiaries, accompanied by instruments of transfer undated and endorsed in
blank;

provided that the items in clauses (i), (ii), (v), (vi) and (viii) shall not be
required to the extent delivered under the Original Credit Agreement and
continuously effective with respect to this Agreement and the Obligations
hereunder.

(m)          [Reserved].

(n)           Indebtedness. The Lenders shall have received reasonably
satisfactory evidence that Borrower’s Leverage Ratio (as defined under the
Original Credit Agreement) for the four quarter period ended March 30, 2007
shall not be greater than 4.0x.

(o)           Real Property.  The Collateral Agent shall have received the
following:

(i)            With respect to each Mortgage executed prior to the Closing Date,
a Mortgage Amendment substantially in the form of Exhibit O hereto (each a
“Mortgage Amendment”) duly executed and acknowledged by the applicable Loan
Party, and otherwise in form for recording in the recording office where each
such Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law, all of which shall be in form and
substance reasonably satisfactory to the Collateral Agent;

(ii)           with respect to each Mortgage Amendment, deliver a copy of the
existing mortgage title insurance policy and an endorsement with respect thereto
(collectively, the “Mortgage Policy”) relating to the Mortgage encumbering such
Mortgaged Real Property assuring the Collateral Agent that the Mortgage, as
amended by the Mortgage Amendment is a valid and enforceable first priority lien
on such  Mortgaged Real Property in favor of the Collateral Agent for the
benefit of the Secured Parties free and clear of all defects and encumbrances
and liens except Permitted Collateral Liens (as defined in the applicable
Mortgage), and such Mortgage Policy shall otherwise be in form and substance
reasonably satisfactory to the Collateral Agent;

(iii)          to the extent requested by the Administrative Agent, with respect
to each Mortgage Amendment, opinions of Irell & Manella LLP and McCarter &
English, LLP, which opinions (x) shall be addressed to each Agent and each of
the Lenders and be dated the Closing Date, (y) shall cover the enforceability of
the respective Mortgage as amended by the Mortgage Amendment and perfection of
the Liens and security interests granted pursuant to the relevant Security
Documents and such other matters incident to the transactions contemplated
herein as the Agents may reasonably request and (z) shall be in form and
substance reasonably satisfactory to the Agents;

69


--------------------------------------------------------------------------------


provided that if any of the requirements of this Section 4.02(o) are not
completed on or prior to the Closing Date after Borrower has used commercially
reasonable efforts to do so, such requirements may be completed within 60 days
after the Closing Date.


ARTICLE V


AFFIRMATIVE COVENANTS

Parent (only with respect to Sections 5.06, 5.11 and 5.12) and each Loan Party
covenants and agrees with each Lender that so long as this Agreement shall
remain in effect and until the Commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full or fully cash collateralized, unless the
Required Lenders shall otherwise consent in writing, each Loan Party will, and
will cause each of its subsidiaries to:


SECTION 5.01.            FINANCIAL STATEMENTS, REPORTS, ETC.

In the case of Borrower, furnish to the Administrative Agent (and the
Administrative Agent shall furnish to each Lender):

(a)           Annual Reports.  Within 90 days after the end of each fiscal year,
(i) the consolidated balance sheet of Parent as of the end of such fiscal year
and related consolidated statements of income, cash flows and stockholders’
equity for such fiscal year, and notes thereto (including a note with a
consolidated balance sheet and statements of income and cash flows separating
out Borrower and the Subsidiaries) and accompanied by an opinion of KPMG LLP or
other independent public accountants of recognized national standing
satisfactory to the Administrative Agent (which opinion shall not be qualified
as to scope or contain any going concern or other qualification), stating that
such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations, cash flows and changes
in stockholders’ equity of Parent as of the end of and for such fiscal year in
accordance with GAAP consistently applied, (ii) a management report in a form
reasonably satisfactory to the Administrative Agent setting forth the financial
condition, results of operation and cash flows of Parent as of the end of and
for such fiscal year, as compared to the Parent’s financial condition, results
of operation and cash flows as of the end of and for the previous fiscal year
and its budgeted results of operations and cash flows, and (iii) a management’s
discussion and analysis of the financial condition and results of operations for
such fiscal year, as compared to the previous fiscal year;

(b)           Quarterly Reports.  Within 45 days after the end of each of the
first three fiscal quarters of each fiscal year, (i) the consolidated balance
sheet of Parent as of the end of such fiscal quarter and related consolidated
statements of income and cash flows for such fiscal quarter and for the then
elapsed portion of the fiscal year, in comparative form with the consolidated
statements of income and cash flows for the comparable periods in the previous
fiscal year, and notes thereto (including a note with a consolidated balance
sheet and statements of income and cash flows separating out Borrower and the
Subsidiaries), and accompanied by a certificate of a Financial Officer stating
that such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of Parent
as of the date and for the periods specified in accordance with GAAP
consistently applied and on a basis consistent with the audited financial
statements referred to in clause (a) of this Section, subject to normal year-end
audit adjustments and the absence of footnotes; (ii) a management report in a
form reasonably satisfactory to the Administrative Agent setting forth the
financial condition, results of

70


--------------------------------------------------------------------------------


operation and cash flows of Parent as of the end of and for such fiscal quarter
and for the then elapsed portion of the fiscal year, as compared to Parent’s
financial condition, results of operation and cash flows as of the end of such
fiscal quarter and for the comparable periods in the previous fiscal year and
its budgeted results of operations and cash flows; and (iii) a management’s
discussion and analysis of the financial condition and results of operations for
such fiscal quarter and the then elapsed portion of the fiscal year, as compared
to the comparable periods in the previous fiscal year;

(c)           Financial Officer’s Certificate.  (i)  Concurrently with any
delivery of financial statements under paragraphs (a) or (b) above, a
certificate of a Financial Officer certifying that no Default has occurred or,
if such a Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto;
(ii) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a certificate of a Financial Officer setting forth computations in
reasonable detail demonstrating compliance with the covenants contained in
Section 6.07 and, in the case of paragraph (a) above, setting forth Borrower’s
calculation of Excess Cash Flow; and (iii) in the case of paragraph (a) above, a
report of the accounting firm opining on or certifying such financial statements
stating that in the course of its regular audit of the financial statements of
Parent and its subsidiaries, which audit was conducted in accordance with GAAP,
such accounting firm obtained no knowledge that any Default under Section 6.07
has occurred or, if in the opinion of such accounting firm such a Default has
occurred, specifying the nature and extent thereof;

(d)           Financial Officer’s Certificate Regarding Collateral. 
Concurrently with any delivery of financial statements under paragraph (a)
above, a Perfection Certificate Supplement;

(e)           Public Reports.  Promptly after they become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by any Company with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to holders
of its material Indebtedness pursuant to the terms of the documentation
governing such material Indebtedness (or any trustee, agent or other
representative therefor), as the case may be;

(f)            Management Letters.  Promptly after the receipt thereof by any
Company, a copy of any “management letter” received by any such person from its
certified public accountants and the management’s responses thereto;

(g)           Budgets.  No later than 90 days after the first day of each fiscal
year of Borrower, an annual budget in form reasonably satisfactory to the
Administrative Agent (including budgeted statements of income by each of
Borrower’s business units and sources and uses of cash and balance sheets)
prepared by Borrower for each fiscal month of such fiscal year prepared in
detail with appropriate presentation and discussion of the principal assumptions
upon which such budget is based, accompanied by the statement of a Financial
Officer of Borrower to the effect that to such officer’s knowledge such budget
is a reasonable estimate for the period covered thereby; and

(h)           Other Information.  Promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of any Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

71


--------------------------------------------------------------------------------



SECTION 5.02.            LITIGATION AND OTHER NOTICES

Furnish to the Administrative Agent and each Lender prompt written notice of the
following:

(a)           any Default, specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken with respect thereto;

(b)           the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity by or before any Governmental Authority, (i) against
any Company that could reasonably be expected to result in a Material Adverse
Effect or (ii) with respect to any Loan Document;

(c)           any development that has resulted in, or could reasonably be
expected to result in a Material Adverse Effect; and

(d)           the occurrence of a Casualty Event in excess of $500,000.


SECTION 5.03.            EXISTENCE; BUSINESSES AND PROPERTIES


(A)           DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE, RENEW AND
KEEP IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE, EXCEPT AS OTHERWISE EXPRESSLY
PERMITTED UNDER SECTION 6.04 OR, IN THE CASE OF ANY SUBSIDIARY, WHERE THE
FAILURE TO PERFORM SUCH OBLIGATIONS, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(B)           DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO OBTAIN, PRESERVE,
RENEW, EXTEND AND KEEP IN FULL FORCE AND EFFECT THE RIGHTS, LICENSES, PERMITS,
FRANCHISES, AUTHORIZATIONS, PATENTS, COPYRIGHTS, TRADEMARKS AND TRADE NAMES
MATERIAL TO THE CONDUCT OF ITS BUSINESS; COMPLY WITH ALL APPLICABLE REQUIREMENTS
OF LAW (INCLUDING ANY APPLICABLE ENVIRONMENTAL LAW, ZONING OR BUILDING
ORDINANCE, CODE OR APPROVAL OR ANY BUILDING PERMITS OR ANY RESTRICTIONS OF
RECORD OR AGREEMENTS AFFECTING THE REAL PROPERTY) AND DECREES AND ORDERS OF ANY
GOVERNMENTAL AUTHORITY, WHETHER NOW IN EFFECT OR HEREAFTER ENACTED, EXCEPT WHERE
THE FAILURE TO COMPLY, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; AND AT ALL TIMES MAINTAIN AND
PRESERVE ALL PROPERTY MATERIAL TO THE CONDUCT OF SUCH BUSINESS AND KEEP SUCH
PROPERTY IN GOOD REPAIR, WORKING ORDER AND CONDITION AND FROM TIME TO TIME MAKE,
OR CAUSE TO BE MADE, ALL COMMERCIALLY REASONABLE REPAIRS, RENEWALS, ADDITIONS,
IMPROVEMENTS AND REPLACEMENTS THERETO NECESSARY IN ORDER THAT THE BUSINESS
CARRIED ON IN CONNECTION THEREWITH MAY BE CONDUCTED AT ALL TIMES AS IT IS
CURRENTLY CONDUCTED; PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION 5.03(B)
SHALL PREVENT (I) SALES OF ASSETS, CONSOLIDATIONS OR MERGERS BY OR INVOLVING ANY
COMPANY IN ACCORDANCE WITH SECTION 6.04; (II) THE WITHDRAWAL BY ANY COMPANY OF
ITS QUALIFICATION AS A FOREIGN CORPORATION IN ANY JURISDICTION WHERE SUCH
WITHDRAWAL, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT; OR (III) THE ABANDONMENT BY ANY COMPANY
OF ANY PROPERTY, RIGHTS, FRANCHISES, LICENSES AND PATENTS THAT SUCH PERSON
REASONABLY DETERMINES ARE NOT NECESSARY FOR THE PROPER CONDUCT OF ITS BUSINESS.


SECTION 5.04.            INSURANCE


(A)           KEEP ITS INSURABLE PROPERTY ADEQUATELY INSURED AT ALL TIMES BY
FINANCIALLY SOUND AND REPUTABLE INSURERS; MAINTAIN SUCH OTHER INSURANCE, TO SUCH
EXTENT AND AGAINST SUCH RISKS, INCLUDING FIRE AND OTHER RISKS INSURED AGAINST BY
EXTENDED COVERAGE, AS IS CUSTOMARY WITH COMPANIES IN THE SAME OR SIMILAR
BUSINESSES OPERATING IN THE SAME OR SIMILAR LOCATIONS, INCLUDING PUBLIC
LIABILITY INSURANCE AGAINST CLAIMS FOR PERSONAL INJURY OR DEATH OR PROPERTY
DAMAGE OCCURRING UPON, IN, ABOUT OR IN CONNECTION WITH THE

72


--------------------------------------------------------------------------------



USE OF ANY PROPERTY OWNED, OCCUPIED OR CONTROLLED BY IT; AND MAINTAIN SUCH OTHER
INSURANCE AS MAY BE REQUIRED BY LAW; AND, WITH RESPECT TO THE MORTGAGED
PROPERTY, OTHERWISE MAINTAIN ALL INSURANCE COVERAGE REQUIRED UNDER THE
APPLICABLE MORTGAGE, SUCH POLICIES TO BE IN SUCH FORM AND AMOUNTS AND HAVING
SUCH COVERAGE AS MAY BE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT.


(B)           ALL SUCH INSURANCE SHALL (I) PROVIDE THAT NO CANCELLATION,
MATERIAL REDUCTION IN AMOUNT OR MATERIAL CHANGE IN COVERAGE THEREOF SHALL BE
EFFECTIVE UNTIL AT LEAST 30 DAYS (10 DAYS FOR NON-PAYMENT) AFTER RECEIPT BY THE
COLLATERAL AGENT OF WRITTEN NOTICE THEREOF AND (II) NAME THE COLLATERAL AGENT AS
INSURED PARTY OR ADDITIONAL LOSS PAYEE, (III) IF REASONABLY REQUESTED BY THE
COLLATERAL AGENT, INCLUDE A BREACH OF WARRANTY CLAUSE AND (IV) BE REASONABLY
SATISFACTORY IN ALL OTHER RESPECTS TO THE COLLATERAL AGENT.


(C)           BORROWER SHALL, UPON THE ADMINISTRATIVE AGENT’S OR THE COLLATERAL
AGENT’S REQUEST, DELIVER TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
AND THE LENDERS A REPORT OF A REPUTABLE INSURANCE BROKER ANNUALLY WITH RESPECT
TO SUCH INSURANCE AND SUCH SUPPLEMENTAL REPORTS WITH RESPECT THERETO AS THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT MAY FROM TIME TO TIME REASONABLY
REQUEST.


SECTION 5.05.            OBLIGATIONS AND TAXES

Pay its material Indebtedness and other material obligations promptly and in
accordance with their terms and pay and discharge promptly when due all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
other than a Permitted Lien upon such properties or any part thereof; provided,
however, that such payment and discharge shall not be required with respect to
any such tax, assessment, charge, levy or claim so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings, the
applicable Company shall have set aside on its books adequate reserves with
respect thereto in accordance with GAAP, non-payment or non-discharge could not
reasonably be expected to have a Material Adverse Effect and such contest
operates to suspend collection of the contested obligation, tax, assessment or
charge and enforcement of a Lien other than a Permitted Lien and, in the case of
Collateral, the applicable Company shall have otherwise complied with the
provisions of the applicable Security Document in connection with such
nonpayment.


SECTION 5.06.            EMPLOYEE BENEFITS

(a)           Comply with the applicable provisions of ERISA and the Tax Code,
except where such noncompliance, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect and (b) furnish to
the Administrative Agent (i) as soon as possible after, and in any event within
30 days after any Responsible Officer of the Companies or their ERISA Affiliates
knows or has reason to know that, any ERISA Event has occurred that alone or
together with any other ERISA Event could reasonably be expected to result in
liability of the Companies or their ERISA Affiliates in an aggregate amount
exceeding $1.0 million, a statement of a Financial Officer of Parent setting
forth details as to such ERISA Event and the action, if any, that the Companies
propose to take with respect thereto, and (ii) upon request by the
Administrative Agent, copies of:  (w) each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) filed by any Company or any ERISA Affiliate
with the Internal Revenue Service with respect to each Plan; (x) the most recent
actuarial valuation report for each Plan; (y) all notices received by any
Company or any ERISA Affiliate from a Multiemployer Plan sponsor or any
governmental agency concerning an ERISA Event; and (z) such other documents or
governmental reports or filings relating to any Plan (or employee benefit plan
sponsored or contributed to by any Company) as the Administrative Agent shall
reasonably request.

73


--------------------------------------------------------------------------------



SECTION 5.07.            MAINTAINING RECORDS; ACCESS TO PROPERTIES AND
INSPECTIONS

Keep proper books of record and account (i) in which full, true and correct
entries are made in conformity with all Requirements of Law, (ii) in form
permitting financial statement conforming with GAAP to be derived therefrom and
(iii) in which all material dealings and transactions in relation to its
business and activities are recorded.  Each Company will permit any
representatives designated by any Agent (at the sole cost and expense of the
Lenders) to visit and inspect the financial records and the property of such
Company upon reasonable prior notice during regular business hours and under
guidance of officers of such Company and to make extracts from and copies of
such financial records, and permit any representatives designated by any Agent
to discuss the affairs, finances and condition of any Company with and be
advised as to the same by the officers thereof and the independent accountants
therefor, all at such reasonable times and intervals and to such reasonable
extent as any Agent or its representatives may request.


SECTION 5.08.            USE OF PROCEEDS

The proceeds of the Term Loans made on the Closing Date and the Revolving Loans
shall be used only for the purposes set forth in Section 3.11.


SECTION 5.09.            COMPLIANCE WITH ENVIRONMENTAL LAWS; ENVIRONMENTAL
REPORTS


(A)           COMPLY AND USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE ALL
LESSEES AND OTHER PERSONS OCCUPYING REAL PROPERTY OWNED OR OPERATED BY ANY
COMPANY TO COMPLY, IN ALL MATERIAL RESPECTS WITH ALL ENVIRONMENTAL LAWS AND
ENVIRONMENTAL PERMITS APPLICABLE TO ITS OPERATIONS AND PROPERTY AND OBTAIN AND
RENEW ALL MATERIAL ENVIRONMENTAL PERMITS APPLICABLE TO ITS OPERATIONS AND
PROPERTY AND CONDUCT ANY RESPONSE IN ACCORDANCE WITH ENVIRONMENTAL LAWS;
PROVIDED, HOWEVER, THAT NO COMPANY SHALL BE REQUIRED TO UNDERTAKE ANY RESPONSE
TO THE EXTENT THAT ITS OBLIGATION TO DO SO IS BEING CONTESTED IN GOOD FAITH AND
BY PROPER PROCEEDINGS AND APPROPRIATE RESERVES ARE BEING MAINTAINED WITH RESPECT
TO SUCH CIRCUMSTANCES IN ACCORDANCE WITH GAAP.


(B)           IF A DEFAULT CAUSED BY REASON OF A BREACH OF SECTION 3.17 OR
SECTION 5.09(A) SHALL HAVE OCCURRED AND BE CONTINUING FOR MORE THAN 20 BUSINESS
DAYS WITHOUT THE COMPANIES COMMENCING ACTIVITIES REASONABLY LIKELY TO CURE SUCH
DEFAULT, AT THE WRITTEN REQUEST OF THE REQUIRED LENDERS THROUGH THE
ADMINISTRATIVE AGENT, PROVIDE TO THE LENDERS WITHIN 45 DAYS AFTER SUCH REQUEST,
AT THE EXPENSE OF BORROWER, AN ENVIRONMENTAL SITE ASSESSMENT REPORT REGARDING
THE MATTERS WHICH ARE THE SUBJECT OF SUCH DEFAULT, INCLUDING WHERE APPROPRIATE,
ANY SOIL AND/OR GROUNDWATER SAMPLING, PREPARED BY AN ENVIRONMENTAL CONSULTING
FIRM AND IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT
AND INDICATING THE PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS AND THE ESTIMATED
COST OF ANY COMPLIANCE OR RESPONSE TO ADDRESS THEM IN CONNECTION WITH SUCH
DEFAULT.


SECTION 5.10.            POST-CLOSING COVENANT


COMPLETE THE ACTIONS SET FORTH ON SCHEDULE 5.10 WITHIN THE TIME PERIODS SET
FORTH THEREIN.


SECTION 5.11.            ADDITIONAL COLLATERAL; ADDITIONAL GUARANTORS


(A)           SUBJECT TO THIS SECTION 5.11, WITH RESPECT TO ANY ASSETS ACQUIRED
AFTER THE CLOSING DATE BY ANY CREDIT PARTY THAT ARE INTENDED TO BE SUBJECT TO
THE LIEN CREATED BY ANY OF THE SECURITY DOCUMENTS BUT WHICH ARE NOT SO SUBJECT
(BUT, IN ANY EVENT, EXCLUDING ANY ASSETS DESCRIBED IN PARAGRAPH (B) OF THIS
SUBSECTION), PROMPTLY (AND IN ANY EVENT WITHIN 45 DAYS AFTER THE ACQUISITION
THEREOF):  (I) EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT SUCH AMENDMENTS
OR SUPPLEMENTS TO THE RELEVANT SECURITY DOCUMENTS

74


--------------------------------------------------------------------------------



OR SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE AGENT SHALL REASONABLY DEEM
NECESSARY TO GRANT TO THE ADMINISTRATIVE AGENT, FOR ITS BENEFIT AND FOR THE
BENEFIT OF THE OTHER SECURED PARTIES, A LIEN ON SUCH PROPERTIES OR ASSETS
SUBJECT TO NO LIENS OTHER THAN PERMITTED LIENS, AND (II) TAKE ALL ACTIONS
REASONABLY NECESSARY TO CAUSE SUCH LIEN TO BE DULY PERFECTED TO THE EXTENT
REQUIRED BY SUCH SECURITY DOCUMENT IN ACCORDANCE WITH ALL APPLICABLE
REQUIREMENTS OF LAW, INCLUDING, WITHOUT LIMITATION, THE FILING OF FINANCING
STATEMENTS IN SUCH JURISDICTIONS AS MAY BE REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT.  BORROWER SHALL OTHERWISE TAKE SUCH ACTIONS AND EXECUTE
AND/OR DELIVER TO THE ADMINISTRATIVE AGENT SUCH DOCUMENTS AS THE ADMINISTRATIVE
AGENT SHALL REASONABLY REQUIRE TO CONFIRM THE VALIDITY, PERFECTION AND PRIORITY
OF THE LIEN OF SECURITY DOCUMENTS AGAINST SUCH AFTER-ACQUIRED PROPERTIES OR
ASSETS.


(B)           WITH RESPECT TO ANY PERSON THAT IS OR BECOMES A SUBSIDIARY (OTHER
THAN ANY FOREIGN SUBSIDIARY THAT IS NOT A DIRECT SUBSIDIARY OF A LOAN PARTY OR A
NON-GUARANTOR SUBSIDIARY) PROMPTLY (AND IN ANY EVENT WITHIN 45 DAYS AFTER SUCH
PERSON BECOMES A SUBSIDIARY) (I) DELIVER TO THE ADMINISTRATIVE AGENT THE
CERTIFICATES, IF ANY, REPRESENTING THE EQUITY INTERESTS OF SUCH SUBSIDIARY
(PROVIDED THAT WITH RESPECT TO ANY FOREIGN SUBSIDIARY OF BORROWER, IN NO EVENT
SHALL MORE THAN 65% OF THE EQUITY INTERESTS OF ANY FOREIGN SUBSIDIARY BE SUBJECT
TO ANY LIEN OR PLEDGED UNDER ANY LOAN DOCUMENT), TOGETHER WITH UNDATED STOCK
POWERS EXECUTED AND DELIVERED IN BLANK BY A DULY AUTHORIZED OFFICER OF SUCH
SUBSIDIARY’S PARENT, AS THE CASE MAY BE, AND ALL INTERCOMPANY NOTES OWING FROM
SUCH SUBSIDIARY TO ANY LOAN PARTY TOGETHER WITH INSTRUMENTS OF TRANSFER DULY
EXECUTED AND DELIVERED IN BLANK BY A DULY AUTHORIZED OFFICER OF SUCH LOAN PARTY,
AND (II) CAUSE SUCH NEW SUBSIDIARY (OTHER THAN ANY FOREIGN SUBSIDIARY OR A
NON-GUARANTOR SUBSIDIARY) (A) TO EXECUTE A JOINDER AGREEMENT OR SUCH COMPARABLE
DOCUMENTATION WHICH IS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, AND (B) TO TAKE ALL ACTIONS REASONABLY NECESSARY OR
ADVISABLE TO CAUSE THE LIEN CREATED BY THE SECURITY AGREEMENT TO BE DULY
PERFECTED TO THE EXTENT REQUIRED BY SUCH AGREEMENT IN ACCORDANCE WITH ALL
APPLICABLE REQUIREMENTS OF LAW, INCLUDING, WITHOUT LIMITATION, THE FILING OF
FINANCING STATEMENTS IN SUCH JURISDICTIONS AS MAY BE REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT.


(C)           EACH CREDIT PARTY WILL PROMPTLY GRANT TO THE COLLATERAL AGENT,
WITHIN 180 BUSINESS DAYS OF THE ACQUISITION THEREOF, SECURITY INTERESTS AND
MORTGAGES IN SUCH OWNED OR LEASED REAL PROPERTY OF SUCH CREDIT PARTY AS IS
ACQUIRED BY SUCH CREDIT PARTY AFTER THE CLOSING DATE AND THAT, TOGETHER WITH ANY
IMPROVEMENTS THEREON IN THE CASE OF ANY SUCH OWNED REAL PROPERTY, HAS A FAIR
MARKET VALUE OF AT LEAST $5.0 MILLION, AND IN THE CASE OF ANY SUCH LEASED REAL
PROPERTY, HAS RENTAL OBLIGATIONS OF AT LEAST $1.0 MILLION PER YEAR AND A TERM OF
AT LEAST THREE YEARS, AS ADDITIONAL SECURITY FOR THE OBLIGATIONS (UNLESS, WITH
RESPECT TO ANY SUCH PROPERTY, (X) SUCH PROPERTY IS ALREADY MORTGAGED TO A THIRD
PARTY TO THE EXTENT PERMITTED BY SECTION 6.02 OR (Y) THE ADMINISTRATIVE AGENT
DETERMINES, IN ITS REASONABLE DISCRETION, THAT THE FEES AND EXPENSES OF
OBTAINING A MORTGAGE WITH RESPECT TO SUCH PROPERTY AND THE OTHER RELATED
DELIVERIES REQUIRED BY THIS SECTION 5.11 WOULD BE DISPROPORTIONATE TO THE
EXPECTED BENEFITS TO BE RECEIVED BY THE SECURED PARTIES).  IN CONNECTION WITH
THE FOREGOING, THE COLLATERAL AGENT SHALL HAVE RECEIVED:

(A)          Mortgage encumbering each Mortgaged Real Property in favor of
Collateral Agent, for the benefit of the Secured Parties, duly executed and
acknowledged by the Credit Party that is the owner of or holder of a possessory
interest in such Mortgaged Real Property, and otherwise in form for recording in
the recording office of each political subdivision where each such Mortgaged
Real Property is situated, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof to create a Lien under applicable law, and such UCC-1
Financing Statements, all of which shall be in form and substance reasonably
satisfactory to Collateral Agent, and any other instruments necessary to grant a
mortgage lien under the laws of any applicable jurisdiction;

75


--------------------------------------------------------------------------------


(B)           with respect to each leasehold Mortgaged Real Property, such
consents, approvals, amendments, supplements, estoppels, tenant subordination
agreements or other instruments as shall reasonably be deemed necessary by the
Collateral Agent in order for the owner of the fee interest therein to consent
to or approve of the Lien contemplated by the Mortgage with respect to such
leasehold Mortgaged Real Property, and as may be obtained by the owner of such
leasehold interest constituting such leasehold Mortgaged Real Property using
commercially reasonable efforts, and to the extent such Credit Party, after
using commercially reasonable efforts, is unable to obtain such consent or
approval, such Credit Party shall not be obligated to deliver such Mortgage;

(C)           with respect to each Mortgage, a policy (or commitment to issue a
policy) of title insurance insuring (or committing to insure) the Lien of such
Mortgage as a valid first mortgage Lien on the Real Property and fixtures
described therein in an amount reasonably requested by the Collateral Agent, but
not to exceed 100% of the fair market value of such Real Property which policies
(or commitments) (each, a “Title Policy”) shall (A) be issued by the Title
Company, (B) to the extent reasonably necessary, include such reinsurance
arrangements (with provisions for direct access, if necessary) as shall be
reasonably acceptable to the Collateral Agent, (C) contain a “tie-in” or
“cluster” endorsement (if available under applicable law), (D) have been
supplemented by such endorsements as shall be reasonably requested by the
Collateral Agent, and (E) contain no exceptions to title other than exceptions
for the Permitted Collateral Liens applicable to such Mortgaged Real Property
and standard exceptions and exclusions from coverage (as modified by the terms
of any endorsements);

(D)          with respect to each Mortgaged Real Property, such affidavits,
certificates, information (including financial data) and instruments of
indemnification (including, without limitation, a so-called “gap”
indemnification) as shall be reasonably required to induce the Title Company to
issue the Title Policies and endorsements contemplated in subparagraph (iii)
above;

(E)           evidence reasonably acceptable to the Collateral Agent of payment
by Borrower of all Title Policy premiums, search and examination charges, and
related charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the Mortgages and issuance of the Title Policies
referred to in subparagraph (iii) above;

(F)           with respect to each Mortgaged Real Property, copies of all leases
in which any Group Company holds the lessor’s interest or other agreements
relating to possessory interests of any Group Company, if any.  To the extent
any of the foregoing encumber any Mortgaged Real Property, such agreement shall
be subordinate to the Lien of the Mortgage to be recorded against such Mortgaged
Real Property, either expressly by its terms or pursuant to a subordination,
non-disturbance and attornment agreement;

(G)           with respect to each Mortgaged Real Property, each Group Company
shall have made all notifications, registrations and filings, to the extent
required by, and in accordance with, all Governmental Real Property Disclosure
Requirements applicable to such Mortgaged Real Property, including the use of
forms provided by state or local agencies, where such forms exist, whether to
Borrower or to or with the state or local agency;

(H)          with respect to each Mortgaged Real Property, a legal opinion from
counsel licensed in the state in which the Mortgaged Real Property is located in
form and substance reasonably satisfactory to Collateral Agent; and

(I)            a Survey of any such Mortgaged Real Property.

76


--------------------------------------------------------------------------------


The Mortgages and instruments related thereto shall be duly recorded or filed in
such manner and in such places as are required by law to establish, perfect,
preserve and protect the Liens in favor of the Collateral Agent required to be
granted pursuant to the Mortgages and all taxes, fees and other charges due and
payable in connection therewith shall be paid in full.  Such Credit Party shall
otherwise take such actions and execute and/or deliver to the Collateral Agent
such documents as the Administrative Agent shall reasonably require to confirm
the validity, perfection and priority of the Lien of any existing Mortgage or
new Mortgage against such after-acquired Real Property within 90 days after
prompt notice of the acquisition of such after-acquired Real Property is
provided to the Collateral Agent.


SECTION 5.12.            SECURITY INTERESTS; FURTHER ASSURANCES

Each Credit Party shall, at its own cost and expense, take any and all actions
necessary to defend title to the Collateral against all persons and to defend
the security interest of the Collateral Agent in the Collateral and the priority
thereof against any Lien not expressly permitted pursuant to Section 6.02 of the
Credit Agreement.  Promptly, upon the reasonable request of the Administrative
Agent or the Collateral Agent, at Borrower’s expense, execute, acknowledge and
deliver, or cause the execution, acknowledgment and delivery of, and thereafter
register, file or record, or cause to be registered, filed or recorded, in an
appropriate governmental office, any document or instrument supplemental to or
confirmatory of the Collateral Documents or otherwise deemed by Administrative
Agent or the Collateral Agent reasonably necessary or desirable for the
continued validity, perfection and priority of the Liens on the Collateral
covered thereby superior to and prior to the rights of all third persons other
than the holders of Permitted Liens and subject to other Liens except as
permitted by the Security Documents, or obtain any consents, including, without
limitation, access agreements or landlord or similar Lien waivers and consents,
as may be reasonably necessary in connection therewith, and as may be obtained
by using commercially reasonable efforts.  Deliver or cause to be delivered to
the Administrative Agent from time to time such other documentation, consents,
authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent as the Administrative Agent shall
reasonably deem necessary to perfect or maintain the Liens on the Collateral
pursuant to the Security Documents.  Upon the exercise by the Administrative
Agent or the Collateral Agent of any power, right, privilege or remedy pursuant
to any Loan Document which requires any consent, approval, registration,
qualification or authorization of any Governmental Authority or any other
person, execute and deliver and/or obtain all applications, certifications,
instruments and other documents and papers that the Administrative Agent or the
Collateral Agent may be so required to obtain.


ARTICLE VI


NEGATIVE COVENANTS

Parent (only with respect to Sections 6.12(a)) and each Loan Party covenants and
agrees with each Lender that, so long as this Agreement shall remain in effect
and until the Commitments have been terminated and the principal of and interest
on each Loan, all Fees and all other expenses or amounts payable under any Loan
Document have been paid in full and all Letters of Credit have been canceled or
have expired or been fully cash collateralized and all amounts drawn thereunder
have been reimbursed in full, unless the Required Lenders shall otherwise
consent in writing, Parent (only with respect to Sections 6.12(a)) will not,
Borrower will not, nor will Borrower cause or permit any Subsidiary to:


SECTION 6.01.            INDEBTEDNESS

Incur, create, assume or permit to exist, directly or indirectly, any
Indebtedness, except:

77


--------------------------------------------------------------------------------


(a)           Indebtedness incurred pursuant to this Agreement and the other
Loan Documents;

(b)           non-speculative Interest Rate Protection Agreements which may be
entered into from time to time by any Company and which such Company in good
faith believes will provide protection against fluctuations in interest rates
with respect to floating rate Indebtedness then outstanding, and permitted to
remain outstanding, pursuant to the other provisions of this Section 6.01;

(c)           Indebtedness under Hedging Agreements (other than Interest Rate
Protection Agreements) entered into from time to time by any Company in
accordance with Section 6.03(b);

(d)           intercompany Indebtedness of the Companies outstanding to the
extent permitted by Section 6.03(c);

(e)           Indebtedness in respect of Purchase Money Obligations and Capital
Lease Obligations, and refinancings or renewals thereof, in an aggregate amount
not to exceed at any time outstanding $15.0 million;

(f)            Indebtedness in respect of workers’ compensation claims,
self-insurance obligations, performance bonds, surety appeal or similar bonds
and completion guarantees provided by a Company in the ordinary course of its
business;

(g)           other Indebtedness of any Company not to exceed $20.0 million in
aggregate principal amount at any time outstanding;

(h)           Contingent Obligations in respect of Indebtedness otherwise
permitted under Section 6.01;

(i)            unsecured Indebtedness if on a Pro Forma Basis at the time of
incurrence, Borrower’s Consolidated Interest Coverage Ratio is at least 2.0:1.0;

(j)            Acquired Indebtedness in an aggregate principal amount that shall
not exceed $20.0 million in aggregate principal amount at any time outstanding;

(k)           the Senior Subordinated Notes and the Senior Subordinated Note
Guarantees (including any notes and guarantees issued in exchange therefor in
accordance with the registration rights document entered into in connection with
the issuance of the Senior Subordinated Notes and Senior Subordinated Note
Guarantees), and Refinancing Indebtedness with respect thereto; provided that
any Refinancing Indebtedness with respect to the Senior Subordinated Notes shall
have a final maturity not earlier than the eighth anniversary of the Closing
Date;

(l)            Indebtedness of Foreign Subsidiaries not to exceed $20.0 million
in aggregate principal amount at any time outstanding; and

(m)          Indebtedness outstanding on the Closing Date and listed on Schedule
6.01, and Refinancing Indebtedness thereof.

78


--------------------------------------------------------------------------------



SECTION 6.02.            LIENS

Create, incur, assume or permit to exist, directly or indirectly, any Lien on
any property now owned or hereafter acquired by it or on any income or revenues
or rights in respect of any thereof, except that the following (the “Permitted
Liens”) shall be permitted:

(a)           inchoate Liens for taxes, assessments or governmental charges or
levies not yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which (i) are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property or assets subject to any such Lien, or (ii) in the case of any such
charge or claim which has or may become a Lien against any of the Collateral,
such Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions;

(b)           Liens in respect of property of any Company imposed by law which
were incurred in the ordinary course of business and do not secure Indebtedness
for borrowed money including Liens arising under 42 U.S.C. Section 9607(l) and
similar Environmental Laws and those such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, and
(i) which do not in the aggregate materially detract from the value of the
property of the Companies, taken as a whole, and do not materially impair the
use thereof in the operation of the business of the Companies, taken as a whole
or (ii) which are being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP, (x) which
proceedings (or orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the property or assets subject to
any such Lien, and (y) in the case of any such Lien in this clause (ii) which
has or may become a Lien against any of the Collateral, such Lien and the
contest thereof shall satisfy the Contested Collateral Lien Conditions;

(c)           easements, rights-of-way, restrictions (including zoning
restrictions), covenants, encroachments, protrusions and other similar charges
or encumbrances, and minor title deficiencies on or with respect to any Real
Property, in each case whether now or hereafter in existence, (i) not securing
Indebtedness and (ii) not individually or in the aggregate materially
interfering with the conduct of the business of the Companies at such property;

(d)           Liens arising out of judgments or awards not resulting in an Event
of Default;

(e)           Liens (other than any Lien imposed by ERISA) (i) imposed by law or
deposits made in connection therewith in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, (ii) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
or (iii) arising by virtue of deposits made in the ordinary course of business
to secure liability for premiums to insurance carriers;

(f)            Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Company in the ordinary course of business in accordance with the past practices
of such Company;

79


--------------------------------------------------------------------------------


(g)           Liens arising pursuant to Purchase Money Obligations or Capital
Lease Obligations incurred pursuant to Section 6.01(e); provided that (i) the
Indebtedness secured by any such Lien (including refinancings thereof) does not
exceed 100% of the cost of the property being acquired or leased at the time of
the incurrence of such Indebtedness and (ii) any such Liens attach only to the
property being financed pursuant to such Purchase Money Obligations or Capital
Lease Obligations and do not encumber any other property of any Company;

(h)           bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Company, in each case granted in the ordinary course
of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and other account arrangements, including those involving pooled accounts and
netting arrangements; provided that in no case shall any such Liens secure
(either directly or indirectly) the repayment of any Indebtedness for borrowed
money;

(i)            Liens on assets of a person existing at the time such person is
acquired or merged with or into or consolidated with any Company (and not
created in anticipation or contemplation thereof); provided that such Liens do
not extend to assets not subject to such Liens at the time of acquisition (other
than improvements thereon) and are no more favorable to the lienholders than the
existing Lien;

(j)            Liens pursuant to the Security Documents;

(k)           Licenses of Intellectual Property granted by any Company in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of the business of the Companies taken as a whole;

(l)            other Liens securing Indebtedness or that are incurred in the
ordinary course of business of any Company; provided that the obligations so
secured do not in the aggregate exceed $1.0 million at any time outstanding;

(m)          Liens in favor of any Loan Party to secure intercompany
Indebtedness;

(n)           Liens deemed to exist in connection with Investments in repurchase
agreements for Cash Equivalents permitted under Section 6.04;

(o)           Liens securing obligations under Hedging Agreements to the extent
such Hedging Agreements are permitted by Sections 6.01(b), 6.01(c) and 6.03(b);

(p)           the existence of the “equal and ratable” clause in the Senior
Subordinated Note Documents (but not any security interests granted pursuant
thereto);

(q)           Liens securing Indebtedness of Foreign Subsidiaries permitted
under Section 6.01(k); provided that such Liens shall not exist, directly or
indirectly, on any Collateral;

(r)            Liens existing on the Closing Date and listed on Schedule 6.02;
and

(s)           with respect to the Mortgaged Real Properties, Permitted
Collateral Liens;

provided, however, that no Liens other than pursuant to clauses (a) and (n)
shall be permitted to exist, directly or indirectly, on any Securities
Collateral (as defined in the Security Agreement).

80


--------------------------------------------------------------------------------



SECTION 6.03.            INVESTMENT, LOAN AND ADVANCES

Directly or indirectly, lend money or credit or make advances to any person, or
purchase or acquire any stock, obligations or securities of, or any other
interest in, or make any capital contribution to, any other person, or purchase
or own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract (all of the foregoing, collectively, “Investments”), except that the
following shall be permitted:

(a)           the Companies may (i) acquire and hold accounts receivables owing
to any of them if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary terms, (ii) acquire and
hold cash and Cash Equivalents, (iii) endorse negotiable instruments for
collection in the ordinary course of business or (iv) make lease, utility and
other similar deposits in the ordinary course of business;

(b)           the Companies may enter into Interest Rate Protection Agreements
to the extent permitted by Section 6.01(b) and may enter into and perform their
obligations under Hedging Agreements entered into in the ordinary course of
business and so long as any such Hedging Agreement is not speculative in nature
and is (i) related to income derived from or costs and expenses incurred in
connection with foreign operations of any Company or otherwise related to
purchases permitted hereunder from foreign suppliers or (ii) entered into to
protect such Companies against fluctuations in the prices of raw materials used
in their businesses;

(c)           (1) any Company may make intercompany loans to any Loan Party and
any Loan Party may make intercompany loans and advances to any other Loan Party;
provided that (i) such loan shall be evidenced by the Intercompany Note and
shall be pledged (and delivered) by such Loan Party that is the lender of such
intercompany loan as Collateral pursuant to the Security Agreement and (ii) any
loans made by any Foreign Subsidiary or Non-Guarantor Subsidiary to any Loan
Party pursuant to this paragraph (d) shall be subordinated to the obligations of
the Loan Parties pursuant to the Intercompany Note and (2) (i) Borrower may make
Investments in any Subsidiary Guarantor, (ii) any Company may make Investments
in Borrower, (iii) any Subsidiary Guarantor may make Investments in another
Subsidiary Guarantor and (iv) any Non-Guarantor Subsidiary may make Investments
in any other Non-Guarantor Subsidiary; provided that any such Investment in the
form of an intercompany loan shall meet the requirements set forth in clause (1)
above;

(d)           Borrower and the Subsidiaries may make loans and advances
(including payroll, travel and entertainment related advances) in the ordinary
course of business to their respective employees so long as the aggregate
principal amount thereof at any time outstanding (determined without regard to
any write-downs or write-offs of such loans and advances) shall not exceed $3.0
million;

(e)           Borrower and the Subsidiaries may sell or transfer assets to the
extent permitted by Section 6.04 (other than clause (c) thereof);

(f)            Borrower may establish (i) Wholly Owned Subsidiaries to the
extent permitted by Section 6.11 and (ii) non-Wholly Owned Subsidiaries and/or
joint ventures to the extent that Investments in such non-Wholly Owned
Subsidiaries and/or joint ventures shall not exceed $10.0 million at any time
outstanding, after taking into account amounts returned in cash (including upon
disposition);

81


--------------------------------------------------------------------------------


(g)           Investments in securities of trade creditors or customers received
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers;

(h)           Investments made by Borrower or any Subsidiary as a result of
consideration received in connection with an Asset Sale made in compliance with
Section 6.04;

(i)            Investments consisting of advances, loans and/or other extensions
of credit to officers, directors and employees of Borrower or any of its
Subsidiaries made in connection with the purchase by such persons of Equity
Interests of Parent so long as the cash proceeds of such purchase as received by
Parent are contemporaneously remitted by Parent to Borrower as capital
contributions and do not increase the Available Basket Amount;


(J)            INVESTMENTS BY BORROWER IN THE COLLATERAL ACCOUNT AND LC
SUB-ACCOUNT, AND OTHER INVESTMENTS IN OTHER DEMAND DEPOSIT ACCOUNTS;


(K)           INVESTMENTS CONSTITUTING PERMITTED ACQUISITIONS;


(L)            OTHER INVESTMENTS BY BORROWER OR ANY SUBSIDIARY IN AN AGGREGATE
AMOUNT AT ANY TIME OUTSTANDING NOT TO EXCEED $10.0 MILLION;


(M)          INVESTMENTS TO THE EXTENT MADE IN RELIANCE ON THE AVAILABLE BASKET
AMOUNT AT THE TIME OF SUCH INVESTMENT;


(N)           INVESTMENTS IN FOREIGN SUBSIDIARIES NOT TO EXCEED $10.0 MILLION AT
ANY TIME OUTSTANDING; PROVIDED THAT INVESTMENTS PURSUANT TO THIS CLAUSE (N) AND
CLAUSE (O) BELOW SHALL NOT, IN THE AGGREGATE, EXCEED $50.0 MILLION AT ANY TIME
OUTSTANDING;


(O)           INVESTMENTS IN CANADIAN SUBSIDIARIES MADE IN THE FORM OF AN
INTERCOMPANY LOAN FROM A LOAN PARTY USED SOLELY TO EFFECT PERMITTED
ACQUISITIONS, IN AN AMOUNT NOT TO EXCEED $50.0 MILLION (LESS THE AMOUNT OF
INVESTMENTS OUTSTANDING UNDER CLAUSE (N) ABOVE) AT ANY TIME OUTSTANDING;
PROVIDED THAT SUCH INTERCOMPANY LOAN IS EVIDENCED BY AN INTERCOMPANY NOTE
PLEDGED TO THE COLLATERAL AGENT AS SECURITY FOR THE OBLIGATIONS.  SUCH
INTERCOMPANY NOTE SHALL BE SECURED BY ALL ASSETS AND PROPERTY ACQUIRED (AND ALL
ASSETS AND PROPERTY OF ANY ENTITIES ACQUIRED) IN CONNECTION WITH SUCH PERMITTED
ACQUISITION AND PURSUANT TO DOCUMENTATION AS SET FORTH IN SECTIONS 5.11 AND 5.12
AS IF SUCH CANADIAN SUBSIDIARY WERE A CREDIT PARTY OR SUCH COMPARABLE
DOCUMENTATION AS SHALL BE REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT;


(P)           INVESTMENTS IN LOAN PARTIES OR CANADIAN SUBSIDIARIES PERMITTED BY
SECTION 6.06(I); AND


(Q)           INVESTMENTS PERMITTED BY SECTIONS 6.05(G) AND (H).


SECTION 6.04.            MERGERS, CONSOLIDATIONS, SALES OF ASSETS AND
ACQUISITIONS

Wind up, liquidate or dissolve its affairs or enter into any transaction of
merger or consolidation, or convey, sell, lease or otherwise dispose of all or
any part of its property or assets, or purchase or otherwise acquire (in one or
a series of related transactions) any part of the property or assets of any
person (or agree to do any of the foregoing at any future time), except that:

82


--------------------------------------------------------------------------------



(A)           CAPITAL EXPENDITURES BY BORROWER AND THE SUBSIDIARIES IN
COMPLIANCE WITH SECTION 6.07(B) SHALL BE PERMITTED;


(B)           (I) PURCHASES OR OTHER ACQUISITIONS OF TANGIBLE AND INTANGIBLE
ASSETS IN THE ORDINARY COURSE OF BUSINESS SHALL BE PERMITTED, (II) SALES,
TRANSFERS OR DISPOSITIONS OF INVENTORY SHALL BE PERMITTED, (III) ASSET SALES OF
USED, WORN OUT, OBSOLETE OR SURPLUS PROPERTY BY ANY COMPANY IN THE ORDINARY
COURSE OF BUSINESS AND THE ABANDONMENT OR OTHER DISPOSITION OF ASSETS THAT ARE,
IN THE REASONABLE JUDGMENT OF BORROWER, NO LONGER ECONOMICALLY PRACTICABLE TO
MAINTAIN OR USEFUL IN THE CONDUCT OF THE BUSINESS OF THE COMPANIES TAKEN AS A
WHOLE SHALL BE PERMITTED AND (IV) SUBJECT TO SECTION 2.10(C), THE SALE, LEASE OR
OTHER DISPOSAL OF ANY OTHER ASSETS SHALL BE PERMITTED;


(C)           INVESTMENTS TO THE EXTENT PERMITTED BY SECTION 6.03 (OTHER THAN
CLAUSE (F) THEREOF);


(D)           BORROWER AND THE SUBSIDIARIES MAY SELL CASH EQUIVALENTS IN THE
ORDINARY COURSE OF BUSINESS;


(E)           BORROWER AND THE SUBSIDIARIES MAY LEASE (AS LESSEE OR LESSOR) REAL
OR PERSONAL PROPERTY AND MAY GUARANTY SUCH LEASE IN THE ORDINARY COURSE OF
BUSINESS;


(F)            EQUITY INTERESTS MAY BE ISSUED TO THE EXTENT PERMITTED BY
SECTION 6.10;


(G)           BORROWER AND THE SUBSIDIARIES MAY CONSUMMATE PERMITTED
ACQUISITIONS;


(H)           ANY LOAN PARTY MAY BE MERGED INTO BORROWER (AS LONG AS BORROWER IS
THE SURVIVING CORPORATION OF SUCH MERGER AND REMAINS A WHOLLY OWNED SUBSIDIARY
OF PARENT) OR ANY OTHER WHOLLY OWNED SUBSIDIARY GUARANTOR; PROVIDED, HOWEVER,
THAT THE LIEN ON AND SECURITY INTEREST IN SUCH PROPERTY GRANTED IN FAVOR OF THE
COLLATERAL AGENT UNDER THE SECURITY DOCUMENTS SHALL BE MAINTAINED IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 5.12;


(I)            ANY SUBSIDIARY MAY DISSOLVE, LIQUIDATE OR WIND UP ITS AFFAIRS AT
ANY TIME (INCLUDING, WITHOUT LIMITATION, BY CONVERTING FROM A CORPORATION TO A
LIMITED LIABILITY COMPANY OR OTHER ENTITY); PROVIDED THAT SUCH DISSOLUTION,
LIQUIDATION OR WINDING UP, AS APPLICABLE, COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT;


(J)            ASSET SALES BY ANY COMPANY TO BORROWER OR ANY SUBSIDIARY SHALL BE
PERMITTED; PROVIDED THAT ANY SUCH ASSET SALE INVOLVING A SUBSIDIARY THAT IS NOT
A LOAN PARTY SHALL BE MADE IN COMPLIANCE WITH SECTION 6.06; AND


(K)           TRANSFERS OF INVENTORY AND EQUIPMENT PERMITTED BY SECTION 6.06(I).

For the avoidance of doubt, Parent shall not merge or consolidate with or into
Borrower or any Subsidiary.  To the extent the Required Lenders waive the
provisions of this Section 6.04 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.04, such Collateral
(unless sold to a Company) shall be sold free and clear of the Liens created by
the Security Documents, and the Agents shall take all actions deemed appropriate
in order to effect the foregoing.


SECTION 6.05.            DIVIDENDS

Authorize, declare or pay, directly or indirectly, any Dividends with respect to
any Company, except that:

83


--------------------------------------------------------------------------------



(A)           ANY SUBSIDIARY OF BORROWER (I) MAY PAY CASH DIVIDENDS TO BORROWER
OR ANY WHOLLY OWNED SUBSIDIARY OF BORROWER AND (II) IF SUCH SUBSIDIARY IS NOT A
WHOLLY OWNED SUBSIDIARY OF BORROWER, MAY PAY CASH DIVIDENDS TO ITS SHAREHOLDERS
GENERALLY SO LONG AS BORROWER OR ITS SUBSIDIARY WHICH OWNS THE EQUITY INTEREST
OR INTERESTS IN THE SUBSIDIARY PAYING SUCH DIVIDENDS RECEIVES AT LEAST ITS
PROPORTIONATE SHARE THEREOF (BASED UPON ITS RELATIVE HOLDINGS OF EQUITY
INTERESTS IN THE SUBSIDIARY PAYING SUCH DIVIDENDS AND TAKING INTO ACCOUNT THE
RELATIVE PREFERENCES, IF ANY, OF THE VARIOUS CLASSES OF EQUITY INTERESTS IN SUCH
SUBSIDIARY);


(B)           SO LONG AS NO DEFAULT EXISTS OR WOULD RESULT THEREFROM, BORROWER
MAY PAY DIVIDENDS TO PARENT IN ORDER TO ENABLE PARENT TO REPURCHASE OUTSTANDING
SHARES OF ITS CAPITAL STOCK (OR OPTIONS TO PURCHASE SUCH CAPITAL STOCK)
FOLLOWING THE DEATH, DISABILITY, RETIREMENT OR TERMINATION OF EMPLOYMENT OF
EMPLOYEES, OFFICERS OR DIRECTORS OF ANY COMPANY OR UPON THE EXERCISE BY ANY SUCH
PERSON OF ANY “PUT” RIGHT IN RESPECT OF ANY SUCH CAPITAL STOCK (OR OPTIONS);
PROVIDED THAT THE AGGREGATE AMOUNT OF DIVIDENDS PAID BY BORROWER PURSUANT TO
THIS PARAGRAPH (B) SHALL NOT EXCEED AN AGGREGATE AMOUNT OF $3.0 MILLION
(EXCLUSIVE OF ANY AMOUNTS REPAID TO BORROWER CONCURRENTLY THEREWITH IN RESPECT
OF LOANS MADE PURSUANT TO SECTION 6.03(I);


(C)           BORROWER MAY PAY CASH DIVIDENDS TO PARENT, SO LONG AS ALL PROCEEDS
THEREOF ARE PROMPTLY USED BY PARENT TO PAY ITS FRANCHISE TAXES AND OPERATING
EXPENSES INCURRED IN THE ORDINARY COURSE OF BUSINESS AND OTHER CORPORATE
OVERHEAD COSTS AND EXPENSES (INCLUDING LEGAL AND ACCOUNTING EXPENSES AND SIMILAR
EXPENSES AND CUSTOMARY FEES TO NON-OFFICER DIRECTORS OF PARENT); PROVIDED THAT
THE AGGREGATE AMOUNT OF DIVIDENDS PAID TO PARENT PURSUANT TO THIS CLAUSE (C)
SHALL NOT EXCEED $1.0 MILLION IN ANY FISCAL YEAR OF PARENT;


(D)           BORROWER OR ANY SUBSIDIARY MAY PAY CASH DIVIDENDS TO PARENT IN AN
AMOUNT NOT IN EXCESS OF THE FEDERAL AND STATE (IN SUCH STATES THAT PERMIT
CONSOLIDATED OR COMBINED TAX RETURNS) INCOME TAX LIABILITY THAT BORROWER AND THE
SUBSIDIARIES WOULD HAVE BEEN LIABLE FOR IF ANY OF THE COMPANIES HAD FILED THEIR
TAXES ON A STAND-ALONE BASIS, FOR THE PURPOSE OF PAYING SUCH TAXES; PROVIDED
THAT SUCH PAYMENTS SHALL BE MADE BY PARENT NO EARLIER THAN FIVE DAYS PRIOR TO
THE DATE ON WHICH PARENT IS REQUIRED TO MAKE ITS PAYMENTS TO THE INTERNAL
REVENUE SERVICE OR THE APPLICABLE STATE TAX AUTHORITY, AS APPLICABLE;


(E)           BORROWER MAY PAY DIVIDENDS TO PARENT OF CAPITAL STOCK OF PARENT TO
THE EXTENT SUCH CAPITAL STOCK OF PARENT IS ACQUIRED BY BORROWER AS A RESULT OF A
FORECLOSURE ACTION FOLLOWING A DEFAULT ON AN ADVANCE, LOAN AND/OR OTHER
EXTENSION OF CREDIT PERMITTED PURSUANT TO SECTION 6.03(I);


(F)            BORROWER MAY PAY DIVIDENDS TO THE EXTENT PERMITTED BY
SECTION 6.06(H);


(G)           BORROWER MAY PAY CASH DIVIDENDS OR DISTRIBUTIONS, OR MAKE LOANS
TO, PARENT IN AN AMOUNT NOT IN EXCESS OF THE AMOUNT REQUIRED BY PARENT TO ENABLE
IT TO MAKE CASH INTEREST PAYMENTS IN RESPECT OF THE PERMITTED PARENT NOTES,
WHICH DIVIDENDS MAY BE MADE NOT EARLIER THAN THE FIFTH BUSINESS DAY PRECEDING
THE DATE ON WHICH SUCH CASH INTEREST PAYMENTS ARE DUE; PROVIDED THAT (I) IF ANY
PERMITTED PARENT HEDGE IS IN EFFECT, (A) THE AMOUNT PERMITTED TO BE PAID BY
PARENT PURSUANT TO THE FOREGOING SHALL NOT BE GREATER THAN (X) THE APPLICABLE
MARGIN AS DEFINED IN THE PERMITTED PARENT NOTES AS IN EFFECT ON THE DATE HEREOF
TIMES THE PRINCIPAL AMOUNT OF PERMITTED PARENT NOTES THEN OUTSTANDING PLUS (Y)
THE AMOUNT OF PARENT’S PAYMENT OBLIGATION UNDER THE PERMITTED

84


--------------------------------------------------------------------------------



PARENT HEDGE ASSOCIATED WITH SUCH INTEREST PAYMENT (NET OF PAYMENTS THEN DUE TO
PARENT UNDER THE PERMITTED PARENT HEDGE) AND (B) IF BORROWER HAS ELECTED TO MAKE
PAYMENTS OF INTEREST ON THE PERMITTED PARENT NOTES BY THE ISSUANCE OF ADDITIONAL
PERMITTED PARENT NOTES, (X) BORROWER MAY PAY CASH DIVIDENDS OR DISTRIBUTIONS, OR
MAKE LOANS TO, PARENT IN AN AMOUNT NOT IN EXCESS OF THE AMOUNT REQUIRED BY
PARENT TO ENABLE IT TO MAKE ITS PAYMENT OBLIGATION UNDER THE PERMITTED PARENT
HEDGE ASSOCIATED WITH SUCH INTEREST PAYMENT (NET OF PAYMENTS THEN DUE TO PARENT
UNDER THE PERMITTED PARENT HEDGE) NOT EARLIER THAN THE FIFTH BUSINESS DAY
PRECEDING THE DATE ON WHICH SUCH PAYMENTS ARE DUE AND (Y) IF PARENT RECEIVES A
NET PAYMENT UNDER THE PERMITTED PARENT HEDGE, PARENT SHALL CONTRIBUTE SUCH
PAYMENT AS AN EQUITY CONTRIBUTION TO BORROWER OR AS REPAYMENT OF ANY LOAN FROM
BORROWER PURSUANT TO THIS SECTION 6.05(G), (II) ON A PRO FORMA BASIS AFTER
GIVING EFFECT TO SUCH DIVIDEND, DISTRIBUTION OR LOAN AND THE PAYMENT OF SUCH
INTEREST OR PAYMENT OBLIGATIONS (INCLUDING ANY BORROWING TO FUND SUCH DIVIDEND,
DISTRIBUTION OR LOAN), BORROWER SHALL BE IN COMPLIANCE WITH THE COVENANTS SET
FORTH IN SECTION 6.07 AND NO DEFAULT SHALL EXIST AND (III) THE AMOUNT OF ANY
DIVIDEND OR LOANS MADE UNDER THIS CLAUSE (G) AFTER THE CLOSING DATE SHALL REDUCE
THE AVAILABLE BASKET AMOUNT, WHICH REDUCTION MAY BE TO AN AMOUNT LESS THAN $0;


(H)           BORROWER MAY PAY CASH DIVIDENDS OR DISTRIBUTIONS, OR MAKE LOANS
TO, PARENT OF UP TO $3,500,000 IN THE AGGREGATE (THE “CASH COLLATERAL BASKET”)
TO BE USED BY PARENT TO PROVIDE CASH COLLATERAL FOR THE BENEFIT OF THE
COUNTERPARTY TO ANY SECURED PERMITTED PARENT HEDGE; PROVIDED THAT (I) ONLY UP TO
$1,000,000 OF THE CASH COLLATERAL BASKET SHALL BE DIVIDENDED, DISTRIBUTED OR
LOANED BY BORROWER FOR PROVIDING THE INITIAL CASH COLLATERAL ON THE INITIAL
SECURED PERMITTED PARENT HEDGE, (II) ON A PRO FORMA BASIS AFTER GIVING EFFECT TO
EACH SUCH DIVIDEND, DISTRIBUTION OR LOAN (INCLUDING ANY BORROWING TO FUND SUCH
DIVIDEND, DISTRIBUTION OR LOAN), BORROWER SHALL BE IN COMPLIANCE WITH THE
COVENANTS SET FORTH IN SECTION 6.07 AND NO DEFAULT SHALL EXIST, (III) UPON
TERMINATION OF A SECURED PERMITTED PARENT HEDGE THAT IS NOT REPLACED BY ANOTHER
SECURED PERMITTED PARENT HEDGE, ANY AMOUNT OF THE CASH COLLATERAL BASKET NOT
PAID OR OWING TO SUCH COUNTERPARTY UNDER THE TERMS OF THE MASTER AGREEMENT
RELATING TO SUCH SECURED PERMITTED PARENT HEDGE SHALL BE RETURNED TO BORROWER
(AS AN EQUITY CONTRIBUTION TO THE EXTENT THAT THE PAYMENT TO PARENT WAS IN THE
FORM OF A DIVIDEND OR DISTRIBUTION AND AS REPAYMENT OF LOAN TO THE EXTENT THAT
THE PAYMENT TO PARENT WAS IN THE FORM OF A LOAN), (IV) IF PARENT ENTERS INTO A
SECURED PERMITTED PARENT HEDGE AFTER TERMINATION OF A SECURED PERMITTED PARENT
HEDGE, ANY PORTION OF THE CASH COLLATERAL BASKET NOT ALREADY PAID TO A
COUNTERPARTY TO A SECURED PERMITTED PARENT HEDGE SHALL BE AVAILABLE AGAIN AS
PROVIDED ABOVE AND (V) THE AMOUNT OF ANY DIVIDEND OR LOANS MADE UNDER THIS
CLAUSE (H) AFTER THE CLOSING DATE SHALL REDUCE THE AVAILABLE BASKET AMOUNT,
WHICH REDUCTION MAY BE TO AN AMOUNT LESS THAN $0;


(I)            BORROWER MAY PAY A CASH DIVIDEND TO PARENT ON THE CLOSING DATE
(OR DURING THE SIXTY (60) DAY PERIOD THEREAFTER) WITH THE PROCEEDS OF A PORTION
OF THE TERM LOANS, WHICH PROCEEDS SHALL BE USED BY PARENT TO PURCHASE OR REDEEM
A PORTION OF THE PARENT FLOATING RATE NOTES TO EFFECT THE REFINANCING AND PAY
ANY PREMIUMS AND FEES AND EXPENSES IN CONNECTION THEREWITH; AND


(J)            BORROWER MAY PAY DIVIDENDS IN RELIANCE ON THE AVAILABLE BASKET
AMOUNT.


SECTION 6.06.            TRANSACTIONS WITH AFFILIATES

Enter into, directly or indirectly, any transaction or series of related
transactions, whether or not in the ordinary course of business, with any
Affiliate of any Company (other than between or among Borrower and the
Subsidiary Guarantors), other than on terms and conditions substantially as
favorable to such Company as would reasonably be obtained by such Company at
that time in a comparable arm’s-length transaction with a person other than an
Affiliate, except that:


(A)           DIVIDENDS MAY BE PAID TO THE EXTENT PROVIDED IN SECTION 6.05;


(B)           LOANS MAY BE MADE AND OTHER TRANSACTIONS MAY BE ENTERED INTO
BETWEEN AND AMONG ANY COMPANY AND ITS AFFILIATES TO THE EXTENT PERMITTED BY
SECTIONS 6.01(D) AND 6.03(D);

85


--------------------------------------------------------------------------------



(C)           CUSTOMARY DIRECTOR FEES MAY BE PAID TO DIRECTORS OF ANY GROUP
COMPANY;


(D)           BORROWER OR ANY SUBSIDIARY MAY MAKE PAYMENTS TO PARENT PURSUANT TO
A TAX SHARING AGREEMENT; PROVIDED THAT SUCH PAYMENTS OTHERWISE MEET THE
REQUIREMENTS FOR DIVIDENDS PAID IN ACCORDANCE WITH SECTION 6.05(D);


(E)           THE TRANSACTIONS MAY BE EFFECTED;


(F)            TRANSFERS OF CASH AND ASSETS TO BORROWER OR ANY SUBSIDIARY
GUARANTOR MAY BE MADE;


(G)           COMMERCIALLY REASONABLE EMPLOYMENT ARRANGEMENTS MAY BE MADE WITH
AND COMPENSATION MAY BE PAID TO THE OFFICERS, DIRECTORS, EMPLOYEES OR
CONSULTANTS OF ANY COMPANY;


(H)           SO LONG AS NO DEFAULT EXISTS OR WOULD RESULT THEREFROM, PARENT OR
ANY OF ITS SUBSIDIARIES MAY MAKE PAYMENTS (AND ANY SUBSIDIARY OF PARENT MAY MAKE
DIVIDENDS TO ENABLE PARENT TO MAKE PAYMENTS) TO SPONSOR AND ITS CONTROLLED
INVESTMENT AFFILIATES FOR MANAGEMENT, CONSULTING, MONITORING OR ADVISORY FEES
AND EXPENSES NOT IN EXCESS OF $1.0 MILLION PER ANNUM; AND


(I)            TRANSFERS OF INVENTORY OR EQUIPMENT BETWEEN ANY LOAN PARTY AND
ANY CANADIAN SUBSIDIARY MAY BE MADE AT FAIR MARKET VALUE CONSISTENT WITH PAST
PRACTICE.


SECTION 6.07.            FINANCIAL COVENANTS


(A)           MAXIMUM SENIOR SECURED LEVERAGE RATIO.  PERMIT THE BORROWER’S
SENIOR SECURED LEVERAGE RATIO AS OF THE LAST DAY OF ANY TEST PERIOD TO EXCEED
3.75:1.00.


(B)           LIMITATION ON CAPITAL EXPENDITURES.  PERMIT THE AGGREGATE AMOUNT
OF CAPITAL EXPENDITURES MADE IN ANY FISCAL YEAR TO EXCEED $10.0 MILLION (THE
“BASE AMOUNT”); PROVIDED, HOWEVER, THAT (I) IF BORROWER CONSUMMATES ANY
PERMITTED ACQUISITION AFTER THE CLOSING DATE, THE BASE AMOUNT SHALL BE INCREASED
PERMANENTLY BY 2.5% OF THE NET SALES GENERATED BY THE PERSON OR BUSINESS
ACQUIRED IN SUCH PERMITTED ACQUISITION DURING THE LATEST FOUR FULL FISCAL
QUARTERS PRIOR TO THE PERMITTED ACQUISITION FOR WHICH FINANCIAL STATEMENTS FOR
SUCH PERSON OR BUSINESS ARE AVAILABLE (ROUNDED TO THE NEAREST $100,000) AND (II)
(X) IF THE AGGREGATE AMOUNT OF CAPITAL EXPENDITURES MADE IN ANY FISCAL YEAR
SHALL BE LESS THAN THE BASE AMOUNT FOR SUCH FISCAL YEAR (BEFORE GIVING EFFECT TO
ANY CARRYOVER), THEN AN AMOUNT OF SUCH SHORTFALL NOT EXCEEDING 75% OF THE BASE
AMOUNT MAY BE ADDED TO THE AMOUNT OF CAPITAL EXPENDITURES PERMITTED UNDER THIS
SECTION 6.07(B) FOR THE IMMEDIATELY SUCCEEDING (BUT NOT ANY OTHER) FISCAL YEAR
AND (Y) IN DETERMINING WHETHER ANY AMOUNT IS AVAILABLE FOR CARRYOVER, THE AMOUNT
EXPENDED IN ANY FISCAL YEAR SHALL FIRST BE DEEMED TO BE FROM THE AMOUNT
ALLOCATED TO SUCH FISCAL YEAR (BEFORE GIVING EFFECT TO ANY CARRYOVER).


SECTION 6.08.            PREPAYMENTS OF OTHER INDEBTEDNESS; MODIFICATIONS OF
CERTIFICATE OF INCORPORATION, OTHER CONSTITUTIVE DOCUMENTS OR BY-LAWS AND
CERTAIN OTHER AGREEMENTS, ETC.

(i)            Make (or give any notice in respect thereof) any voluntary or
optional payment or prepayment on or redemption or acquisition for value of, or
any prepayment or redemption as a result of any asset sale, change of control or
similar event of, any Subordinated Indebtedness or Permitted Parent Notes,
except (w) as permitted by Sections 6.01(k) or 6.05(i), (x) out of the proceeds
of dividends paid to Parent pursuant to 6.05(j), (y) Permitted Parent Notes may
be prepaid, redeemed or repurchased with the Net Cash Proceeds of any issuance
of Qualified Capital Stock by Parent (to the extent such Net Cash Proceeds did
not increase the Available Basket Amount) and (z) Senior Subordinated Notes may
be prepaid, redeemed or repurchased in reliance on the Available Basket Amount;
(ii) cause or permit any other

86


--------------------------------------------------------------------------------


obligation (other than the Obligations and the Guaranteed Obligations) to
constitute Designated Senior Debt (or any similar term), as defined in the
documents governing any such Subordinated Indebtedness; (iii) amend or modify,
or permit the amendment or modification, assignment or license of any Senior
Subordinated Note Document or the indenture governing the Parent Floating Rate
Notes, in each case except for amendments or modifications which are not in any
way adverse in any material respect to the interests of the Lenders; or
(iv) amend, modify or change the articles of incorporation or other constitutive
documents (including by the filing or modification of any certificate of
designation) or by-laws of Borrower and the Subsidiaries, or any agreement
entered into by them, with respect to their capital stock (including any
shareholders’ agreement), or enter into any new agreement with respect to their
capital stock, other than any amendments, modifications, agreements or changes
pursuant to this clause (iv) which do not in any way materially adversely affect
in any material respect the interests of the Lenders.


SECTION 6.09.            LIMITATION ON CERTAIN RESTRICTIONS ON SUBSIDIARIES

Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to
(a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by Borrower or any
Subsidiary of Borrower, or pay any Indebtedness owed to Borrower or a Subsidiary
of Borrower, (b) make loans or advances to Borrower or any of Borrower’s
Subsidiaries or (c) transfer any of its properties to Borrower or any of
Borrower’s Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of (i) applicable law; (ii) this Agreement and the other Loan
Documents; (iii) the Senior Subordinated Note Documents as in effect on the
Closing Date; (iv) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of Borrower or a Subsidiary of
Borrower; (v) customary provisions restricting assignment of any agreement
entered into by Borrower or a Subsidiary of Borrower in the ordinary course of
business; (vi) any holder of a Lien permitted by Section 6.02, may restrict the
transfer of the asset or assets subject thereto; (vii) restrictions which are
not more restrictive than those contained in this Agreement contained in any
documents governing any Indebtedness incurred after the Closing Date in
accordance with the provisions of this Agreement; (viii) customary restrictions
and conditions contained in any agreement relating to the sale of any property
permitted under Section 6.04 pending the consummation of such sale; (ix) any
agreement in effect at the time such Subsidiary becomes a Subsidiary of
Borrower, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary of Borrower; or (x) in the case of any joint
venture which is not a Loan Party in respect of any matters referred to in
clauses (b) and (c) above, restrictions in such person’s organizational or
governing documents or pursuant to any joint venture agreement or stockholders
agreement solely to the extent of the Equity Interests of or assets held in the
subject joint venture or other entity.


SECTION 6.10.            LIMITATION ON ISSUANCE OF CAPITAL STOCK

Borrower will not, and will not permit any Subsidiary to, issue any Equity
Interest (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, Equity Interests, except
(i) for stock splits, stock dividends and additional Equity Interest issuances
which do not decrease the percentage ownership of Borrower or any Subsidiaries
in any class of the Equity Interest of such Subsidiary; (ii) Subsidiaries of
Borrower formed after the Closing Date pursuant to Section 6.11 may issue Equity
Interests to Borrower or the Subsidiary of Borrower which is to own such stock;
and (iii) Borrower may issue common stock that is Qualified Capital Stock to
Parent.  All Equity Interests issued in accordance with this Section 6.10 shall,
to the extent required by Section 5.11 or the Security Agreement, be delivered
to the Collateral Agent for pledge pursuant to the Security Agreement.

87


--------------------------------------------------------------------------------



SECTION 6.11.            LIMITATION ON CREATION OF SUBSIDIARIES

Establish, create or acquire any additional Subsidiaries without the prior
written consent of the Required Lenders; provided that Borrower may (a)
establish or create one or more Wholly Owned Subsidiaries of Borrower or one of
its Wholly Owned Subsidiaries without such consent so long as (i) the relevant
percentage of the Equity Interest of any new Subsidiary is upon the creation or
establishment of any such new Subsidiary pledged and delivered to the Collateral
Agent for the benefit of the Secured Parties under the Security Agreement in
accordance with Section 5.11; and (ii) upon the creation or establishment of any
such new Wholly Owned Subsidiary, such Subsidiary becomes a party to the
applicable Security Documents and shall become a Subsidiary Guarantor hereunder
and execute a Joinder Agreement and the other Loan Documents to the extent
required by Section 5.11; and (b) establish, create or acquire one or more
Subsidiaries that are not Wholly Owned Subsidiaries without such consent if such
Subsidiaries are acquired in connection with a Permitted Acquisition or pursuant
to Investments permitted by Section 6.03(f).


SECTION 6.12.            BUSINESS


(A)           WITH RESPECT TO PARENT, ENGAGE IN ANY BUSINESS ACTIVITIES OR HAVE
ANY ASSETS OR LIABILITIES, OTHER THAN (I) ITS OWNERSHIP OF THE EQUITY INTERESTS
OF BORROWER, (II) THE ISSUANCES OF GUARANTEES OF INDEBTEDNESS OF BORROWER AND
PLEDGES OF EQUITY INTERESTS, TO THE EXTENT SUCH INDEBTEDNESS AND PLEDGES OF
EQUITY INTERESTS ARE PERMITTED BY THIS AGREEMENT, (III) ISSUANCES OF ITS EQUITY
INTERESTS AND OTHER ACTIVITIES EXPRESSLY PERMITTED BY THIS AGREEMENT, (IV) THE
BORROWING OF FUNDS FROM BORROWER AS CONTEMPLATED BY SECTIONS 6.05(G) AND (H),
(V)(A) THE ISSUANCE OF PERMITTED PARENT NOTES; PROVIDED THAT ON A PRO FORMA
BASIS AFTER GIVING EFFECT TO SUCH ISSUANCE, BORROWER AND PARENT SHALL BE IN
COMPLIANCE WITH THE COVENANTS SET FORTH IN SECTION 6.07 AND NO DEFAULT SHALL
EXIST, AND (B) THE ISSUANCE OF PERMITTED PARENT NOTES SOLELY AS PAYMENT OF
INTEREST ON PERMITTED PARENT NOTES ISSUED IN COMPLIANCE WITH THE PRECEDING
CLAUSE (V)(A) IN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE INTEREST DUE, (VI) THE
ENTRY INTO ANY PERMITTED PARENT HEDGE AND THE DEPOSIT OF CASH COLLATERAL AND THE
MAKING OF PAYMENTS PURSUANT TO THE TERMS OF ANY SECURED PERMITTED PARENT HEDGE,
(VII) PAYMENTS ON, AND PREPAYMENTS, REDEMPTIONS AND REPURCHASES OF PERMITTED
PARENT NOTES TO THE EXTENT PERMITTED BY SECTION 6.08, (VIII) ORDINARY COURSE
ACTIVITIES AND OBLIGATIONS OF A PUBLIC COMPANY, SUCH AS FILING REGISTRATION
STATEMENTS AND LISTING SECURITIES ON AN EXCHANGE AND (IX) ACTIVITIES AND ASSETS
REASONABLY RELATED TO THE FOREGOING CLAUSES.


(B)           WITH RESPECT TO BORROWER AND THE SUBSIDIARIES, ENGAGE (DIRECTLY OR
INDIRECTLY) IN ANY BUSINESS OTHER THAN THOSE BUSINESSES IN WHICH BORROWER AND
ITS SUBSIDIARIES ARE ENGAGED ON THE CLOSING DATE (OR WHICH ARE SIMILAR,
COMPLEMENTARY OR REASONABLY RELATED THERETO OR ARE REASONABLE EXTENSIONS
THEREOF).


SECTION 6.13.            LIMITATION ON ACCOUNTING CHANGES

Make or permit any change in accounting policies or reporting practices without
the consent of the Required Lenders, which consent shall not be unreasonably
withheld, except changes that, in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect or are required by GAAP.


SECTION 6.14.            FISCAL YEAR

Change its fiscal year-end to a date other than the Friday closest to
September 30.

88


--------------------------------------------------------------------------------



SECTION 6.15.            SALE AND LEASEBACK TRANSACTIONS

Enter into any arrangement, directly or indirectly, with any person whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred unless
(i) the sale of such property is permitted by Section 6.04 and (ii) any Liens
arising in connection with its use of such property are permitted by
Section 6.02.


SECTION 6.16.            ANTI-TERRORISM LAW; ANTI-MONEY LAUNDERING


(A)           DIRECTLY OR INDIRECTLY, (I) KNOWINGLY CONDUCT ANY BUSINESS OR
ENGAGE IN MAKING OR RECEIVING ANY CONTRIBUTION OF FUNDS, GOODS OR SERVICES TO OR
FOR THE BENEFIT OF ANY PERSON DESCRIBED IN SECTION 3.22, (II) KNOWINGLY DEAL IN,
OR OTHERWISE ENGAGE IN ANY TRANSACTION RELATING TO, ANY PROPERTY OR INTERESTS IN
PROPERTY BLOCKED PURSUANT TO THE EXECUTIVE ORDER OR ANY OTHER ANTI-TERRORISM
LAW, OR (III) KNOWINGLY ENGAGE IN OR CONSPIRE TO ENGAGE IN ANY TRANSACTION THAT
EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING OR AVOIDING, OR ATTEMPTS TO
VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN ANY ANTI-TERRORISM LAW (AND THE
LOAN PARTIES SHALL DELIVER TO THE LENDERS ANY CERTIFICATION OR OTHER EVIDENCE
REQUESTED FROM TIME TO TIME BY THE ADMINISTRATIVE AGENT IN ITS REASONABLE
DISCRETION, CONFIRMING THE LOAN PARTIES’ COMPLIANCE WITH THIS SECTION 6.16).


(B)           KNOWINGLY CAUSE OR PERMIT ANY OF THE FUNDS OF SUCH LOAN PARTY THAT
ARE USED TO REPAY THE LOANS TO BE DERIVED FROM ANY UNLAWFUL ACTIVITY WITH THE
RESULT THAT THE MAKING OF THE LOANS WOULD BE IN VIOLATION OF LAW.


ARTICLE VII


GUARANTEE


SECTION 7.01.            THE GUARANTEE

The Guarantors hereby jointly and severally guarantee as a primary obligor and
not as a surety to each Secured Party and their respective successors and
assigns the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of the
Bankruptcy Code after any bankruptcy or insolvency petition under the Bankruptcy
Code) on the Loans made by the Lenders to, and the Notes held by each Lender of,
Borrower, and all other Obligations from time to time owing to the Secured
Parties by any Credit Party under any Loan Document or any agreement governing
Obligations described in clause (b) or (c) of the definition of Obligations, in
each case strictly in accordance with the terms thereof (such obligations being
herein collectively called the “Guaranteed Obligations”).  The Guarantors hereby
jointly and severally agree that if Borrower or other Guarantor(s) shall fail to
pay in full when due (whether at stated maturity, by acceleration or otherwise)
any of the Guaranteed Obligations, the Guarantors will promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.


SECTION 7.02.            OBLIGATIONS UNCONDITIONAL

The obligations of the Guarantors under Section 7.01 shall constitute a guaranty
of payment and are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness,

89


--------------------------------------------------------------------------------


validity, regularity or enforceability of the Guaranteed Obligations of Borrower
under this Agreement, the Notes, if any, or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations and, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or Guarantor (except for payment in full). 
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantors hereunder, which shall remain absolute, irrevocable
and unconditional under any and all circumstances as described above:

(i)            at any time or from time to time, without notice to the
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

(ii)           any of the acts mentioned in any of the provisions of this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein shall be done or omitted;

(iii)          the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

(iv)          any Lien or security interest granted to, or in favor of, Issuing
Bank or any Lender or Agent as security for any of the Guaranteed Obligations
shall fail to be perfected; or

(v)           the release of any other Guarantor.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Credit Party
exhaust any right, power or remedy or proceed against Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations.  The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between Borrower and the Secured Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee.  This
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held by
the Secured Parties, and the obligations and liabilities of the Guarantors
hereunder shall not be conditioned or contingent upon the pursuit by the Secured
Parties or any other person at any time of any right or remedy against Borrower
or against any other person which may be or become liable in respect of all or
any part of the Guaranteed Obligations or against any collateral or guarantee
therefor or right of offset with respect thereto.  This Guarantee shall remain
in full force and effect and be binding in accordance with and to the extent of
its terms upon the Guarantors and the successors and assigns thereof, and shall
inure to the benefit of the Lenders, and their respective successors and
assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Guaranteed Obligations outstanding.

90


--------------------------------------------------------------------------------



SECTION 7.03.            REINSTATEMENT

The obligations of the Guarantors under this Article VII shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of a Credit Party in respect of the Guaranteed Obligations is rescinded or must
be otherwise restored by any holder of any of the Guaranteed Obligations,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise.  The Guarantors jointly and severally agree that they will indemnify
each Secured Party on demand for all reasonable out-of-pocket costs and expenses
(including reasonable fees of counsel) incurred by such Secured Party in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law, other than any costs or expenses
resulting from the gross negligence or bad faith or willful misconduct of such
Secured Party.


SECTION 7.04.            SUBROGATION; SUBORDINATION

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall not exercise any right
or remedy arising by reason of any performance by it of its guarantee in
Section 7.01, whether by subrogation or otherwise, against Borrower or any other
Guarantor of any of the Guaranteed Obligations or any security for any of the
Guaranteed Obligations.  The payment of any amounts due with respect to any
indebtedness of Borrower or any other Guarantor now or hereafter owing to any
Guarantor or Borrower by reason of any payment by such Guarantor under the
Guarantee in this Article VII is hereby subordinated to the prior payment in
full in cash of the Guaranteed Obligations.  In addition, any Indebtedness of
the Guarantors now or hereafter held by any Guarantor is hereby subordinated in
right of payment in full in cash to the Guaranteed Obligations.  Each Guarantor
agrees that it will not demand, sue for or otherwise attempt to collect any such
indebtedness of Borrower to such Guarantor until the Obligations shall have been
paid in full in cash.  If, notwithstanding the foregoing sentence, any Guarantor
shall prior to the payment in full in cash of the Guaranteed Obligations
collect, enforce or receive any amounts in respect of such indebtedness, such
amounts shall be collected, enforced and received by such Guarantor as trustee
for the Secured Parties and be paid over to Administrative Agent on account of
the Guaranteed Obligations without affecting in any manner the liability of such
Guarantor under the other provisions of the guaranty contained herein.  Any
Indebtedness of any Loan Party permitted pursuant to Section 6.01(d) shall be
subordinated to such Loan Party’s Obligations in the manner set forth in the
Intercompany Note evidencing such Indebtedness.


SECTION 7.05.            REMEDIES

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of Borrower under this Agreement and the Notes, if
any, may be declared to be forthwith due and payable as provided in Article VIII
(and shall be deemed to have become automatically due and payable in the
circumstances provided in said Article VIII) for purposes of Section 7.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against Borrower and that, in the event of such declaration (or such obligations
being deemed to have become automatically due and payable), such obligations
(whether or not due and payable by Borrower) shall forthwith become due and
payable by the Guarantors for purposes of Section 7.01.


SECTION 7.06.            INSTRUMENT FOR THE PAYMENT OF MONEY

Each Guarantor hereby acknowledges that the guarantee in this Article VII
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole

91


--------------------------------------------------------------------------------


option, in the event of a dispute by such Guarantor in the payment of any moneys
due hereunder, shall have the right to bring a motion-action under New York CPLR
Section 3213 to the extent permitted thereunder.


SECTION 7.07.            GENERAL LIMITATION ON GUARANTEE OBLIGATIONS

In any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Subsidiary
Guarantor under Section 7.01 would otherwise be held or determined to be void,
voidable, invalid or unenforceable, or subordinated to the claims of any other
creditors, on account of the amount of its liability under Section 7.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any other Credit
Party or any other person, be automatically limited and reduced to the highest
amount that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.


ARTICLE VIII


EVENTS OF DEFAULT


SECTION 8.01.            EVENTS OF DEFAULT

In case of the happening of any of the following events (“Events of Default”):


(A)           DEFAULT SHALL BE MADE IN THE PAYMENT OF ANY PRINCIPAL OF, OR
PREMIUM ON, ANY LOAN OR THE REIMBURSEMENT WITH RESPECT TO ANY LC DISBURSEMENT
WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE
THEREOF (INCLUDING A TERM LOAN REPAYMENT DATE) OR AT A DATE FIXED FOR PREPAYMENT
THEREOF OR BY ACCELERATION THEREOF OR OTHERWISE;


(B)           DEFAULT SHALL BE MADE IN THE PAYMENT OF ANY INTEREST ON ANY LOAN
OR ANY FEE OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN (A) ABOVE)
DUE UNDER ANY LOAN DOCUMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE,
AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF FIVE BUSINESS DAYS;


(C)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE IN OR IN
CONNECTION WITH ANY LOAN DOCUMENT OR THE BORROWINGS OR ISSUANCES OF LETTERS OF
CREDIT HEREUNDER, OR ANY REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION
CONTAINED IN ANY CERTIFICATE FURNISHED IN CONNECTION WITH OR PURSUANT TO ANY
LOAN DOCUMENT, SHALL PROVE TO HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL
RESPECT WHEN SO MADE, DEEMED MADE OR FURNISHED;


(D)           DEFAULT SHALL BE MADE IN THE DUE OBSERVANCE OR PERFORMANCE BY ANY
CREDIT PARTY OF ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN
SECTION 5.02(A), 5.03(A), 5.08 OR IN ARTICLE VI;


(E)           DEFAULT SHALL BE MADE IN THE DUE OBSERVANCE OR PERFORMANCE BY
PARENT OR ANY COMPANY OF ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN ANY
LOAN DOCUMENT (OTHER THAN THOSE SPECIFIED IN (A), (B) OR (D) ABOVE) OR THE FEE
LETTER AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED OR SHALL NOT BE WAIVED FOR A
PERIOD OF 30 DAYS AFTER WRITTEN NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT OR
THE REQUIRED LENDERS TO BORROWER;


(F)            ANY GROUP COMPANY SHALL (I) FAIL TO PAY ANY PRINCIPAL OR
INTEREST, REGARDLESS OF AMOUNT, DUE IN RESPECT OF ANY INDEBTEDNESS (OTHER THAN
THE OBLIGATIONS) WHEN AND AS THE SAME

92


--------------------------------------------------------------------------------



SHALL BECOME DUE AND PAYABLE OR (II) FAIL TO OBSERVE OR PERFORM ANY OTHER TERM,
COVENANT, CONDITION OR AGREEMENT CONTAINED IN ANY AGREEMENT OR INSTRUMENT
EVIDENCING OR GOVERNING ANY SUCH INDEBTEDNESS IF THE EFFECT OF ANY FAILURE
REFERRED TO IN THIS CLAUSE (II) IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS
OF SUCH INDEBTEDNESS OR A REPRESENTATIVE ON ITS OR THEIR BEHALF (WITH OR WITHOUT
THE GIVING OF NOTICE, THE LAPSE OF TIME OR BOTH) TO CAUSE, SUCH INDEBTEDNESS TO
BECOME DUE PRIOR TO ITS STATED MATURITY; PROVIDED THAT IT SHALL NOT CONSTITUTE
AN EVENT OF DEFAULT PURSUANT TO THIS PARAGRAPH (F) UNLESS THE AGGREGATE AMOUNT
OF ALL SUCH INDEBTEDNESS REFERRED TO IN CLAUSES (I) AND (II) EXCEEDS $10.0
MILLION AT ANY ONE TIME;


(G)           AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED IN A COURT OF COMPETENT JURISDICTION SEEKING (I) RELIEF
IN RESPECT OF ANY GROUP COMPANY, OR OF A SUBSTANTIAL PART OF THE PROPERTY OR
ASSETS OF ANY GROUP COMPANY, UNDER THE BANKRUPTCY CODE OR ANY OTHER FEDERAL,
STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW; (II) THE
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR ANY GROUP COMPANY OR FOR A SUBSTANTIAL PART OF THE PROPERTY
OR ASSETS OF ANY GROUP COMPANY; OR (III) THE WINDING-UP OR LIQUIDATION OF ANY
GROUP COMPANY; AND SUCH PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR 60
DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE
ENTERED;


(H)           ANY GROUP COMPANY SHALL (I) VOLUNTARILY COMMENCE ANY PROCEEDING OR
FILE ANY PETITION SEEKING RELIEF UNDER THE BANKRUPTCY CODE OR ANY OTHER FEDERAL,
STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW;
(II) CONSENT TO THE INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND
APPROPRIATE MANNER, ANY PROCEEDING OR THE FILING OF ANY PETITION DESCRIBED IN
(G) ABOVE; (III) APPLY FOR OR CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR ANY GROUP COMPANY
OR FOR A SUBSTANTIAL PART OF THE PROPERTY OR ASSETS OF ANY GROUP COMPANY;
(IV) FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED
AGAINST IT IN ANY SUCH PROCEEDING; (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT
OF CREDITORS; (VI) BECOME UNABLE, ADMIT IN WRITING ITS INABILITY OR FAIL
GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE; (VII) TAKE ANY ACTION FOR THE
PURPOSE OF EFFECTING ANY OF THE FOREGOING; OR (VIII) WIND UP OR LIQUIDATE;


(I)            ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE
AMOUNT IN EXCESS OF $10.0 MILLION (EXCLUSIVE OF AMOUNTS COVERED BY INSURANCE)
SHALL BE RENDERED AGAINST ANY GROUP COMPANY OR ANY COMBINATION THEREOF AND THE
SAME SHALL REMAIN UNDISCHARGED FOR A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH
EXECUTION SHALL NOT BE EFFECTIVELY STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN
BY A JUDGMENT CREDITOR TO LEVY UPON ASSETS OR PROPERTIES OF ANY GROUP COMPANY TO
ENFORCE ANY SUCH JUDGMENT;


(J)            AN ERISA EVENT OR NONCOMPLIANCE WITH RESPECT TO FOREIGN PLANS
SHALL HAVE OCCURRED SO THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA
EVENTS AND NONCOMPLIANCE WITH RESPECT TO FOREIGN PLANS THAT HAVE OCCURRED, COULD
REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF ANY GROUP COMPANY OR A
COMBINATION THEREOF IN AN AGGREGATE AMOUNT EXCEEDING $10.0 MILLION;


(K)           ANY SECURITY INTEREST AND LIEN PURPORTED TO BE CREATED BY ANY
SECURITY DOCUMENT SHALL CEASE TO BE IN FULL FORCE AND EFFECT, OR SHALL CEASE TO
GIVE THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, THE LIENS,
RIGHTS, POWERS AND PRIVILEGES PURPORTED TO BE CREATED AND GRANTED UNDER SUCH
SECURITY DOCUMENTS (INCLUDING A PERFECTED FIRST PRIORITY SECURITY INTEREST IN
AND LIEN ON ALL OF THE COLLATERAL THEREUNDER (EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN SUCH SECURITY DOCUMENTS OR EXCEPT TO THE EXTENT ANY LOSS OF
PERFECTION OR PRIORITY RESULTS FROM THE FAILURE OF THE COLLATERAL AGENT TO FILE
UCC CONTINUATION STATEMENTS OR MAINTAIN POSSESSION OF CERTIFICATES

93


--------------------------------------------------------------------------------



ACTUALLY DELIVERED TO IT REPRESENTING THE SECURITIES PLEDGED TO IT UNDER THE
SECURITY AGREEMENT)) IN FAVOR OF THE COLLATERAL AGENT, OR SHALL BE ASSERTED BY
ANY CREDIT PARTY NOT TO BE A VALID, PERFECTED, FIRST PRIORITY (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT OR SUCH SECURITY DOCUMENT)
SECURITY INTEREST IN OR LIEN ON THE COLLATERAL COVERED THEREBY;


(L)            THE GUARANTEES SHALL CEASE TO BE IN FULL FORCE AND EFFECT OR ANY
GUARANTOR SHALL CONTEST THE VALIDITY OR ENFORCEABILITY OF ITS GUARANTEE;


(M)          ANY LOAN DOCUMENT OR ANY MATERIAL PROVISIONS THEREOF SHALL AT ANY
TIME AND FOR ANY REASON BE DECLARED BY A COURT OF COMPETENT JURISDICTION TO BE
NULL AND VOID, OR A PROCEEDING SHALL BE COMMENCED BY ANY CREDIT PARTY, OR BY ANY
GOVERNMENTAL AUTHORITY, SEEKING TO ESTABLISH THE INVALIDITY OR UNENFORCEABILITY
THEREOF (EXCLUSIVE OF QUESTIONS OF INTERPRETATION OF ANY PROVISION THEREOF), OR
ANY CREDIT PARTY SHALL REPUDIATE OR DENY THAT IT HAS ANY LIABILITY OR OBLIGATION
FOR THE PAYMENT OF PRINCIPAL OR INTEREST OR OTHER OBLIGATIONS PURPORTED TO BE
CREATED UNDER ANY LOAN DOCUMENT; OR


(N)           THERE SHALL HAVE OCCURRED A CHANGE IN CONTROL;

then, and in every such event (other than an event with respect to Parent or
Borrower described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
forthwith the Commitments and (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of Borrower accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by Borrower and the Guarantors,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to Parent or Borrower described
in paragraph (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of Borrower
accrued hereunder and under any other Loan Document, shall automatically become
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by Borrower and the Guarantors,
anything contained herein or in any other Loan Document to the contrary
notwithstanding.


ARTICLE IX


COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS


SECTION 9.01.            COLLATERAL ACCOUNT


(A)           THE COLLATERAL AGENT IS HEREBY AUTHORIZED TO ESTABLISH AND
MAINTAIN AT ITS OFFICE AT 677 WASHINGTON BOULEVARD, STAMFORD, CONNECTICUT 06901,
IN THE NAME OF THE COLLATERAL AGENT AND PURSUANT TO A CONTROL AGREEMENT (TO THE
EXTENT REQUESTED), A RESTRICTED DEPOSIT ACCOUNT DESIGNATED “COLLATERAL
ACCOUNT”.  EACH CREDIT PARTY SHALL DEPOSIT INTO THE COLLATERAL ACCOUNT FROM TIME
TO TIME (I) THE CASH PROCEEDS OF ANY OF THE COLLATERAL (INCLUDING PURSUANT TO
ANY DISPOSITION THEREOF) TO THE EXTENT CONTEMPLATED HEREIN OR IN ANY OTHER LOAN
DOCUMENT, (II) THE CASH PROCEEDS OF ANY CASUALTY EVENT WITH RESPECT TO
COLLATERAL TO THE EXTENT CONTEMPLATED HEREIN OR IN ANY OTHER LOAN DOCUMENT, AND
(III) ANY CASH SUCH CREDIT PARTY IS REQUIRED TO PLEDGE AS ADDITIONAL COLLATERAL
SECURITY HEREUNDER PURSUANT TO THE LOAN DOCUMENTS.

94


--------------------------------------------------------------------------------



(B)           THE BALANCE FROM TIME TO TIME IN THE COLLATERAL ACCOUNT SHALL
CONSTITUTE PART OF THE COLLATERAL AND SHALL NOT CONSTITUTE PAYMENT OF THE
OBLIGATIONS UNTIL APPLIED AS HEREINAFTER PROVIDED.  SO LONG AS NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING OR WILL RESULT THEREFROM, THE COLLATERAL
AGENT SHALL, WITHIN ONE BUSINESS DAY’S OF RECEIVING A REQUEST OF THE APPLICABLE
CREDIT PARTY FOR RELEASE OF CASH PROCEEDS CONSTITUTING (I) NET CASH PROCEEDS
FROM THE COLLATERAL ACCOUNT, REMIT SUCH CASH PROCEEDS ON DEPOSIT IN THE
COLLATERAL ACCOUNT TO OR UPON THE ORDER OF SUCH CREDIT PARTY, SO LONG AS SUCH
CREDIT PARTY HAS SATISFIED THE CONDITIONS RELATING THERETO SET FORTH IN
SECTION 9.02, (II) NET CASH PROCEEDS FROM ANY SALE OR OTHER DISPOSITION OF
COLLATERAL FROM THE COLLATERAL ACCOUNT, REMIT SUCH CASH PROCEEDS ON DEPOSIT IN
THE COLLATERAL ACCOUNT, SO LONG AS SUCH CREDIT PARTY HAS SATISFIED THE
CONDITIONS RELATING THERETO SET FORTH IN SECTION 9.02 AND (III) WITH RESPECT TO
THE LC SUB-ACCOUNT AT SUCH TIME AS ALL LETTERS OF CREDIT SHALL HAVE BEEN
TERMINATED AND ALL OF THE LIABILITIES IN RESPECT OF THE LETTERS OF CREDIT HAVE
BEEN PAID IN FULL.  AT ANY TIME FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE COLLATERAL AGENT MAY (AND, IF INSTRUCTED
BY THE REQUIRED LENDERS AS SPECIFIED HEREIN, SHALL) IN ITS (OR THEIR) DISCRETION
APPLY AND PROVIDE NOTICE TO BORROWER OF SUCH APPLICATION OR CAUSE TO BE APPLIED
(SUBJECT TO COLLECTION) THE BALANCE FROM TIME TO TIME OUTSTANDING TO THE CREDIT
OF THE COLLATERAL ACCOUNT TO THE PAYMENT OF THE OBLIGATIONS IN THE MANNER
SPECIFIED IN SECTION 9.03 HEREOF, SUBJECT, HOWEVER, IN THE CASE OF AMOUNTS
DEPOSITED IN THE LC SUB-ACCOUNT, TO THE PROVISIONS OF SECTIONS 2.18(J) AND
9.03.  THE CREDIT PARTIES SHALL HAVE NO RIGHT TO WITHDRAW, TRANSFER OR OTHERWISE
RECEIVE ANY FUNDS DEPOSITED IN THE COLLATERAL ACCOUNT EXCEPT TO THE EXTENT
SPECIFICALLY PROVIDED HEREIN.


(C)           AMOUNTS ON DEPOSIT IN THE COLLATERAL ACCOUNT SHALL BE INVESTED
FROM TIME TO TIME IN CASH EQUIVALENTS AS THE APPLICABLE CREDIT PARTY (OR, AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE COLLATERAL
AGENT) SHALL DETERMINE, WHICH CASH EQUIVALENTS SHALL BE HELD IN THE NAME AND BE
UNDER THE CONTROL OF THE COLLATERAL AGENT (OR ANY SUB-AGENT); PROVIDED THAT AT
ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
THE COLLATERAL AGENT MAY (AND, IF INSTRUCTED BY THE REQUIRED LENDERS AS
SPECIFIED HEREIN, SHALL) IN ITS (OR THEIR) DISCRETION AT ANY TIME AND FROM TIME
TO TIME ELECT TO LIQUIDATE ANY SUCH CASH EQUIVALENTS AND TO APPLY OR CAUSE TO BE
APPLIED THE PROCEEDS THEREOF TO THE PAYMENT OF THE OBLIGATIONS IN THE MANNER
SPECIFIED IN SECTION 9.03 HEREOF.


(D)           AMOUNTS DEPOSITED INTO THE COLLATERAL ACCOUNT AS COVER FOR
LIABILITIES IN RESPECT OF LETTERS OF CREDIT UNDER ANY PROVISION OF THIS
AGREEMENT REQUIRING SUCH COVER SHALL BE HELD BY THE COLLATERAL AGENT IN A
SEPARATE SUB-ACCOUNT DESIGNATED AS THE “LC SUB-ACCOUNT” (THE “LC SUB-ACCOUNT”).


SECTION 9.02.            PROCEEDS OF CASUALTY EVENTS


(A)           SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, IN THE EVENT THERE SHALL BE ANY NET CASH PROCEEDS IN RESPECT OF ANY
CASUALTY EVENT, THE APPLICABLE CREDIT PARTY SHALL HAVE THE RIGHT, AT SUCH CREDIT
PARTY’S OPTION, TO APPLY SUCH NET CASH PROCEEDS IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF THIS AGREEMENT.


(B)           IN THE EVENT ANY NET CASH PROCEEDS ARE REQUIRED TO BE DEPOSITED IN
THE COLLATERAL ACCOUNT IN ACCORDANCE WITH SECTION 2.10(E), THE COLLATERAL AGENT
SHALL NOT RELEASE ANY PART OF SUCH NET CASH PROCEEDS UNTIL THE APPLICABLE CREDIT
PARTY HAS FURNISHED TO THE COLLATERAL AGENT (I) AN OFFICERS’ CERTIFICATE SETTING
FORTH:  (A) A BRIEF DESCRIPTION OF THE REASON FOR THE RELEASE, (B) THE DOLLAR
AMOUNT OF THE EXPENDITURES TO BE MADE, OR COSTS INCURRED BY SUCH CREDIT PARTY IN
CONNECTION WITH SUCH RELEASE AND (C) EACH REQUEST FOR PAYMENT SHALL BE MADE ON
AT LEAST ONE BUSINESS DAY’S PRIOR NOTICE TO THE COLLATERAL AGENT AND SUCH
REQUEST SHALL STATE THAT THE PROPERTIES ACQUIRED IN CONNECTION WITH SUCH RELEASE
HAVE A FAIR MARKET VALUE AT LEAST EQUAL TO THE AMOUNT OF SUCH NET CASH PROCEEDS
REQUESTED TO BE RELEASED FROM THE COLLATERAL ACCOUNT AND (II) ALL SECURITY
AGREEMENTS AND MORTGAGES AND OTHER ITEMS REQUIRED BY THE PROVISIONS OF
SECTIONS 5.11 AND 5.12 TO, AMONG OTHER THINGS, SUBJECT SUCH REINVESTMENT
PROPERTIES OR ASSETS TO

95


--------------------------------------------------------------------------------



THE LIEN OF THE SECURITY DOCUMENTS IN FAVOR OF THE COLLATERAL AGENT, FOR ITS
BENEFIT AND FOR THE BENEFIT OF THE OTHER SECURED PARTIES.


SECTION 9.03.            APPLICATION OF PROCEEDS

The proceeds received by the Collateral Agent in respect of any sale of,
collection from or other realization upon all or any part of the Collateral
pursuant to the exercise by the Collateral Agent of its remedies shall be
applied, together with any other sums then held by the Collateral Agent pursuant
to this Agreement, promptly by the Collateral Agent as follows:


(A)           FIRST, TO THE PAYMENT OF ALL REASONABLE COSTS AND EXPENSES, FEES,
COMMISSIONS AND TAXES OF SUCH SALE, COLLECTION OR OTHER REALIZATION INCLUDING,
WITHOUT LIMITATION, COMPENSATION TO THE COLLATERAL AGENT AND ITS AGENTS AND
COUNSEL, AND ALL EXPENSES, LIABILITIES AND ADVANCES MADE OR INCURRED BY THE
COLLATERAL AGENT IN CONNECTION THEREWITH, TOGETHER WITH INTEREST ON EACH SUCH
AMOUNT AT THE HIGHEST RATE THEN IN EFFECT UNDER THIS AGREEMENT FROM AND AFTER
THE DATE SUCH AMOUNT IS DUE, OWING OR UNPAID UNTIL PAID IN FULL;


(B)           SECOND, TO THE PAYMENT OF ALL OTHER REASONABLE COSTS AND EXPENSES
OF SUCH SALE, COLLECTION OR OTHER REALIZATION, INCLUDING, WITHOUT LIMITATION,
COMPENSATION TO THE OTHER SECURED PARTIES AND THEIR AGENTS AND COUNSEL AND ALL
COSTS, LIABILITIES AND ADVANCES MADE OR INCURRED BY THE OTHER SECURED PARTIES IN
CONNECTION THEREWITH, TOGETHER WITH INTEREST ON EACH SUCH AMOUNT AT THE HIGHEST
RATE THEN IN EFFECT UNDER THIS AGREEMENT FROM AND AFTER THE DATE SUCH AMOUNT IS
DUE, OWING OR UNPAID UNTIL PAID IN FULL;


(C)           THIRD, WITHOUT DUPLICATION OF AMOUNTS APPLIED PURSUANT TO
CLAUSES (A) AND (B) ABOVE, TO THE PAYMENT IN FULL IN CASH, PRO RATA, OF
(I) INTEREST, PRINCIPAL AND OTHER AMOUNTS CONSTITUTING OBLIGATIONS (OTHER THAN
THE RELATED HEDGING OBLIGATIONS) OWING TO THE SECURED PARTIES, IN EACH CASE
EQUALLY AND RATABLY IN ACCORDANCE WITH THE RESPECTIVE AMOUNTS THEREOF THEN DUE
AND OWING AND (II) RELATED HEDGING OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF
THE APPLICABLE HEDGING AGREEMENTS; AND


(D)           FOURTH, THE BALANCE, IF ANY, TO THE PERSON LAWFULLY ENTITLED
THERETO (INCLUDING THE APPLICABLE CREDIT PARTY OR ITS SUCCESSORS OR ASSIGNS).

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (c) of this Section 9.03, the Loan Parties
shall remain liable for any deficiency.


ARTICLE X


THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT


SECTION 10.01.         APPOINTMENT

Each Lender hereby irrevocably designates and appoints each of the
Administrative Agent and the Collateral Agent as an agent of such Lender under
this Agreement and the other Loan Documents.  Each Lender irrevocably authorizes
each Agent, in such capacity, through its agents or employees, to take such
actions on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to such Agent by the terms of this Agreement and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

96


--------------------------------------------------------------------------------



SECTION 10.02.         AGENT IN ITS INDIVIDUAL CAPACITY

Each person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent, and such person and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
Borrower or any Subsidiary or other Affiliate thereof as if it were not an Agent
hereunder.


SECTION 10.03.         EXCULPATORY PROVISIONS

No Agent shall have any duties or obligations except those expressly set forth
in the Loan Documents.  Without limiting the generality of the foregoing, (a) no
Agent shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) no Agent shall have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated by the Loan
Documents that such Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 11.02), and (c) except as
expressly set forth in the Loan Documents, no Agent shall have any duty to
disclose or shall be liable for the failure to disclose, any information
relating to Borrower or any of its Subsidiaries that is communicated to or
obtained by the person serving as such Agent or any of its Affiliates in any
capacity.  No Agent shall be liable for any action taken or not taken by it with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.02) or in the absence of its own gross negligence or
willful misconduct.  No Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by Borrower or a
Lender, and no Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document.


SECTION 10.04.         RELIANCE BY AGENT

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by a proper person.  Each Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by a proper person, and
shall not incur any liability for relying thereon.  Each Agent may consult with
legal counsel (who may be counsel for Borrower), independent accountants and
other advisors selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or advisors.


SECTION 10.05.         DELEGATION OF DUTIES

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent.  Each Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Affiliates.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Affiliates of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

97


--------------------------------------------------------------------------------



SECTION 10.06.         SUCCESSOR AGENT

Each Agent may resign as such at any time upon at least 30 days’ prior notice to
the Lenders, the Issuing Bank and Borrower.  Upon any such resignation, the
Required Lenders shall have the right, with the consent of Borrower (not to be
unreasonably withheld or delayed), to appoint a successor Agent from among the
Lenders; provided, that no consent of Borrower shall be required if an Event of
Default has occurred and is continuing.  If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the Issuing Bank, appoint a
successor Agent with the consent of Borrower (not to be unreasonably withheld or
delayed), which successor shall be a commercial banking institution organized
under the laws of the United States (or any State thereof) or a United States
branch or agency of a commercial banking institution, in each case, having
combined capital and surplus of at least $250 million; provided, that no consent
of Borrower shall be required if an Event of Default has occurred and is
continuing; provided, further that if such retiring Agent is unable to find a
commercial banking institution which is willing to accept such appointment and
which meets the qualifications set forth above, the retiring Agent’s resignation
shall nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of the Agent hereunder until such time, if any, as the
Required Lenders appoint a successor Agent.

Upon the acceptance of its appointment as an Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor.  After
an Agent’s resignation hereunder, the provisions of this Article X and
Section 11.03 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Affiliates in respect of any actions taken
or omitted to be taken by any of them while it was acting as Agent.


SECTION 10.07.         NON-RELIANCE ON AGENT AND OTHER LENDERS

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.


SECTION 10.08.         NO OTHER ADMINISTRATIVE AGENT

The Lenders identified in this Agreement and the Syndication Agent and the
Documentation Agent shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders.  Without limiting the foregoing, the Syndication Agent and the
Documentation Agent shall not have or be deemed to have a fiduciary relationship
with any Lender.  Each Lender hereby makes the same acknowledgments with respect
to the Syndication Agent and the Documentation Agent as it makes with respect to
the Administrative Agent or any other Lender in this Article X.  Notwithstanding
the foregoing, the parties hereto acknowledge that the Syndication Agent and the
Documentation Agent hold such titles in name only, and that such titles confer
no additional rights or obligations relative to those conferred on any Lender
hereunder.

98


--------------------------------------------------------------------------------



SECTION 10.09.         INDEMNIFICATION

The Lenders severally agree to indemnify each Agent in its capacity as such (to
the extent not reimbursed by a Credit Party and without limiting the obligation
of the Credit Parties to do so), ratably according to their respective
outstanding Loans and Commitments in effect on the date on which indemnification
is sought under this Section (or, if indemnification is sought after the date
upon which all Commitments shall have terminated and the Loans and other
Obligations shall have been paid in full, ratably in accordance with such
outstanding Loans and Commitments as in effect immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans and other Obligations) be imposed on, incurred by or asserted against such
Agent in any way relating to or arising out of, the Commitments, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s gross negligence or willful misconduct.  The agreements in
this Section shall survive the payment of the Loans and all other amounts
payable hereunder.


ARTICLE XI


MISCELLANEOUS


SECTION 11.01.         NOTICES

Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(a)           if to a Credit Party, to it at:

Communications & Power Industries, Inc.

811 Hansen Way

P.O. Box 51110

Palo Alto, CA  94303

Attention:  Joel A. Littman

Phone: (650) 846-2900

Telecopy No.: (650) 846-3276

with a copy to:

Communications & Power Industries, Inc.

45 River Drive

Georgetown, Ontario

Canada L7G2J4

Attention:  O. Joe Caldarelli

Phone:  (905) 702-2222

Telecopy No.:  (905) 877-5327

and

99


--------------------------------------------------------------------------------


Irell & Manella LLP

1800 Avenue of the Stars, #900

Los Angeles, CA  90067

Attention:  Richard C. Wirthlin, Esq.

Phone:  (310) 277-1010

Telecopy No.:  (310) 203-7199

(b)           if to the Administrative Agent, or the Collateral Agent to it at:

UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut  06901
Attention:    Tara Cimbrello
Phone:  (203) 719-6130
Telecopy No.:  (203) 719-4176; and

UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut  06901
Attention:    Chris Gomes
Phone:  (203) 719-3241
Telecopy No.:  (203) 719-4176

(c)           if to a Lender, to it at its address (or telecopy number) set
forth on the applicable Confidential Lender Authorization or in the Assignment
and Acceptance pursuant to which such Lender shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or by certified or registered mail, in each case delivered, sent or
mailed (properly addressed) to such party as provided in this Section 11.01 or
in accordance with the latest unrevoked direction from such party given in
accordance with this Section 11.01 and failure to deliver courtesy copies of
notices and other communications shall in no event affect the validity or
effectiveness of such notices and other communications.


SECTION 11.02.         WAIVERS; AMENDMENT


(A)           NO FAILURE OR DELAY BY ANY AGENT, THE ISSUING BANK OR ANY LENDER
IN EXERCISING ANY RIGHT OR POWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT
SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO
ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR
THE EXERCISE OF ANY OTHER RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF EACH
AGENT, THE ISSUING BANK AND THE LENDERS HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT
THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT OR
CONSENT TO ANY DEPARTURE BY ANY CREDIT PARTY THEREFROM SHALL IN ANY EVENT BE
EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY PARAGRAPH (B) OF THIS SECTION,
AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE
AND FOR THE PURPOSE FOR WHICH GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE MAKING OF A LOAN OR ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE
CONSTRUED AS A WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER ANY AGENT, ANY
LENDER OR THE ISSUING BANK MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT
THE TIME.

100


--------------------------------------------------------------------------------



(B)           NEITHER THIS AGREEMENT NOR ANY OTHER LOAN DOCUMENT NOR ANY
PROVISION HEREOF OR THEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT, IN THE
CASE OF THIS AGREEMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING
ENTERED INTO BY BORROWER AND THE REQUIRED LENDERS OR, IN THE CASE OF ANY OTHER
LOAN DOCUMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY
THE ADMINISTRATIVE AGENT AND THE CREDIT PARTY OR CREDIT PARTIES THAT ARE PARTIES
THERETO, IN EACH CASE WITH THE WRITTEN CONSENT OF THE REQUIRED LENDERS, PROVIDED
THAT NO SUCH AGREEMENT SHALL (I) INCREASE THE COMMITMENT OF ANY LENDER WITHOUT
THE WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE OR FORGIVE THE PRINCIPAL AMOUNT
OF ANY LOAN OR LC DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON, OR REDUCE
ANY FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED
THEREBY, (III) POSTPONE THE MATURITY OF ANY LOAN, OR ANY SCHEDULED DATE OF
PAYMENT OF THE PRINCIPAL AMOUNT OF ANY TERM LOAN UNDER SECTION 2.09, OR THE
REQUIRED DATE OF REIMBURSEMENT OF ANY LC DISBURSEMENT, OR ANY DATE FOR THE
PAYMENT OF ANY INTEREST OR FEES PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF,
WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE SCHEDULED DATE OF EXPIRATION
OF ANY COMMITMENT OR POSTPONE THE SCHEDULED DATE OF EXPIRATION OF ANY LETTER OF
CREDIT BEYOND THE REVOLVING MATURITY DATE, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER AFFECTED THEREBY, (IV) CHANGE SECTION 2.14(B) OR (C) IN A MANNER THAT
WOULD ALTER THE PRO RATA SHARING OF PAYMENTS OR SET-OFFS REQUIRED THEREBY
WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (V) CHANGE THE PERCENTAGE SET FORTH
IN THE DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION OF ANY LOAN
DOCUMENT (INCLUDING THIS SECTION) SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS
(OR LENDERS OF ANY CLASS) REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS
THEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT THEREUNDER WITHOUT THE
WRITTEN CONSENT OF EACH LENDER (OR EACH LENDER OF SUCH CLASS, AS THE CASE MAY
BE), (VI) RELEASE ANY GUARANTOR FROM ITS GUARANTEE, OR LIMIT ITS LIABILITY IN
RESPECT OF SUCH GUARANTEE, WITHOUT THE WRITTEN CONSENT OF EACH LENDER,
(VII) RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL FROM THE LIENS OF THE
SECURITY DOCUMENTS OR ALTER THE RELATIVE PRIORITIES OF THE OBLIGATIONS ENTITLED
TO THE LIENS OF THE SECURITY DOCUMENTS (EXCEPT IN CONNECTION WITH SECURING
ADDITIONAL OBLIGATIONS (INCLUDING PURSUANT TO SECTION 2.20) EQUALLY AND RATABLY
WITH OR SUBORDINATED TO THE OTHER OBLIGATIONS), IN EACH CASE WITHOUT THE WRITTEN
CONSENT OF EACH LENDER, OR (VIII) CHANGE ANY PROVISIONS OF ANY LOAN DOCUMENT IN
A MANNER THAT BY ITS TERMS ADVERSELY AFFECTS THE RIGHTS IN RESPECT OF PAYMENTS
DUE TO LENDERS HOLDING LOANS OF ANY CLASS DIFFERENTLY THAN THOSE HOLDING LOANS
OF ANY OTHER CLASS WITHOUT THE WRITTEN CONSENT OF LENDERS HOLDING A MAJORITY IN
INTEREST OF THE OUTSTANDING LOANS AND UNUSED COMMITMENTS OF EACH AFFECTED CLASS;
PROVIDED, FURTHER, THAT (1) NO SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE
AFFECT THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT,
THE ISSUING BANK OR THE SWINGLINE LENDER WITHOUT THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE ISSUING BANK OR THE
SWINGLINE LENDER, AS THE CASE MAY BE, (2) ANY WAIVER, AMENDMENT OR MODIFICATION
OF THIS AGREEMENT THAT BY ITS TERMS AFFECTS THE RIGHTS OR DUTIES UNDER THIS
AGREEMENT OF THE REVOLVING LENDERS (BUT NOT THE TERM LENDERS) OR THE TERM 
LENDERS (BUT NOT THE REVOLVING LENDERS) MAY BE EFFECTED BY AN AGREEMENT OR
AGREEMENTS IN WRITING ENTERED INTO BY BORROWER AND REQUISITE PERCENTAGE IN
INTEREST OF THE AFFECTED CLASS OF LENDERS THAT WOULD BE REQUIRED TO CONSENT
THERETO UNDER THIS SECTION IF SUCH CLASS OF LENDERS WERE THE ONLY CLASS OF
LENDERS HEREUNDER AT THE TIME, AND (3) ANY WAIVER, AMENDMENT OR MODIFICATION
PRIOR TO THE EARLIER OF (I) THE DATE WHICH IS 30 DAYS AFTER THE CLOSING DATE AND
(II) THE DATE OF THE SUCCESSFUL COMPLETION OF THE SYNDICATION OF THE LOANS AND
COMMITMENTS (AS DETERMINED BY THE JOINT LEAD ARRANGERS) MAY NOT BE EFFECTED
WITHOUT THE WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT.  NOTWITHSTANDING THE
FOREGOING, ANY PROVISION OF THIS AGREEMENT MAY BE AMENDED BY AN AGREEMENT IN
WRITING ENTERED INTO BY BORROWER, THE REQUIRED LENDERS AND THE ADMINISTRATIVE
AGENT (AND, IF THEIR RIGHTS OR OBLIGATIONS ARE AFFECTED THEREBY, THE ISSUING
BANK AND THE SWINGLINE LENDER) IF (X) BY THE TERMS OF SUCH AGREEMENT THE
COMMITMENT OF EACH LENDER NOT CONSENTING TO THE AMENDMENT PROVIDED FOR THEREIN
SHALL TERMINATE UPON THE EFFECTIVENESS OF SUCH AMENDMENT AND (Y) AT THE TIME
SUCH AMENDMENT BECOMES EFFECTIVE, EACH LENDER NOT CONSENTING THERETO RECEIVES
PAYMENT IN FULL OF THE PRINCIPAL OF AND INTEREST ACCRUED ON EACH LOAN MADE BY IT
AND ALL OTHER AMOUNTS OWING TO IT OR ACCRUED FOR ITS ACCOUNT UNDER THIS
AGREEMENT.

101


--------------------------------------------------------------------------------



(C)           IF, IN CONNECTION WITH ANY PROPOSED CHANGE, WAIVER, DISCHARGE OR
TERMINATION OF ANY OF THE PROVISIONS OF THIS AGREEMENT AS CONTEMPLATED BY
SECTION 11.02(B), THE CONSENT OF THE REQUIRED LENDERS IS OBTAINED BUT THE
CONSENT OF ONE OR MORE OF SUCH OTHER LENDERS WHOSE CONSENT IS REQUIRED IS NOT
OBTAINED, THEN BORROWER SHALL HAVE THE RIGHT TO REPLACE ANY OF SUCH
NON-CONSENTING LENDERS WITH ONE OR MORE PERSONS PURSUANT TO SECTION 2.16 SO LONG
AS AT THE TIME OF SUCH REPLACEMENT EACH SUCH NEW LENDER CONSENTS TO THE PROPOSED
CHANGE, WAIVER, DISCHARGE OR TERMINATION.


SECTION 11.03.         EXPENSES; INDEMNITY


(A)           THE LOAN PARTIES AGREE, JOINTLY AND SEVERALLY, TO PAY, PROMPTLY
UPON DEMAND:

(i)           all reasonable costs and expenses incurred by the Arranger, the
Administrative Agent, the Collateral Agent, the Swingline Lender and the Issuing
Bank, including the reasonable fees, charges and disbursements of Advisors for
the Arranger, the Administrative Agent, the Collateral Agent, the Swingline
Lender and the Issuing Bank, in connection with the syndication of the Loans and
Commitments, the preparation, execution and delivery of the Loan Documents, the
administration of the Loans and Commitments, the perfection and maintenance of
the Liens securing the Collateral and any actual or proposed amendment,
supplement or waiver of any of the Loan Documents (whether or not the
transactions contemplated hereby or thereby shall be consummated);

(ii)          all reasonable costs and expenses incurred by the Administrative
Agent or the Collateral Agent, including the reasonable fees, charges and
disbursements of Advisors for the Administrative Agent and the Collateral Agent,
in connection with any action, suit or other proceeding affecting the Collateral
or any part thereof, in which action, suit or proceeding the Administrative
Agent or the Collateral Agent is made a party or participates or in which the
right to use the Collateral or any part thereof is threatened, or in which it
becomes necessary in the judgment of the Administrative Agent or the Collateral
Agent to defend or uphold the Liens granted by the Security Documents (including
any action, suit or proceeding to establish or uphold the compliance of the
Collateral with any Requirements of Law);

(iii)         all reasonable costs and expenses incurred by the Arranger, the
Administrative Agent, the Collateral Agent, the Swingline Lender, the Issuing
Bank or any Lender, including the reasonable fees, charges and disbursements of
Advisors for the Arranger, the Administrative Agent, the Collateral Agent, the
Swingline Lender, the Issuing Bank or any Lender, incurred in connection with
the enforcement or protection of its rights under the Loan Documents, including
its rights under this Section 11.03(a), or in connection with the Loans made or
Letters of Credit issued hereunder and the collection of the Obligations,
including all such costs and expenses incurred during any workout, restructuring
or negotiations in respect of the Obligations; and

(iv)        all documentary and similar taxes and charges in respect of the Loan
Documents.

For purposes of this Section 11.03(a), “Advisors” shall mean legal counsel
(including local counsel), auditors, accountants, consultants, appraisers or
other advisors; provided that (x) in the case of clause (i), the engagement of
any Advisors other than legal counsel (including local counsel) shall be subject
to approval by Borrower (which approval shall not be unreasonably withheld) and
(y) in the case of clause (iii), the engagement of any Advisors other than one
firm of legal counsel by any Lender shall be subject to approval by the
Administrative Agent.

(b)           The Credit Parties agree, jointly and severally, to indemnify the
Agents, each Lender, the Issuing Bank and the Swingline Lender, each Affiliate
of any of the foregoing persons and

102


--------------------------------------------------------------------------------


each of their respective partners, controlling persons, directors, officers,
trustees, employees and agents (each such person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, all reasonable out-of-pocket
costs and any and all losses, claims, damages, liabilities, penalties,
judgments, suits and related expenses, including reasonable counsel fees,
charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution,
delivery, performance, administration or enforcement of the Loan Documents,
(ii) any actual or proposed use of the proceeds of the Loans or issuance of
Letters of Credit, (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto, or (iv) any actual or alleged presence or Release or threatened Release
of Hazardous Materials, on, under or from any property owned, leased or operated
by any Group Company, or any Environmental Claim related in any way to any Group
Company; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.


(C)           THE PROVISIONS OF THIS SECTION 11.03 SHALL REMAIN OPERATIVE AND IN
FULL FORCE AND EFFECT REGARDLESS OF THE EXPIRATION OF THE TERM OF THIS
AGREEMENT, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE
REPAYMENT OF ANY OF THE LOANS OR OTHER OBLIGATIONS, THE EXPIRATION OF THE
COMMITMENTS, THE EXPIRATION OF ANY LETTER OF CREDIT, THE INVALIDITY OR
UNENFORCEABILITY OF ANY TERM OR PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY INVESTIGATION MADE BY OR ON BEHALF OF THE AGENTS, THE ISSUING
BANK, THE SWINGLINE LENDER OR ANY LENDER.  ALL AMOUNTS DUE UNDER THIS
SECTION 11.03 SHALL BE PAYABLE ON WRITTEN DEMAND THEREFOR ACCOMPANIED BY
REASONABLE DOCUMENTATION WITH RESPECT TO ANY REIMBURSEMENT, INDEMNIFICATION OR
OTHER AMOUNT REQUESTED.


(D)           TO THE EXTENT THAT BORROWER FAILS TO PROMPTLY PAY ANY AMOUNT
REQUIRED TO BE PAID BY IT TO THE AGENTS, THE ISSUING BANK OR THE SWINGLINE
LENDER UNDER PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER SEVERALLY AGREES
TO PAY TO THE AGENTS, THE ISSUING BANK OR THE SWINGLINE LENDER, AS THE CASE MAY
BE, SUCH LENDER’S PRO RATA SHARE (DETERMINED AS OF THE TIME THAT THE APPLICABLE
UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT;
PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE,
LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED
AGAINST ANY OF THE AGENTS, THE ISSUING BANK OR THE SWINGLINE LENDER IN ITS
CAPACITY AS SUCH PROVIDED FURTHER, HOWEVER, THAT TO THE EXTENT ANY ISSUING BANK
OR SWINGLINE LENDER IS ENTITLED TO INDEMNIFICATION UNDER THIS SECTION 11.03, TO
THE EXTENT SUCH INDEMNIFICATION RELATES SOLELY TO SUCH ISSUING BANK’S OR SUCH
SWINGLINE LENDER’S ACTING IN SUCH CAPACITY THE INDEMNIFICATION PROVIDED FOR IN
THIS SECTION 11.03 WILL BE THE OBLIGATION SOLELY OF THE REVOLVING LENDERS.  FOR
PURPOSES HEREOF, A LENDER’S “PRO RATA SHARE” SHALL BE DETERMINED BASED UPON ITS
SHARE OF THE SUM OF THE TOTAL REVOLVING EXPOSURE, OUTSTANDING TERM LOANS AND
UNUSED COMMITMENTS AT THE TIME.


SECTION 11.04.         SUCCESSORS AND ASSIGNS


(A)           THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF THE ISSUING BANK THAT ISSUES ANY
LETTER OF CREDIT), EXCEPT THAT NO CREDIT PARTY MAY ASSIGN OR OTHERWISE TRANSFER
ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT AND EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR
TRANSFER BY ANY CREDIT PARTY WITHOUT SUCH CONSENT SHALL BE NULL AND VOID). 
NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER
UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF THE ISSUING BANK THAT
ISSUES ANY LETTER OF CREDIT) AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY,
THE AFFILIATES OF EACH OF THE AGENTS, THE ISSUING BANK, THE SWINGLINE LENDER AND
THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF
THIS AGREEMENT.

103


--------------------------------------------------------------------------------



(B)           ANY LENDER SHALL HAVE THE RIGHT AT ANY TIME TO ASSIGN TO ONE OR
MORE BANKS, INSURANCE COMPANIES, INVESTMENT COMPANIES OR FUNDS OR OTHER
INSTITUTIONS (OTHER THAN ANY GROUP COMPANY OR ANY AFFILIATE THEREOF) ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO IT); PROVIDED THAT
(I) EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER OR
A LENDER AFFILIATE, EACH OF BORROWER AND THE ADMINISTRATIVE AGENT (AND, IN THE
CASE OF AN ASSIGNMENT OF ALL OR A PORTION OF A REVOLVING COMMITMENT OR ANY
LENDER’S OBLIGATIONS IN RESPECT OF ITS LC EXPOSURE OR SWINGLINE EXPOSURE, THE
ISSUING BANK AND THE SWINGLINE LENDER) MUST GIVE THEIR PRIOR WRITTEN CONSENT TO
SUCH ASSIGNMENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED),
(II) EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER
OR A LENDER AFFILIATE, ANY ASSIGNMENT MADE IN CONNECTION WITH THE PRIMARY
SYNDICATION OF THE COMMITMENT AND LOANS BY THE JOINT LEAD ARRANGERS OR AN
ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT
OR LOANS, THE AMOUNT OF THE COMMITMENT OR LOANS OF THE ASSIGNING LENDER SUBJECT
TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE THE ASSIGNMENT AND ACCEPTANCE
WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL
NOT BE LESS THAN (X) IN THE CASE OF REVOLVING COMMITMENTS AND REVOLVING LOANS,
$1.0 MILLION, AND (Y) IN THE CASE OF TERM LOAN COMMITMENTS AND TERM LOANS, $1.0
MILLION UNLESS EACH OF BORROWER AND THE ADMINISTRATIVE AGENT OTHERWISE CONSENT
(PROVIDED THAT SUBSTANTIALLY CONTEMPORANEOUS ASSIGNMENTS TO AN ASSIGNEE AND ONE
OR MORE OF ITS LENDER AFFILIATES SHALL BE AGGREGATED FOR PURPOSES OF SUCH
MINIMUM ASSIGNMENT AMOUNTS), (III) EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN
ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, EXCEPT THAT THIS CLAUSE (III) SHALL NOT BE
CONSTRUED TO PROHIBIT THE ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE
ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS IN RESPECT OF ONE CLASS OF COMMITMENTS
OR LOANS, (IV) THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ACCEPTANCE, TOGETHER WITH A PROCESSING
AND RECORDATION FEE OF $3,500 (EXCEPT THAT SUCH FEE WILL NOT BE PAYABLE WITH
RESPECT TO AN ASSIGNMENT TO A LENDER OR A LENDER AFFILIATE), AND (V) THE
ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE ADMINISTRATIVE AGENT
AN ADMINISTRATIVE QUESTIONNAIRE; AND PROVIDED, FURTHER, THAT ANY CONSENT OF
BORROWER OTHERWISE REQUIRED UNDER THIS PARAGRAPH SHALL NOT BE REQUIRED IF AN
EVENT OF DEFAULT UNDER ARTICLE VIII HAS OCCURRED AND IS CONTINUING.  SUBJECT TO
ACCEPTANCE AND RECORDING THEREOF PURSUANT TO PARAGRAPH (D) OF THIS SECTION, FROM
AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT AND ACCEPTANCE THE
ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A
LENDER UNDER THIS AGREEMENT (PROVIDED THAT ANY LIABILITY OF BORROWER TO SUCH
ASSIGNEE UNDER SECTION 2.12, 2.13 OR 2.15 SHALL BE LIMITED TO THE AMOUNT, IF
ANY, THAT WOULD HAVE BEEN PAYABLE THEREUNDER BY BORROWER IN THE ABSENCE OF SUCH
ASSIGNMENT, EXCEPT TO THE EXTENT ANY SUCH AMOUNTS ARE ATTRIBUTABLE TO A CHANGE
IN LAW OCCURRING AFTER THE DATE OF SUCH ASSIGNMENT), AND THE ASSIGNING LENDER
THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE
CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OF THE ASSIGNING LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A
PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS 2.12,
2.13, 2.15 AND 11.03).


(C)           THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF
BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT AND
ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE
LOANS AND LC DISBURSEMENTS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF
FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR, AND BORROWER, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION
BY BORROWER, THE ISSUING BANK, THE COLLATERAL AGENT, THE SWINGLINE LENDER AND
ANY LENDER (WITH RESPECT TO ITS OWN INTEREST ONLY), AT ANY REASONABLE TIME AND
FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

104


--------------------------------------------------------------------------------



(D)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED
ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER
HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF
THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY
PARAGRAPH (B) OF THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH
ASSIGNMENT AND ACCEPTANCE AND RECORD THE INFORMATION CONTAINED THEREIN IN THE
REGISTER.  NO ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT
UNLESS (I) IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS PARAGRAPH OR
(II) THE ORIGINAL NOTE EVIDENCING THE ASSIGNED LOAN (OR PORTION THEREOF), IF
ANY, IS RETURNED TO THE BORROWER MARKED “CANCELLED” AND ONE OR MORE NEW NOTES
ARE ISSUED TO THE ASSIGNEE, IF REQUESTED BY THE ASSIGNEE AND THE ASSIGNING
LENDER, IF NECESSARY.


(E)           ANY LENDER SHALL HAVE THE RIGHT AT ANY TIME, WITHOUT THE CONSENT
OF BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER,
TO SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”)
IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS OWING TO IT);
PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE OTHER LENDERS SHALL CONTINUE TO
DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT
PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH
LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THE LOAN DOCUMENTS AND TO APPROVE
ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THE LOAN DOCUMENTS;
PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL
NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT,
MODIFICATION OR WAIVER DESCRIBED IN CLAUSE (I), (II), OR (III) OF THE FIRST
PROVISO TO SECTION 11.02(B) THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO
PARAGRAPH (F) OF THIS SECTION, BORROWER AGREES THAT EACH PARTICIPANT SHALL BE
ENTITLED TO THE BENEFITS OF SECTIONS 2.12, 2.13 AND 2.15 TO THE SAME EXTENT AS
IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO
PARAGRAPH (B) OF THIS SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT
ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 11.08 AS THOUGH IT WERE A
LENDER, PROVIDED THAT SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.14(C)
AS THOUGH IT WERE A LENDER.  EACH LENDER SHALL, ACTING FOR THIS PURPOSE AS AN
AGENT OF THE BORROWER, MAINTAIN AT ONE OF ITS OFFICES A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF ITS PARTICIPANTS, AND THE AMOUNT AND
TERMS OF ITS PARTICIPATIONS, PROVIDED THAT NO LENDER SHALL BE REQUIRED TO
DISCLOSE OR SHARE THE INFORMATION CONTAINED IN SUCH REGISTER WITH THE BORROWER
OR ANY OTHER PARTY, EXCEPT AS REQUIRED BY APPLICABLE LAW.


(F)            A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SECTION 2.12, 2.13 OR 2.15 THAN THE APPLICABLE LENDER WOULD HAVE
BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH
PARTICIPANT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER
SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.15 UNLESS BORROWER IS
NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT
AGREES, FOR THE BENEFIT OF BORROWER, TO COMPLY WITH SECTIONS 2.15(E) AND (F) AS
THOUGH IT WERE A LENDER.


(G)           ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A
FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR
ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF
A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER
OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO. 
IN THE CASE OF ANY LENDER THAT IS A FUND THAT INVESTS IN BANK LOANS, SUCH LENDER
MAY, WITHOUT THE CONSENT OF OR NOTICE TO THE BORROWER OR ADMINISTRATIVE AGENT,
COLLATERALLY ASSIGN OR PLEDGE ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS
AGREEMENT, INCLUDING THE LOANS AND NOTES OR ANY OTHER INSTRUMENT EVIDENCING ITS
RIGHTS AS A LENDER UNDER THIS AGREEMENT, TO ANY HOLDER OF, TRUSTEE FOR, OR ANY

105


--------------------------------------------------------------------------------



OTHER REPRESENTATIVE OF HOLDERS OF, OBLIGATIONS OWED OR SECURITIES ISSUED, BY
SUCH FUND, AS SECURITY FOR SUCH OBLIGATIONS OR SECURITIES.


SECTION 11.05.         SURVIVAL OF AGREEMENT

All covenants, agreements, representations and warranties made by the Credit
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agents, the Issuing Bank or any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated. 
The provisions of Sections 2.12, 2.14, 2.15 and 11.03 and Article X shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans or the other
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.


SECTION 11.06.         COUNTERPARTS; INTEGRATION; EFFECTIVENESS

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and the Fee Letter constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof including the Original Credit Agreement, except to the
extent set forth in Section 11.05 of the Original Credit Agreement.  Except as
provided in Section 4.01, this Agreement shall become effective when the
conditions precedent in set forth in Section 4.02 have been met and when it
shall have been executed by the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Upon the effectiveness hereof any reference to the word
“Term B” in any Loan Document (other than this Agreement) or Exhibit hereto or
thereto, when included in the defined terms Term Loan, Term Borrowing, Term Loan
Commitment shall be deemed to be the words “Term”.  The Borrowers, the
Guarantors, the Agents and the Lenders agree that (a) all obligations under the
Original Credit Agreement shall continue to exist under and be evidenced by this
Agreement and the other Loan Documents and shall constitute Obligations except
to the extent prepaid and exchanged into Term Loans in accordance with Section
2.19 and (b) except as expressly stated herein or amended, the other Loan
Documents are ratified and confirmed as remaining unmodified and in full force
and effect with respect to all Obligations.  Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.  Each Original Lender that
executes and delivers a Confidential Lender Authorization shall be deemed to
have consented to the amendment and restatement of the Original Credit Agreement
as set forth herein.  Each person (including any Original Lender) that executes
and delivers a Confidential Lender Authorization that has a Commitment on
Schedule 1 thereto greater than $0 shall, effective upon the Administrative
Agent executing and delivering a counterpart of such Confidential Lender
Authorization, be deemed to become a Lender party hereto.  Each Lender signatory
to a Confidential Lender Authorization agrees that such Lender shall not be
entitled to receive a copy of any other Lender’s Confidential Lender
Authorization.

106


--------------------------------------------------------------------------------



SECTION 11.07.         SEVERABILITY

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.


SECTION 11.08.         RIGHT OF SETOFF

If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates are hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of Borrower against any of and all the obligations
of Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.


SECTION 11.09.         GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS


(A)           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.


(B)           EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME
COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


(C)           EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


(D)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.01.  NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

107


--------------------------------------------------------------------------------



SECTION 11.10.         WAIVER OF JURY TRIAL

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 11.11.         HEADINGS

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.


SECTION 11.12.         CONFIDENTIALITY

Each of the Agents, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to such Agent’s and such Lender’s Affiliates and their
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential pursuant to the terms hereof),
(ii) to the extent requested by any regulatory authority or any quasi-regulatory
authority (including the National Association of Insurance Commissioners),
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to Borrower and its obligations, (vii) with the written
consent of Borrower, (viii) to the extent such Information (A) is publicly
available at the time of disclosure or becomes publicly available other than as
a result of a breach of this Section or (B) becomes available to any Agent, the
Issuing Bank or any Lender on a nonconfidential basis from a source other than
Borrower or any Subsidiary or (ix) to any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty’s advisor (so
long as such contractual counterparty or advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 11.12).  For
the purposes of this Section, “Information” means all information received from
any Group Company relating to any Group Company or its business that is clearly
identified at the time of delivery as confidential, other than any such
information that is available to the any Agent, the Issuing Bank or any Lender
on a nonconfidential basis prior to disclosure by any Group Company.  Any person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person would accord to its own
confidential information.

108


--------------------------------------------------------------------------------



SECTION 11.13.         INTEREST RATE LIMITATION

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

[Signature Pages Follow]

109


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

COMMUNICATIONS & POWER INDUSTRIES, INC.,
as Borrower

 

 

 

 

 

By:

/s/ Robert A. Fickett

 

 

Name: Robert A. Fickett

 

 

Title:   Pres, COO

 

 

 

 

 

 

 

CPI INTERNATIONAL, INC., as a Guarantor

 

 

 

 

 

By:

/s/ Robert A. Fickett

 

 

Name: Robert A. Fickett

 

 

Title:   Pres, COO

 

 

 

 

 

CPI SUBSIDIARY HOLDINGS INC.,
as a Guarantor

 

 

 

 

 

By:

/s/ Robert A. Fickett

 

 

Name: Robert A. Fickett

 

 

Title:   Pres, Treasurer

 

 

 

 

 

 

 

COMMUNICATIONS & POWER INDUSTRIES INTERNATIONAL INC., as a Guarantor

 

 

 

 

 

By:

/s/ Joel A. Littman

 

 

Name: Joel A. Littman

 

 

Title:   Secretary

 

 

 

 

 

COMMUNICATIONS & POWER INDUSTRIES ASIA
INC., as a Guarantor

 

 

 

 

 

By:

/s/ Joel A. Littman

 

 

Name: Joel A. Littman

 

 

Title:   Secretary & Treasurer

 


--------------------------------------------------------------------------------


 

 

ECONCO BROADCAST SERVICE, INC., as a
Guarantor

 

 

 

 

 

By:

/s/ Joel A. Littman

 

 

Name: Joel A. Littman

 

 

Title:   Secretary & Treasurer

 

 

 

 

 

2


--------------------------------------------------------------------------------


 

 

UBS SECURITIES LLC,
as a Joint Lead Arranger

 

 

 

 

 

By:

/s/ Mary E. Evans

 

 

Name:

Mary E. Evans

 

 

Title:

Associate Director Banking Products

 

 

 

Services, US

 

 

 

 

 

By:

/s/ David B. Julie

 

 

Name:

David B. Julie

 

 

Title:

Associate Director Banking Products
Services, US

 

 

 

 

 

UBS AG, STAMFORD BRANCH, as Administrative Agent, Collateral Agent and Issuing
Bank and on behalf of the Lenders signatory to a Confidential Lender
Authorization

 

 

 

 

 

By:

/s/ Mary E. Evans

 

 

Name:

Mary E. Evans

 

 

Title:

Associate Director Banking Products
Services, US

 

 

 

 

 

By:

/s/ David B. Julie

 

 

Name:

David B. Julie

 

 

Title:

Associate Director Banking Products
Services, US

 

 

 

 

 

UBS LOAN FINANCE LLC,
as Swingline Lender and as a Revolving Lender

 

 

 

 

 

By:

/s/ Mary E. Evans

 

 

Name:

Mary E. Evans

 

 

Title:

Associate Director Banking Products
Services, US

 

 

 

 

 

By:

/s/ David B. Julie

 

 

Name:

David B. Julie

 

 

Title:

Associate Director Banking Products
Services, US

 

3


--------------------------------------------------------------------------------


 

 

BEAR, STEARNS & CO. INC.,
as a Joint Lead Arranger

 

 

 

 

 

By:

/s/ Richard Bram Smith

 

 

Name: Richard Bram Smith

 

 

Title: Senior Managing Director

 

 

 

 

 

BEAR STEARNS CORPORATE LENDING INC.,
as Syndication Agent

 

 

 

 

 

By:

/s/ Richard Bram Smith

 

 

Name: Richard Bram Smith

 

 

Title: Vice President

 

4


--------------------------------------------------------------------------------


 

THE ROYAL BANK OF SCOTLAND PLC, as Documentation Agent

 

 

 

 

 

By:

/s/ L. Peter Yetman

 

 

Name: L. Peter Yetman

 

 

Title:   Senior Vice President

 

 

 

 

 

RBS SECURITIES CORPORATION, as a Co-Arranger

 

 

 

 

 

By:

/s/ John Timoney

 

 

Name: John Timoney

 

 

Title:  Managing Director

 

5


--------------------------------------------------------------------------------


ANNEX 1

Amortization Table

 

 

Term Loan

 

Date

 

Amount

 

September 30, 2007

 

 

$

250,000

 

December 31, 2007

 

 

$

250,000

 

March 31, 2008

 

 

$

250,000

 

June 30, 2008

 

 

$

250,000

 

September 30, 2008

 

 

$

250,000

 

December 31, 2008

 

 

$

250,000

 

March 31, 2009

 

 

$

250,000

 

June 30, 2009

 

 

$

250,000

 

September 30, 2009

 

 

$

250,000

 

December 31, 2009

 

 

$

250,000

 

March 31, 2010

 

 

$

250,000

 

June 30, 2010

 

 

$

250,000

 

September 30, 2010

 

 

$

250,000

 

December 31, 2010

 

 

$

250,000

 

March 31, 2011

 

 

$

250,000

 

June 30, 2011

 

 

$

250,000

 

September 30, 2011

 

 

$

250,000

 

December 31, 2011

 

 

$

250,000

 

March 31, 2012

 

 

$

250,000

 

June 30, 2012

 

 

$

250,000

 

September 30, 2012

 

 

$

250,000

 

December 31, 2012

 

 

$

250,000

 

March 31, 2013

 

 

$

250,000

 

June 30, 2013

 

 

$

250,000

 

September 30, 2013

 

 

$

250,000

 

December 31, 2013

 

 

$

250,000

 

March 31, 2014

 

 

$

250,000

 

Term Loan Maturity Date:

 

 

$

93,250,000

 

 

A-1


--------------------------------------------------------------------------------